Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of June 21, 2011,

among

TRIMAS CORPORATION,

TRIMAS COMPANY LLC,

The Subsidiary Term Borrowers Party Hereto,

The Foreign Subsidiary Borrowers Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

[CS&M C/M 6701-266]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     41   

SECTION 1.03. Terms Generally

     41   

SECTION 1.04. Accounting Terms; GAAP

     42    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     42   

SECTION 2.02. Loans and Borrowings

     43   

SECTION 2.03. Requests for Borrowings

     44   

SECTION 2.04. Swingline Loans

     44   

SECTION 2.05. Letters of Credit

     46   

SECTION 2.06. Funding of Borrowings

     51   

SECTION 2.07. Interest Elections

     52   

SECTION 2.08. Termination and Reduction of Commitments

     54   

SECTION 2.09. Repayment of Loans; Evidence of Debt

     55   

SECTION 2.10. Amortization of Term Loans

     56   

SECTION 2.11. Prepayment of Loans

     56   

SECTION 2.12. Fees

     59   

SECTION 2.13. Interest

     60   

SECTION 2.14. Alternate Rate of Interest

     61   

SECTION 2.15. Increased Costs

     61   

SECTION 2.16. Break Funding Payments

     63   

SECTION 2.17. Taxes

     63   

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     67   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     69   

SECTION 2.20. Designation of Foreign Subsidiary Borrowers

     70   

SECTION 2.21. Incremental Facilities

     70   

SECTION 2.22. Defaulting Lenders

     73    ARTICLE III    Representations and Warranties   

SECTION 3.01. Organization; Powers

     75   

 

i



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability

     75   

SECTION 3.03. Governmental Approvals; No Conflicts

     76   

SECTION 3.04. Financial Condition; No Material Adverse Change

     76   

SECTION 3.05. Properties

     77   

SECTION 3.06. Litigation and Environmental Matters

     77   

SECTION 3.07. Compliance with Laws and Agreements

     78   

SECTION 3.08. Investment Company Status

     78   

SECTION 3.09. Taxes

     78   

SECTION 3.10. ERISA

     78   

SECTION 3.11. Disclosure

     78   

SECTION 3.12. Subsidiaries

     79   

SECTION 3.13. Insurance

     79   

SECTION 3.14. Labor Matters

     79   

SECTION 3.15. Solvency

     79   

SECTION 3.16. Senior Indebtedness; First Priority Obligations

     80   

SECTION 3.17. Security Documents

     80   

SECTION 3.18. Federal Reserve Regulations

     81    ARTICLE IV    Conditions   

SECTION 4.01. Effective Date

     81   

SECTION 4.02. Each Credit Event

     83   

SECTION 4.03. Credit Events Relating to Foreign Subsidiary Borrowers

     84    ARTICLE V    Affirmative Covenants   

SECTION 5.01. Financial Statements and Other Information

     84   

SECTION 5.02. Notices of Material Events

     86   

SECTION 5.03. Information Regarding Collateral

     87   

SECTION 5.04. Existence; Conduct of Business

     88   

SECTION 5.05. Payment of Obligations

     88   

SECTION 5.06. Maintenance of Properties

     88   

SECTION 5.07. Insurance

     88   

SECTION 5.08. Casualty and Condemnation

     89   

SECTION 5.09. Books and Records; Inspection and Audit Rights

     89   

SECTION 5.10. Compliance with Laws

     89   

SECTION 5.11. Use of Proceeds and Letters of Credit

     90   

SECTION 5.12. Additional Subsidiaries

     90   

SECTION 5.13. Further Assurances

     90   

SECTION 5.14. Certain Post Closing Collateral Obligations

     91   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants   

SECTION 6.01. Indebtedness; Certain Equity Securities

     91   

SECTION 6.02. Liens

     94   

SECTION 6.03. Fundamental Changes

     96   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     97   

SECTION 6.05. Asset Sales

     99   

SECTION 6.06. Sale and Leaseback Transactions

     100   

SECTION 6.07. Hedging Agreements

     101   

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

     101   

SECTION 6.09. Transactions with Affiliates

     103   

SECTION 6.10. Restrictive Agreements

     104   

SECTION 6.11. Amendment of Material Documents

     104   

SECTION 6.12. Interest Expense Coverage Ratio

     105   

SECTION 6.13. Leverage Ratio

     105   

SECTION 6.14. Capital Expenditures

     105    ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent    ARTICLE IX    Collection Allocation Mechanism   

SECTION 9.01. Implementation of CAM

     111   

SECTION 9.02. Letters of Credit

     112    ARTICLE X    Miscellaneous   

SECTION 10.01. Notices

     114   

SECTION 10.02. Waivers; Amendments

     115   

SECTION 10.03. Expenses; Indemnity; Damage Waiver

     117   

SECTION 10.04. Successors and Assigns

     119   

SECTION 10.05. Survival

     123   

SECTION 10.06. Counterparts; Integration; Effectiveness

     123   

SECTION 10.07. Severability

     123   

 

iii



--------------------------------------------------------------------------------

SECTION 10.08. Right of Setoff

     123   

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process

     124   

SECTION 10.10. WAIVER OF JURY TRIAL

     125   

SECTION 10.11. Headings

     125   

SECTION 10.12. Confidentiality

     125   

SECTION 10.13. Interest Rate Limitation

     126   

SECTION 10.14. Judgment Currency

     126   

SECTION 10.15. Obligations Joint and Several

     127   

SECTION 10.16. USA PATRIOT Act

     128   

SECTION 10.17. Intercreditor Agreement

     129   

SCHEDULES:

 

Schedule 1.01(a)

  —    Existing Letters of Credit

Schedule 1.01(b)

  —    Mortgaged Property

Schedule 2.01

  —    Commitments

Schedule 3.05

  —    Real Property

Schedule 3.06

  —    Disclosed Matters

Schedule 3.12

  —    Subsidiaries

Schedule 3.13

  —    Insurance

Schedule 3.17(d)

  —    Mortgage Filing Offices

Schedule 6.01

  —    Existing Indebtedness

Schedule 6.02

  —    Existing Liens

Schedule 6.04

  —    Existing Investments

Schedule 6.05

  —    Asset Sales

Schedule 6.09

  —    Existing Affiliate Transactions

Schedule 6.10

  —    Existing Restrictions

EXHIBITS:

 

Exhibit A

    —       Form of Assignment and Assumption

Exhibit B

    —       Form of Borrowing Request

Exhibit C

    —       Form of Foreign Subsidiary Borrowing Agreement

Exhibit D

    —       Form of Guarantee Agreement

Exhibit E

    —       [Reserved]

Exhibit F

    —       Form of Indemnity, Subrogation and Contribution Agreement

Exhibit G

    —       Form of Mortgage

Exhibit H

    —       Form of Pledge Agreement

Exhibit I

    —       Form of Security Agreement

Exhibit J

    —       [Reserved]

Exhibit K

    —       Form of U.S. Tax Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 21, 2011, among TRIMAS COMPANY LLC, TRIMAS
CORPORATION, the SUBSIDIARY TERM BORROWERS party hereto, the FOREIGN SUBSIDIARY
BORROWERS party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Assets” means (a) with respect to any fiscal year, the consolidated
tangible assets acquired pursuant to a Permitted Acquisition during such fiscal
year determined in accordance with GAAP (the “Specified Amount”); provided that
if such Permitted Acquisition is not consummated during the first quarter of
such fiscal year, Acquired Assets for such fiscal year shall be determined by
multiplying the Specified Amount by (i) 0.75 if such Permitted Acquisition is
consummated during the second quarter of such fiscal year, (ii) 0.50 if such
Permitted Acquisition is consummated during the third quarter of such fiscal
year and (iii) 0.25 if such Permitted Acquisition is consummated during the
fourth quarter of such fiscal year and (b) with respect to any fiscal year
occurring after such Permitted Acquisition, the Specified Amount.

“Acquisition Lease Financing” means any sale or transfer by the Parent Borrower
or any Subsidiary of any property, real or personal, that is acquired pursuant
to a Permitted Acquisition, in an aggregate amount not to exceed $75,000,000 at
any time after the Effective Date, which property is rented or leased by the
Parent Borrower or such Subsidiary from the purchaser or transferee of such
property, so long as the proceeds from such transaction consist solely of cash.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that notwithstanding the
foregoing, in the case of Tranche B Term Loans, the Adjusted LIBO Rate shall at
no time be less than 1.25% per annum.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to such day for deposits in dollars with a maturity of one
month. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

“Applicable Rate” means, for any day, (a) with respect to any ABR Tranche B Term
Loan, 2.00% per annum, (b) with respect to any Eurocurrency Tranche B Term Loan,
3.00% per annum, (c) with respect to any Incremental Term Loan of any Series,
the rate per annum specified in the Incremental Facility Agreement establishing
the Incremental Term Commitments of such Series, (d) with respect to the
Commitment Fees, 0.50% per annum, (e) with respect to any Swingline Loan, the
applicable rate per annum set forth below under the caption “ABR Spread” and
(f) with respect to any ABR Revolving Loan or Eurocurrency Revolving Loan, the
applicable rate per annum set forth below under the caption “ABR Spread” or
“Eurocurrency Spread”, as the case may be, based upon the Leverage Ratio as of
the most recent determination date; provided that for purposes of clauses
(e) and (f), until the date of delivery of the consolidated financial statements
pursuant to Section 5.01(b) as of and for the fiscal quarter ended June 30,
2011, the Applicable Rate shall be based on the rates per annum set forth in
Category 2:

 

2



--------------------------------------------------------------------------------

Leverage Ratio

   ABR
Spread     Eurocurrency
Spread  

Category 1:

Greater than or equal to 3.50 to 1.00

     2.50 %      3.50 % 

Category 2:

Less than 3.50 to 1.00 but greater than or equal to 2.00 to 1.00

     2.25 %      3.25 % 

Category 3:

Less than 2.00 to 1.00

     2.00 %      3.00 % 

For purposes of the foregoing clauses (e) and (f), the Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Parent Borrower’s fiscal
year based upon Holdings’ consolidated financial statements delivered pursuant
to Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that the Leverage Ratio shall be deemed to be in Category 1 (A) at any time that
an Event of Default has occurred and is continuing or (B) if Holdings or the
Parent Borrower fails to deliver the consolidated financial statements required
to be delivered by it pursuant to Section 5.01(a) or (b), during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the date hereof;
provided that (a) such preferred stock or preferred equity interests exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $40,000,000 at any time outstanding, less the
aggregate principal amount of Indebtedness incurred and outstanding pursuant to
Section 6.01(a)(xi).

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Parent Borrower, a Subsidiary Term
Borrower or a Foreign Subsidiary Borrower, as the case may be, for a Borrowing
in accordance with Section 2.03 or 2.04, as applicable, which shall be, in the
case of any such written request, in the form of Exhibit B or any other form
approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with any Eurocurrency Loan
denominated in dollars, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

“Calculation Date” means (a) each date on which a Revolving Loan is made and
(b) the last Business Day of each calendar month.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Article IX.

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 9.01.

 

4



--------------------------------------------------------------------------------

“CAM Exchange Date” shall mean the date on which (a) any event referred to in
paragraph (h) or (i) of Article VII shall occur in respect of Holdings, the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
or (b) an acceleration of the maturity of the Loans pursuant to Article VII
shall occur.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate dollar amount of the
Specified Obligations owed to such Lender and such Lender’s participation in
undrawn amounts of Letters of Credit immediately prior to the CAM Exchange Date
and (b) the denominator shall be the aggregate dollar amount of the Specified
Obligations owed to all the Lenders and the aggregate undrawn amount of
outstanding Letters of Credit immediately prior to such CAM Exchange Date.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) that are (or would be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP other than (x) such additions and expenditures classified as Permitted
Acquisitions and (y) such additions and expenditures made with Net Proceeds from
any casualty or other insured damage or condemnation or similar awards and
(b) Capital Lease Obligations incurred by Holdings, the Parent Borrower and its
consolidated Subsidiaries (including the Receivables Subsidiary) during such
period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Effective Date that would require
lease obligations that would have been characterized and accounted for as
operating leases in accordance with GAAP as in effect on the Effective Date to
be characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.

“Change in Control” means (a) the acquisition by any Person other than Holdings
of any direct Equity Interest in the Parent Borrower, (b) the acquisition of
beneficial ownership, directly or indirectly, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Commission
thereunder) other than Heartland and its Affiliates, of Equity Interests
representing more than 35% of either the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in Holdings and such
Person or group beneficially owns at such time, directly or indirectly (without
giving effect, for avoidance of doubt, to shares owned by Heartland and its
Affiliates), a greater percentage of the aggregate ordinary voting power of
Holdings than the aggregate ordinary voting power of Holdings that is
beneficially owned at such time, directly or indirectly, (without giving effect,
for avoidance of doubt,

 

5



--------------------------------------------------------------------------------

to shares owned by such Person), by Heartland and its Affiliates (treating
shares over which Heartland or its Affiliates have voting authority by right of
contract or otherwise as being owned by Heartland and its Affiliates), unless
Heartland and its Affiliates shall have the right to designate, by right of
contract or otherwise, a majority of the board of directors of Holdings,
(d) occupation of a majority of the seats on the board of directors of Holdings
by Persons who were not nominated by Heartland and its Affiliates or approved by
Heartland and its Affiliates or (e) the occurrence of any change in control (or
similar event, however denominated) with respect to Holdings or the Parent
Borrower under (i) any indenture or other agreement in respect of Material
Indebtedness to which Holdings, the Parent Borrower or any Subsidiary is a
party, including the Subordinated Notes Documents and the Senior Secured Notes
Documents, (ii) any instrument governing any preferred stock of Holdings, the
Parent Borrower or any Subsidiary having a liquidation value or redemption value
in excess of $10,000,000 or (iii) the Permitted Receivables Financing.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date hereof; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans,
Incremental Term Loans of any Series, Class A Revolving Loans, Class B Revolving
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Tranche B Term Commitment, an Incremental Commitment of any Series, a
Class A Revolving Commitment or a Class B Revolving Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class.

“Class A Revolving Applicable Percentage” means, at any time, with respect to
any Class A Revolving Lender, the percentage of the total Class A Revolving
Commitments represented by such Lender’s Class A Revolving Commitment. If the
Class A Revolving Commitments have terminated or expired, the Class A Revolving
Applicable Percentages shall be determined based upon the Class A Revolving
Commitments most recently in effect, giving effect to any assignments.

 

6



--------------------------------------------------------------------------------

“Class A Revolving Commitment” means, with respect to each Class A Revolving
Lender, the commitment of such Class A Revolving Lender to make Class A
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Class A Revolving Lender’s Class A Revolving Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.04 and (c) increased or assumed
pursuant to an Incremental Facility Agreement. The amount of each Class A
Revolving Lender’s Class A Revolving Commitment as of the Effective Date or as
of the date on which such Class A Revolving Lender shall have assumed its
Class A Revolving Commitment is set forth on Schedule 2.01 or in the Assignment
and Assumption or the Incremental Facility Agreement pursuant to which such
Class A Revolving Lender shall have assumed its Class A Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Class A Revolving
Commitments is $105,000,000.

“Class A Revolving Exposure” means, with respect to any Class A Revolving Lender
at any time, the sum of the outstanding principal amount of such Class A
Revolving Lender’s Class A Revolving Loans and its LC Exposure and Swingline
Exposure at such time.

“Class A Revolving Lender” means a Lender with a Class A Revolving Commitment
or, if the Class A Revolving Commitments have terminated or expired, a Lender
with Class A Revolving Exposure.

“Class A Revolving Lender Parent” means, with respect to any Class A Revolving
Lender, any Person in respect of which such Lender is a subsidiary.

“Class A Revolving Loan” means a Loan made by a Class A Revolving Lender
pursuant to Section 2.01(a)(ii)(A).

“Class B Revolving Applicable Percentage” means, with respect to any Class B
Revolving Lender, the percentage of the total Class B Revolving Commitments
represented by such Lender’s Class B Revolving Commitment. If the Class B
Revolving Commitments have terminated or expired, the Class B Revolving
Applicable Percentages shall be determined based upon the Class B Revolving
Commitments most recently in effect, giving effect to any assignments.

“Class B Revolving Commitment” means, with respect to each Class B Revolving
Lender, the commitment of such Class B Revolving Lender to make Class B
Revolving Loans expressed as an amount representing the maximum aggregate amount
of such Class B Revolving Lender’s Class B Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The amount of each Class B Revolving Lender’s
Class B Revolving Commitment as of the Effective Date or as of the date on which
such Class B Revolving Lender shall have assumed its Class B Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Class B Revolving Lender shall have assumed its Class B
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Class B Revolving Commitments is $5,000,000.

 

7



--------------------------------------------------------------------------------

“Class B Revolving Exposure” means, with respect to any Class B Revolving Lender
at any time, the sum of the outstanding principal amount of such Class B
Revolving Lender’s Class B Revolving Loans at such time.

“Class B Revolving Lender” means a Lender with a Class B Revolving Commitment
or, if the Class B Revolving Commitments have terminated or expired, a Lender
with Class B Revolving Exposure.

“Class B Revolving Loan” means a Loan made pursuant to Section 2.01(a)(ii)(B).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Collateral Agent shall have received from each party thereto (other than
the Collateral Agent) either (i) a counterpart of (A) the Guarantee Agreement,
(B) the Indemnity, Subrogation and Contribution Agreement, (C) the Pledge
Agreement and (D) the Security Agreement in each case duly executed and
delivered on behalf of such Loan Party, or (ii) in the case of any Person that
becomes a Subsidiary Loan Party after the Effective Date, a supplement to each
of the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, the Pledge Agreement and the Security Agreement, in each case in the
form specified therein, duly executed and delivered on behalf of such Subsidiary
Loan Party;

(b) all outstanding Equity Interests of the Parent Borrower and each Subsidiary
(including the Receivables Subsidiary) owned by or on behalf of any Loan Party
shall have been pledged pursuant to the Pledge Agreement (except that the Loan
Parties shall not be required to pledge more than 65% of the outstanding voting
Equity Interests of any Foreign Subsidiary or any domestic subsidiary that has
no material assets other than Equity Interests of one or more Foreign
Subsidiaries), it being understood that this exception shall not limit the
application of the Foreign Security Collateral and Guarantee Requirement) and
the Collateral Agent shall have received certificates or other instruments
representing all such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

8



--------------------------------------------------------------------------------

(c) all Indebtedness of Holdings, the Parent Borrower and each Subsidiary in an
aggregate principal amount that exceeds $500,000 that is owing to any Loan Party
shall be evidenced by a promissory note and shall have been pledged pursuant to
the Pledge Agreement and the Collateral Agent shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Agreement and the Pledge Agreement and perfect such Liens to the
extent required by, and with the priority required by, the Security Agreement
and the Pledge Agreement, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner of such Mortgaged Property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 6.02,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent or the Required Lenders may reasonably request, but only to
the extent such endorsements are (A) available in the relevant jurisdiction
(provided in no event shall the Collateral Agent request a creditors’ rights
endorsement) and (B) available at commercially reasonable rates, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, and (iv) such abstracts, legal opinions and other documents
as the Administrative Agent or the Required Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property; provided, however, in no
event shall surveys be required to be obtained with respect to any Mortgaged
Property; and

(f) each Loan Party (other than the Foreign Subsidiary Borrowers) shall have
obtained all consents and approvals required to be obtained by it in connection
with the execution and delivery of all Security Documents to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder.

“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

 

9



--------------------------------------------------------------------------------

“Commitment” means a Tranche B Term Commitment, an Incremental Term Commitment
of any Series, a Class A Revolving Commitment, a Class B Revolving Commitment or
any combination thereof (as the context requires).

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Holdings, the
Parent Borrower and the Subsidiaries (including the Receivables Subsidiary) for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized or accrued in a
previous period, plus (iv) interest-equivalent costs associated with any
Permitted Receivables Financing or Specified Vendor Receivables Financing,
whether accounted for as interest expense or loss on the sale of receivables,
minus (b) the sum of, without duplication, (i) interest income of Holdings, the
Parent Borrower and the Subsidiaries (including the Receivables Subsidiary) for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of financing costs paid in
a previous period, plus (iii) to the extent included in such consolidated
interest expense for such period, noncash amounts attributable to amortization
of debt discounts or accrued interest payable in kind for such period, plus
(iv) to the extent included in such consolidated interest expense for such
period, all financing fees incurred in connection with the Transactions.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) all management fees and other
fees paid during such period to Heartland and/or its Affiliates pursuant to the
Heartland Management Agreement to the extent permitted by Section 6.09,
(vi) interest-equivalent costs associated with any Permitted Receivables
Financing or Specified Vendor Receivables Financing for such period, whether
accounted for as interest expense or loss on the sale of receivables, and all
Preferred Dividends, (vii) all extraordinary losses during such period that are
either noncash or relate to the retirement of Indebtedness, (viii) noncash
expenses during such period resulting from the grant of Equity Interests to
management and employees of Holdings, the Parent Borrower or any of the
Subsidiaries, (ix) the aggregate amount of deferred financing expenses for such
period, (x) all other noncash expenses or losses of Holdings,

 

10



--------------------------------------------------------------------------------

the Parent Borrower or any of the Subsidiaries for such period (excluding any
such charge that constitutes an accrual of or a reserve for cash charges for any
future period), (xi) any nonrecurring fees, expenses or charges realized by
Holdings, the Parent Borrower or any of the Subsidiaries for such period related
to any offering of Equity Interests or incurrence of Indebtedness, whether or
not consummated, (xii) fees and expenses in connection with the Transactions,
(xiii) any nonrecurring costs and expenses arising from the integration of any
business acquired pursuant to any Permitted Acquisition consummated after the
Effective Date not to exceed $10,000,000 in any fiscal year and $25,000,000 in
the aggregate, (xiv) any nonrecurring expenses or similar costs relating to cost
savings projects, including restructuring and severance expenses, not to exceed
$30,000,000 in the aggregate from and after the Effective Date; provided that no
more than $15,000,000 may be counted in any fiscal year commencing on or after
January 1, 2011, (xv) [reserved], (xvi) [reserved], (xvii) EBITDA from
discontinued operations, not to exceed in any fiscal year $10,000,000,
(xviii) losses associated with the prepayment of leases (whether operating
leases or capital leases) outstanding on the Effective Date from discontinued
operations and (xix) losses or charges associated with asset sales otherwise
permitted hereunder not to exceed in the aggregate $10,000,000, minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any extraordinary gains for such period and
(ii) any gains realized from the retirement of Indebtedness after the Effective
Date, all determined on a consolidated basis in accordance with GAAP. If the
Parent Borrower or any Subsidiary has acquired assets to be used or useful in
their continuing operations (to the extent permitted by Section 6.14) in
connection with the prepayment of leases during the relevant period for
determining the Senior Leverage Ratio, Consolidated EBITDA for the relevant
period shall be calculated only for purposes of determining Senior Leverage
Ratio after giving pro forma effect thereto, as if such acquisition of assets
and related termination of leases had occurred on the first day of the relevant
period for determining Consolidated EBITDA. If the Parent Borrower or any
Subsidiary has made any Permitted Acquisition or any sale, transfer, lease or
other disposition of assets outside of the ordinary course of business permitted
by Section 6.05 during the relevant period for determining the Leverage Ratio
and the Interest Expense Coverage Ratio, Consolidated EBITDA for the relevant
period shall be calculated only for purposes of determining the Leverage Ratio
and the Interest Expense Coverage Ratio after giving pro forma effect thereto,
as if such Permitted Acquisition or sale, transfer, lease or other disposition
of assets (and, in each case, any related incurrence, repayment or assumption of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
relevant period in accordance with its terms, and assuming that any Revolving
Loans borrowed in connection with such acquisition are repaid with excess cash
balances when available) had occurred on the first day of the relevant period
for determining Consolidated EBITDA. Any such pro forma calculations may include
operating and other expense reductions and other adjustments for such period
resulting from any Permitted Acquisition, or sale, transfer, lease or other
disposition of assets that is being given pro forma effect to the extent that
such operating and other expense reductions and other adjustments (a) would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act of
1933 (“Regulation S-X”) or (b) are reasonably consistent with the purpose of
Regulation S-X as determined in good faith by the Parent Borrower in
consultation with the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary) for such period, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any Person
(other than the Parent Borrower) in which any other Person (other than the
Parent Borrower or any Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, except to the extent of
the amount of dividends or other distributions actually paid to the Parent
Borrower or any of the Subsidiaries during such period, and (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Parent Borrower or any Subsidiary or the
date that such Person’s assets are acquired by the Parent Borrower or any
Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to the Administrative Agent, the
Issuing Bank, the Swingline Lender, any other Lender or any Loan Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified the Administrative Agent, the Issuing Bank, the Swingline Lender, any
other Lender, Holdings, the Parent Borrower or any Loan Party in writing, or has
made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good-faith determination that a condition precedent (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent or any Loan Party made
in good

 

12



--------------------------------------------------------------------------------

faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Person’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Loan Party” means any Loan Party, other than the Foreign Subsidiary
Borrowers.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

13



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Parent Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Parent Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Parent Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (h) the receipt by the Parent Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

(b) the excess, if any, of the Net Proceeds received during such fiscal year by
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) in respect of any Prepayment Events over (x) amounts
permitted to be reinvested pursuant to Section 2.11(d) and (y) the aggregate
principal amount of Term Loans prepaid pursuant to Section 2.11(d) in respect of
such Net Proceeds; plus

(c) depreciation, amortization and other noncash charges or losses deducted in
determining such consolidated net income (or loss) for such fiscal year; plus

 

14



--------------------------------------------------------------------------------

(d) the sum of (i) the amount, if any, by which Net Working Capital (adjusted to
exclude changes arising from Permitted Acquisitions) decreased during such
fiscal year plus (ii) the net amount, if any, by which the consolidated deferred
revenues and other consolidated accrued long-term liability accounts of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) (adjusted to exclude changes arising from Permitted
Acquisitions) increased during such fiscal year plus (iii) the net amount, if
any, by which the consolidated accrued long-term asset accounts of Holdings, the
Parent Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) (adjusted to exclude changes arising from Permitted Acquisitions)
decreased during such fiscal year; minus

(e) the sum of (i) any noncash gains included in determining such consolidated
net income (or loss) for such fiscal year plus (ii) the amount, if any, by which
Net Working Capital (adjusted to exclude changes arising from Permitted
Acquisitions) increased during such fiscal year plus (iii) the net amount, if
any, by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of Holdings, the Parent Borrower and its
consolidated Subsidiaries (including the Receivables Subsidiary) (adjusted to
exclude changes arising from Permitted Acquisitions) decreased during such
fiscal year plus (iv) the net amount, if any, by which the consolidated accrued
long-term asset accounts of Holdings, the Parent Borrower and its consolidated
Subsidiaries (including the Receivables Subsidiary) (adjusted to exclude changes
arising from Permitted Acquisitions) increased during such fiscal year; minus

(f) the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by Holdings, the Parent Borrower or
any of its consolidated Subsidiaries (including the Receivables Subsidiary)
prior to the end of such fiscal year; provided that to the extent any such
Capital Expenditure is not made (or if the amount of any such Capital
Expenditures less than the amount deducted with respect hereto) within 90 days
after such fiscal year, the amount (or such portion of the amount) thereof shall
be added back to Excess Cash Flow for the subsequent period (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness) plus (ii) cash consideration paid
during such fiscal year to make acquisitions or other capital investments
(except to the extent financed by incurring Long-Term Indebtedness); minus

(g) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by Holdings, the Parent Borrower and its consolidated Subsidiaries (including
the Receivables Subsidiary) during such fiscal year, excluding (i) Indebtedness
in respect of Revolving Loans (except to the extent the Revolving Commitments
are permanently reduced in the amount of and at the time of any such payment)
and Letters of Credit, (ii) Term Loans prepaid pursuant to Section 2.11(d) or
(e) and (iii) repayments or prepayments of Long-Term Indebtedness financed by
incurring other Long-Term Indebtedness; minus

 

15



--------------------------------------------------------------------------------

(h) the noncash impact of currency translations and other adjustments to the
equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Applicable Borrower hereunder or under any
other Loan Document, (a) income or franchise taxes imposed on (or measured by)
its net or overall gross income (or net worth or similar Taxes imposed in lieu
thereof) by the United States of America, or by any other jurisdiction as a
result of such recipient being organized in or having its principal office in or
applicable lending office in such jurisdiction, or as a result of any other
present or former connection (other than a connection arising solely from this
Agreement or any other Loan Document ) between such recipient and such
jurisdiction, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction described in
clause (a) above and (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Parent Borrower under Section 2.19(b)),
any United States withholding Taxes resulting from any law in effect (x) at the
time such Non-U.S. Lender becomes a party to this Agreement or, with respect to
any additional position in any Loan acquired after such Non-U.S. Lender becomes
a party hereto, at the time such additional position is acquired by such
Non-U.S. Lender or (y) at the time such Non-U.S. Lender designates a new lending
office, except to the extent that such Non-U.S. Lender (or its assignor, if any)
was entitled, immediately prior to designation of a new lending office (or
assignment), to receive additional amounts from an Applicable Borrower with
respect to such United States withholding Tax pursuant to Section 2.17(a),
(d) any United States withholding Tax imposed pursuant to FATCA, (e) any
withholding Tax that is attributable to a recipient’s failure to comply with
Section 2.17(g) and (f) any Taxes resulting from a reallocation of obligations
by operation of the CAM.

“Existing Credit Agreement” means the Credit Agreement dated as of June 6, 2002,
as amended and restated on August 2, 2006, as further amended and restated as of
December 16, 2009, and January 13, 2010, by and among Holdings, the Parent
Borrower, the Administrative Agent and the other parties thereto, as in effect
immediately prior to the Effective Date.

“Existing Debt Refinancing” means that (i) all commitments under the Existing
Credit Agreement shall have been terminated and all loans, interest and other
amounts accrued or owing thereunder shall have been repaid in full (except that
the Existing Letters of Credit shall remain outstanding and shall be deemed to
have been issued hereunder) and all guarantees and liens granted in respect
thereof shall have been released and the terms and conditions of any such
release shall be satisfactory to the Administrative Agent and (ii) the
Administrative Agent shall have received a payoff and release letter with
respect to the Existing Credit Agreement (other than with respect to the
Existing Letters of Credit) in form and substance reasonably satisfactory to the
Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and outstanding as of the Effective Date, which are
listed on Schedule 1.01(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings or the Parent Borrower, as
applicable.

“First Lien Indebtedness” means, as of any date, the aggregate principal amount
of Total Indebtedness outstanding as of such date that is secured by a
first-priority Lien on any property or assets (other than Capital Lease
Obligations) of Holdings, the Parent Borrower or any of the Subsidiaries.

“First Lien Leverage Ratio” means, on any date, the ratio of (a) First Lien
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of Holdings ended on such date (or, if such date is
not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of Holdings most recently ended prior to such date for which financial
statements are available).

“Foreign Security Collateral and Guarantee Requirement” means the requirement
that:

(a) the Collateral Agent shall have received from the applicable Foreign
Subsidiary Borrower and its subsidiaries a counterpart of each Foreign Security
Document relating to the assets (including the capital stock of its
subsidiaries) of such Foreign Subsidiary Borrower, excluding assets as to which
the Collateral Agent shall determine in its reasonable discretion, after
consultation with the Parent Borrower, that the costs and burdens of obtaining a
security interest are excessive in relation to the value of the security
afforded thereby;

 

17



--------------------------------------------------------------------------------

(b) all documents and instruments (including legal opinions) required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created over the assets specified in
clause (a) above and perfect such Liens to the extent required by, and with
priority required by, such Foreign Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(c) such Foreign Subsidiary Borrower and its subsidiaries shall become a
guarantor of the obligations under the Loan Documents of other Foreign
Subsidiary Borrowers, if any, under a guarantee agreement reasonably acceptable
to the Collateral Agent, in either case duly executed and delivered on behalf of
such Foreign Subsidiary Borrower and such subsidiaries, except that such
guarantee shall not be required if the Collateral Agent shall determine in its
reasonable discretion, after consultation with the Parent Borrower, that the
benefits of such a guarantee are limited and such limited benefits are not
justified in relation to the burdens imposed by such guarantee on the Parent
Borrower and its Subsidiaries; and

(d) such Foreign Subsidiary Borrower shall have obtained all consents and
approvals required to be obtained by it in connection with the execution and
delivery of such Foreign Security Documents, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.

“Foreign Security Documents” means any agreement or instrument entered into by
any Foreign Subsidiary Borrower that is reasonably requested by the Collateral
Agent providing for a Lien over the assets (including shares of other
Subsidiaries) of such Foreign Subsidiary Borrower.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary Borrowers” means any wholly owned Foreign Subsidiary of the
Parent Borrower organized under the laws of England and Wales, any member nation
of the European Union or any other nation in Europe reasonably acceptable to the
Collateral Agent that becomes a party to this Agreement pursuant to
Section 2.20.

“Foreign Subsidiary Borrowing Agreement” means an agreement substantially in the
form of Exhibit C.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

18



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit D, made by Holdings, the Parent Borrower and the Subsidiary Loan
Parties party thereto in favor of the Collateral Agent for the benefit of the
Secured Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Heartland” means Heartland Industrial Partners, L.P., a Delaware limited
partnership.

“Heartland Management Agreement” means the monitoring agreement dated as of
June 6, 2002, between Heartland (or one or more of its Affiliates) and Holdings.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Holdings” means TriMas Corporation, a Delaware corporation.

 

19



--------------------------------------------------------------------------------

“Incremental Class A Revolving Commitment” means, with respect to any Lender,
the commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.21, to make Class A Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Exposure under such Incremental Facility Agreement.

“Incremental Commitment” means an Incremental Class A Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers, if any, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Term Commitments of any Series or
Incremental Class A Revolving Commitments and effecting such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.21.

“Incremental Lender” means an Incremental Class A Revolving Lender or an
Incremental Term Lender.

“Incremental Class A Revolving Lender” means a Lender with an Incremental
Class A Revolving Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower pursuant to Section 2.21.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness

 

20



--------------------------------------------------------------------------------

of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
anything to the contrary in this paragraph, the term “Indebtedness” shall not
include (a) agreements providing for indemnification, purchase price adjustments
or similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or capital stock and (b) trade payables and accrued
expenses in each case arising in the ordinary course of business.

“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and
(b) Other Taxes.

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit F,
among the Parent Borrower, the Subsidiary Loan Parties party thereto and the
Collateral Agent.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2011, relating to the Parent Borrower and the Transactions.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
December 29, 2009, among JPMCB, as the First Priority Representative (as defined
therein), The Bank of New York Mellon Trust Company, N.A., as Second Priority
Representative (as defined therein), Holdings, the Parent Borrower and each of
the other Loan Parties party thereto.

“Interest Election Request” means a request by the Parent Borrower, a Subsidiary
Term Borrower or a Foreign Subsidiary Borrower, as the case may be, to convert
or continue a Revolving Loan or Term Borrowing in accordance with Section 2.07.

“Interest Expense Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA to (b) the sum of (i) Consolidated
Cash Interest Expense and (ii) Preferred Dividends, in each case for the period
of four consecutive fiscal quarters then ended.

 

21



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Parent Borrower, a Subsidiary Term Borrower or
a Foreign Subsidiary Borrower, as the case may be, may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investors” means Heartland, its Affiliates, and the other entities identified
by Heartland as “Investors” to the Administrative Agent prior to the date
hereof.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank and in each such case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
Notwithstanding the foregoing, each institution listed on Schedule 1.01(a) shall
be deemed to be an Issuing Bank with respect to the Existing Letters of Credit
issued by it.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning assigned to such term in Section 10.14.

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 10.14.

 

22



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower at such time. The LC Exposure of any Class A Revolving Lender at
any time shall be its Class A Revolving Applicable Percentage of the total LC
Exposure at such time.

“LC Reserve Account” has the meaning assigned to such term in Section 9.02(a).

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, as the case may be, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
issued hereunder as of the Effective Date for all purposes of the Loan
Documents.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of Holdings ended on such date (or, if such date is not the last day of
a fiscal quarter, ended on the last day of the fiscal quarter of Holdings most
recently ended prior to such date for which financial statements are available).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page of such Service, or any successor or substitute screen provided
by Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a

 

23



--------------------------------------------------------------------------------

maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any Incremental Facility Agreement, the
Security Documents and the promissory notes, if any, executed and delivered
pursuant to Section 2.09(e).

“Loan Parties” means Holdings, the Parent Borrower, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers and the other Subsidiary Loan
Parties.

“Loans” means the loans made by the Lenders to the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary), taken as a whole, (b) the ability of any Loan Party in any material
respect to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

“Material Agreements” means (a) any agreements or instruments relating to
Material Indebtedness and (b) the Heartland Management Agreement.

 

24



--------------------------------------------------------------------------------

“Material Indebtedness” means (a) Indebtedness in respect of the Permitted
Senior Notes, the Permitted Subordinated Notes, the Permitted Acquisition
Unsecured Notes and the Senior Secured Notes, (b) obligations in respect of the
Permitted Receivables Financing and (c) any other Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of Holdings, the Parent Borrower and its
Subsidiaries in an aggregate principal amount exceeding $15,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the Parent Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the Parent Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Maturity Date” means the Tranche B Maturity Date, the Incremental Term Maturity
Date with respect to Incremental Term Loans of any Series or the Revolving
Maturity Date, as the context requires.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be substantially in the
form of Exhibit G with such changes as are necessary under applicable local law.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by
Holdings, the Parent Borrower and the Subsidiaries to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made by Holdings, the Parent Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all Taxes paid (or reasonably estimated
to be payable) by Holdings, the Parent Borrower and the Subsidiaries, and the
amount of any reserves established by Holdings, the Parent Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the 24-month period immediately following such event and
that are directly attributable to such event (as determined reasonably and in
good faith by the chief financial officer of Holdings or the Parent Borrower) to
the

 

25



--------------------------------------------------------------------------------

extent such liabilities are actually paid within such applicable time periods.
Notwithstanding anything to the contrary set forth above, the proceeds of any
sale, transfer or other disposition of receivables (or any interest therein)
pursuant to any Permitted Receivables Financing or any Specified Vendor
Receivables Financing shall not be deemed to constitute Net Proceeds.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of Holdings, the
Parent Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) as of such date (excluding current liabilities in respect of
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

“New U.S. Holdco” means a Subsidiary formed after the Effective Date under the
laws of any State of the United States, the Equity Interests of which are held
solely by Foreign Subsidiaries; provided that such newly formed Subsidiary shall
not engage in any business or own any assets other than the ownership of Equity
Interests in Foreign Subsidiaries and intercompany obligations that are
otherwise permitted hereunder.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-U.S. Lender” means a Lender or Issuing Bank that is not a U.S. Person.

“Obligations” has the meaning assigned to such term in the Security Agreement.

“Old Subordinated Notes” has the meaning assigned to the term “Existing
Subordinated Notes” in the Existing Credit Agreement.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

 

26



--------------------------------------------------------------------------------

“Parent Borrower” means TriMas Company LLC, a Delaware limited liability
company.

“Participant” has the meaning assigned to such term in Section 10.04(e).

“Participant Register” has the meaning assigned to such term in
Section 10.04(e).

“PATRIOT Act” has the meaning assigned to such term in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex I to the
Security Agreement or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as
(a) such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto, (c) such acquisition shall be financed with proceeds
from (i) Revolving Loans, Permitted Acquisition Unsecured Notes, Acquisition
Lease Financings, Permitted Receivables Financings and/or Qualified Holdings
Preferred Stock issued and outstanding pursuant to clause (b) of the definition
of Qualified Holdings Preferred Stock, (ii) the issuance of Equity Interests by
Holdings, (iii) Excess Cash Flow not required to be used to prepay Term Loans
pursuant to Section 2.11(e), (iv) Net Proceeds in respect of any Prepayment
Event permitted to be reinvested pursuant to Section 2.11(d) or (v) any
combination thereof and (d) immediately after giving effect thereto, (i) no
Default has occurred and is continuing or would result therefrom, (ii) all
transactions related thereto are consummated in all material respects in
accordance with applicable laws, (iii) all of the Equity Interests (other than
Assumed Preferred Stock) of each Subsidiary formed for the purpose of or
resulting from such acquisition shall be owned directly by the Parent Borrower
or a Subsidiary and all actions required to be taken under Sections 5.12 and
5.13 have been taken, (iv) Holdings, the Parent Borrower and its Subsidiaries
are in compliance, on a pro forma basis after giving effect to such acquisition,
with the covenant contained in Section 6.13 recomputed as at the last day of the
most recently ended fiscal quarter of Holdings for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness) had occurred on the first day of each relevant period for
testing such compliance (provided that any acquisition that occurs prior to the
first testing period under such Sections shall be deemed to have occurred during
such first testing period), (v) any Indebtedness or any preferred stock that is
incurred, acquired or assumed in connection with such acquisition shall be in
compliance with Section 6.01,

 

27



--------------------------------------------------------------------------------

(vi) the aggregate amount of unused available Revolving Commitments, taken
together with the amounts available to be drawn under the Permitted Receivables
Financing, is at least $50,000,000 and (vii) the Parent Borrower has delivered
to the Administrative Agent an officers’ certificate to the effect set forth in
clauses (a), (b), (c) and (d)(i) through (vi) above, together with all relevant
financial information for the Person or assets to be acquired.

“Permitted Acquisition Unsecured Notes” means Indebtedness of Holdings or the
Parent Borrower; provided that (a) such Indebtedness and any related Guarantees
shall not be secured by any Lien, (b) such Indebtedness, if subordinated in
right of payment to the Obligations, shall be subject to subordination and
intercreditor provisions that are no more favorable in any material respect to
the holders or obligees thereof than the subordination and intercreditor
provisions to which the Old Subordinated Notes were subject, (c) such
Indebtedness shall not have any principal payments due prior to the date that is
365 days after the latest Maturity Date in effect with respect to any Loans
outstanding or Commitments in effect hereunder at the time of the issuance of
such Indebtedness, whether at maturity or otherwise, except upon the occurrence
of a change of control or similar event (including asset sales), in each case so
long as the provisions relating to change of control or similar events
(including asset sales) included in the governing instrument of such
Indebtedness provide that the provisions of this Agreement must be satisfied
prior to the satisfaction of such provisions of such Indebtedness and (d) such
Indebtedness bears interest at a fixed rate, which rate shall be, in the good
faith judgment of the Parent Borrower’s board of directors, consistent with the
market at the time of issuance for similar Indebtedness for comparable issuers
or borrowers.

“Permitted Capital Expenditure Amount” means with respect to any fiscal year,
the sum of (i) the Base Amount for such fiscal year as specified below, (ii) 10%
of Acquired Assets (the “Acquired Assets Amount”) and (iii) for each fiscal year
after any Acquired Assets Amount is initially included in clause (ii) above, 5%
of such Acquired Assets Amount, calculated on a cumulative basis.

 

Fiscal Year Ended

   Base Amount  

2011

   $ 45,000,000   

2012 and thereafter

   $ 50,000,000   

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

28



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and Liens in respect of the proceeds from the issuance of Permitted Acquisition
Unsecured Notes held by a trustee or an agent prior to the consummation of a
Permitted Acquisition;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Holdings, the Parent Borrower or any Subsidiary;

(g) ground leases in respect of real property on which facilities owned or
leased by Holdings, the Parent Borrower or any of the Subsidiaries are located,
other than any Mortgaged Property;

(h) Liens in favor or customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) Leases or subleases granted to other Persons and not interfering in any
material respect with the business of Holdings, the Parent Borrower and the
Subsidiaries, taken as a whole;

(j) banker’s liens, rights of set-off or similar rights, in each case arising by
operation of law; and

(k) Liens in favor of a landlord on leasehold improvements in leased premises;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

29



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having the highest credit rating obtainable from S&P or
from Moody’s;

(g) investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;

(h) cash; and

(i) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by Holdings, the Parent Borrower or any Subsidiary in the Equity Interests of
(a) any Person that is not a Subsidiary or (b) any Person that is a Foreign
Subsidiary, in an aggregate amount not to exceed $100,000,000 (provided that
such amount shall be increased to $150,000,000 so long as the Leverage Ratio is
less than 3.75 to 1.00).

 

30



--------------------------------------------------------------------------------

“Permitted Receivables Documents” means the Receivables Purchase Agreement, the
Receivables Transfer Agreement and all other documents and agreements relating
to the Permitted Receivables Financing.

“Permitted Receivables Financing” means (a) the sale by the Parent Borrower and
certain Subsidiaries (other than Foreign Subsidiaries) of accounts receivable to
the Receivables Subsidiary pursuant to the Receivables Purchase Agreement and
(b) the sale or pledge of such accounts receivable (or participations therein)
by the Receivables Subsidiary to certain purchasers pursuant to the Receivables
Transfer Agreement.

““Permitted Senior Notes” means Indebtedness of Holdings or the Parent Borrower;
provided that (a) such Indebtedness and any related Guarantees shall not be
secured by any Lien, (b) the net proceeds from such Indebtedness shall be used
to prepay Term Loans pursuant to Section 2.11(d), except that up to $250,000,000
in proceeds from such Indebtedness may instead be used to repay Revolving Loans
pursuant to Section 2.09(a) and reduce the balances in respect of the Permitted
Receivables Financing, in either case, only if, immediately after giving effect
to such repayment, the Senior Leverage Ratio is less than 3.00 to 1.00, (c) such
Indebtedness shall not have any principal payments due prior to the date that is
365 days after the latest Maturity Date in effect with respect to any Loans
outstanding or Commitments in effect hereunder at the time of the issuance of
such Indebtedness, whether at maturity or otherwise, except upon the occurrence
of a change of control or similar event (including asset sales), in each case so
long as the provisions relating to change of control or similar events
(including asset sales) included in the governing instrument of such
Indebtedness provide that the provisions of this Agreement must be satisfied
(or, in the case of asset sales, permit the provisions of this Agreement to be
satisfied) prior to the satisfaction of such provisions of such Indebtedness and
(d) such Indebtedness bears interest at a fixed rate, which rate shall be, in
the good faith judgment of the Parent Borrower’s board of directors, consistent
with the market at the time of issuance for similar Indebtedness for comparable
issuers or borrowers.

“Permitted Subordinated Notes” means Indebtedness of Holdings or the Parent
Borrower; provided that (a) such Indebtedness and any related Guarantees shall
not be secured by any Lien, (b) such Indebtedness shall be subject to
subordination and intercreditor provisions that are no more favorable in any
material respect to the holders or obligees thereof than the subordination and
intercreditor provisions to which the Old Subordinated Notes were subject,
(c) the Net Proceeds from such Indebtedness shall be used to prepay Tranche B
Term Loans pursuant to Section 2.11(d), except that up to $250,000,000 in
proceeds from such Indebtedness may instead be used to repay Revolving Loans
pursuant to Section 2.09(a) and reduce the balances in respect of the Permitted
Receivables Financing, only if, immediately after giving effect to such
repayment, the Senior Leverage Ratio is less than 3.00 to 1.00, (d) such
Indebtedness shall not have any principal payments due prior to the date that is
365 days after the latest Maturity Date in effect with respect to any Loans
outstanding or Commitments in effect hereunder at the time of the issuance of
such Indebtedness, whether at maturity or

 

31



--------------------------------------------------------------------------------

otherwise, except upon the occurrence of a change of control or similar event
(including asset sales), in each case so long as the provisions relating to
change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied (or, in the case of asset sales, permit the
provisions of this Agreement to be satisfied) prior to the satisfaction of such
provisions of such Indebtedness and (e) such Indebtedness bears interest at a
fixed rate, which rate shall be, in the good faith judgment of the Parent
Borrower’s board of directors, consistent with the market at the time of
issuance for similar Indebtedness for comparable issuers or borrowers.

“Permitted Tax Distribution” means

(a) with respect to any taxable period during which the Parent Borrower is
treated as a disregarded entity for U.S. federal income tax purposes and/or any
of its Subsidiaries is a member of a consolidated, unitary, combined or similar
tax group in which Holdings or Holdings’ direct or indirect parent is the common
parent, distributions by the Parent Borrower to Holdings to pay the portion of
such consolidated, unitary combined or similar tax liability that is
attributable to the taxable income of the Parent Borrower and its Subsidiaries;
provided, however, that the amount of such aggregate amount of payments that
would be made pursuant to this clause (a) in respect of any taxable period does
not exceed the actual tax liability of such consolidated, unitary, combined or
similar tax group and

(b) with respect to any taxable period during which Holdings is treated as a
partnership for U.S. federal income tax purposes, distributions by the Parent
Borrower to Holdings to pay the portion of the tax liability of Holdings’ direct
or indirect owners that is attributable to the taxable income of the Parent
Borrower (determined as if the Parent Borrower were a taxpayer), in an aggregate
amount equal to the product of (y) the taxable income of the Parent Borrower
allocable to Holdings for such period less the cumulative amount of net taxable
loss of the Parent Borrower allocated to Holdings for all prior taxable periods
beginning after the date hereof (determined as if such periods were one combined
period) to the extent such prior net losses are of a character (i.e., ordinary
or capital) that would have allowed such losses to be offset against the current
period’s income and (z) the highest combined marginal federal and applicable
state and/or local income tax rate applicable to the Parent Borrower for the
taxable period in question (taking into account the deductibility of state and
local income taxes (subject to applicable limitations) for U.S. federal income
tax purposes).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

32



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit H, among Holdings, the Parent Borrower, the Subsidiary Loan Parties
party thereto and the Collateral Agent for the benefit of the Secured Parties.

“Preferred Dividends” means any cash dividends of Holdings permitted hereunder
paid with respect to preferred stock of Holdings.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of Holdings, the Parent Borrower
or any Subsidiary, other than dispositions described in clauses (a), (b),
(c), (d), (f), (g) and (j) (but only to the extent the sales, transfers or other
dispositions under clause (j) do not exceed $50,000,000) of Section 6.05 and
Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a Prepayment Event; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Parent Borrower or any Subsidiary having a book value or
fair market value in excess of $1,000,000, but only to the extent that the Net
Proceeds therefrom have not been applied to repair, restore or replace such
property or asset within 365 days after such event; or

(c) the incurrence by Holdings, the Parent Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01(a) (except for
Permitted Senior Notes (except to the extent proceeds therefrom are permitted to
be used for other purposes pursuant to clause (b) of the definition thereof) and
Permitted Subordinated Notes (except to the extent proceeds therefrom are
permitted to be used for other purposes pursuant to clause (c) of the definition
thereof)).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Qualified Holdings Preferred Stock” means any preferred capital stock or
preferred equity interest of Holdings (a)(i) that does not provide for any cash
dividend payments or other cash distributions in respect thereof prior to the
latest Maturity Date in effect with respect to any Loans outstanding or
Commitments in effect hereunder as of the date of issuance of such Indebtedness
and (ii) that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (A)(x) mature or become mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (y) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that

 

33



--------------------------------------------------------------------------------

is not Qualified Holdings Preferred Stock or (z) become redeemable at the option
of the holder thereof (other than as a result of a change of control event), in
whole or in part, in each case on or prior to the date that is 365 days after
the latest Maturity Date in effect with respect to any Loans outstanding or
Commitments in effect hereunder at the time of the issuance thereof and
(B) provide holders thereunder with any rights upon the occurrence of a “change
of control” event prior to the repayment of the Obligations and termination of
the Commitments under the Loan Documents, (b) with respect to which Holdings has
delivered a notice to the Administrative Agent that it has issued preferred
stock or preferred equity interest in lieu of incurring (x) Permitted
Acquisition Subordination Notes or (y) Indebtedness permitted by clause (xiii)
under Section 6.01(a), with such notice specifying to which of such Indebtedness
such preferred stock or preferred equity interest applies; provided that (i) the
aggregate liquidation value of all such preferred stock or preferred equity
interest issued pursuant to this clause (b) shall not exceed at any time the
dollar limitation related to the applicable Indebtedness hereunder, less the
aggregate principal amount of such Indebtedness then outstanding and (ii) the
terms of such preferred stock or preferred equity interests (x) shall provide
that upon a default thereof, the remedies of the holders thereof shall be
limited to the right to additional representation on the board of directors of
Holdings and (y) shall otherwise be no less favorable to the Lenders, in the
aggregate, than the terms of the applicable Indebtedness or (c) having an
aggregate initial liquidation value not to exceed $25,000,000; provided that the
terms of such preferred stock or preferred equity interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of Holdings.

“Receivables Purchase Agreement” means (a) the Amended and Restated Receivables
Purchase Agreement dated as of December 29, 2009 among the Receivables
Subsidiary, Holdings and the Subsidiaries party thereto, related to the
Permitted Receivables Financing, as may be amended, supplemented or otherwise
modified to the extent permitted by Section 6.11 and (b) any agreement replacing
such Receivables Purchase Agreement, provided that such replacing agreement
contains terms that are substantially similar to such Receivables Purchase
Agreement and that are otherwise no more adverse to the Lenders than the
applicable terms of such Receivables Purchase Agreement. It is understood that
the receivables purchase agreement relating to the proposed receivables
securitization facility to be arranged by Wachovia Bank, National Association or
any of its affiliates, on terms substantially similar to those under the
Receivables Purchase Agreement referred to in clause (a) above, as approved by
the Administrative Agent, will be a Receivables Purchase Agreement.

“Receivables Subsidiary” means TSPC, Inc., a Nevada corporation.

“Receivables Transfer Agreement” means (a) the Receivables Transfer Agreement
dated as of the December 29, 2009, among the Receivables Subsidiary, Holdings
and the purchasers party thereto, relating to the Permitted Receivables
Financing, as may be amended, supplemented or otherwise modified to the extent
permitted by Section 6.11 and (b) any agreement replacing such Receivables
Transfer Agreement, provided that such replacing agreement contains terms that
are substantially

 

34



--------------------------------------------------------------------------------

similar to such Receivables Transfer Agreement and that are otherwise no more
adverse to the Lenders than the applicable terms of such Receivables Transfer
Agreement. It is understood that the receivables transfer agreement relating to
the proposed receivables securitization facility to be arranged by Wachovia
Bank, National Association or any of its affiliates, on terms substantially
similar to those under the Receivables Transfer Agreement referred to in clause
(a) above, as approved by the Administrative Agent, will be a Receivables
Transfer Agreement.

“Register” has the meaning assigned to such term in Section 10.04.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.

“Replacement Senior Secured Notes” means Indebtedness of Holdings or the Parent
Borrower that extends, renews or refinances the Senior Secured Notes; provided
that (a) the aggregate principal amount of such Indebtedness shall not exceed
the sum of the aggregate principal amount of Senior Secured Notes refinanced
thereby plus fees (including call premiums) and expenses relating thereto,
(b) all proceeds from such Indebtedness shall be used to repay the Senior
Secured Notes and to pay related fees (including call premiums) and expenses,
(c) such Indebtedness (and any related Guarantees) shall be either unsecured or
secured by the Collateral on a second lien basis to the Obligations and shall
not be secured by any property or assets of Holdings or any Subsidiary other
than the Collateral, (d) if so secured, the holders of such Indebtedness, or a
trustee or agent acting on behalf of such holders, shall become party to the
Intercreditor Agreement, (e) such Indebtedness shall have a stated final
maturity no earlier then a due date that is 365 days after the latest Maturity
Date in effect with respect to any Loans outstanding or Commitments in effect
hereunder at the time of the issuance of such Indebtedness and shall not be
subject to any conditions that could result in such stated final maturity
occurring on any earlier date, and shall not have any principal payments due or
be required to be repaid, prepaid, redeemed, repurchased or defeased, upon the
occurrence of one or more events or at the option of any holder thereof, whether
at maturity or otherwise, prior to the date that is 365 days after the latest
Maturity Date in effect with respect to any Loans outstanding or Commitments in
effect hereunder at the time of the issuance of such Indebtedness, except upon
the occurrence of a change of control or similar event (including asset sales),
in each case so long as the provisions

 

35



--------------------------------------------------------------------------------

relating thereto included in the definitive documentation with respect to such
Indebtedness provide that the provisions of this Agreement must be satisfied
(or, in the case of asset sales, permit the provisions of this Agreement to be
satisfied) prior to the satisfaction of such provisions of such Indebtedness and
(f) such Indebtedness shall bear interest at a fixed rate, which rate shall be,
in the good faith judgment of the Parent Borrower’s board of directors,
consistent with the market at the time of issuance for similar Indebtedness for
comparable issuers or borrowers.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

“Restricted Indebtedness” means Indebtedness of Holdings, the Parent Borrower or
any Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any Subsidiary (including the Receivables Subsidiary), or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Parent Borrower or any Subsidiary (including the
Receivables Subsidiary).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitments” means Class A Revolving Commitments and Class B
Revolving Commitments.

“Revolving Exposure” means Class A Revolving Exposure or Class B Revolving
Exposure (or any combination thereof), as the context requires.

“Revolving Lenders” means the Class A Revolving Lenders and Class B Revolving
Lenders.

“Revolving Loans” means the Class A Revolving Loans and Class B Revolving Loans.

“Revolving Maturity Date” means June 21, 2016.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

36



--------------------------------------------------------------------------------

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit I, among Holdings, the Parent Borrower, the Subsidiary Loan Parties
party thereto and the Collateral Agent for the benefit of the Secured Parties.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, the Intercreditor Agreement, each Foreign Security Document entered
into pursuant to Section 2.20 and Section 4.03 and each other security agreement
or other instrument or document executed and delivered pursuant to Section 5.12
or 5.13 to secure any of the Obligations. Each such agreement (other than the
Intercreditor Agreement) shall be a First Priority Security Document for
purposes of the Intercreditor Agreement.

“Senior Indebtedness” means Total Indebtedness less Subordinated Debt.

“Senior Leverage Ratio” means, on any date, the ratio of (a) Senior Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Holdings ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of Holdings
most recently ended prior to such date for which financial statements are
available).

“Senior Secured Notes” means Holdings’ 9 3/4% Senior Secured Notes due 2017.

“Senior Secured Notes Documents” means the indenture under which the Senior
Secured Notes or Replacement Senior Secured Notes are issued and all other
instruments, agreements and other documents evidencing or governing such Notes
or providing for any Guarantee, security interest or other right in respect
thereof.

“Series” has the meaning assigned to such term in Section 2.21.

“Shareholder Agreement” means the Amended and Restated Shareholders Agreement
dated as of July 19, 2002, among Holdings and Metaldyne Corporation, as amended
by Amendment No. 1 dated as of August 31, 2006, as further amended from time to
time.

“Specified Obligations” means Obligations consisting of the principal and
interest on Loans, reimbursement obligations in respect of LC Disbursements and
fees.

“Specified Vendor Receivables Financing” means the sale by the Parent Borrower
and certain Subsidiaries (other than Foreign Subsidiaries) of accounts
receivable to one or more financial institutions pursuant to third-party
financing agreements in transactions constituting “true sales”; provided that
the aggregate amount of all such receivables financings shall not exceed
$30,000,000 at any time outstanding.

 

37



--------------------------------------------------------------------------------

“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to Specified Vendor Receivables Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Debt” means the Permitted Subordinated Notes and any other
subordinated Indebtedness of Holdings, the Parent Borrower or any Subsidiary.

“Subordinated Notes Documents” means the indenture under which any of the
Permitted Subordinated Notes are issued and all other instruments, agreements
and other documents evidencing or governing such notes or other subordinated
notes permitted hereunder or, in each case providing for any Guarantee or other
right in respect thereof.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent Borrower or Holdings, as the
context requires, including the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers. Unless expressly otherwise provided, the term “Subsidiary”
shall not include the Receivables Subsidiary.

“Subsidiary Loan Party” means (a) any Subsidiary that is not a Foreign
Subsidiary (other than (i) the Foreign Subsidiary Borrowers and (ii) any New
U.S. Holdco), (b) any Subsidiary Term Borrower and (c) any Foreign Subsidiary
Borrower and any other Foreign Subsidiary that executes a guarantee agreement
pursuant to paragraph (c) of the Foreign Security Collateral and Guarantee
Requirement.

 

38



--------------------------------------------------------------------------------

“Subsidiary Term Borrowers” means each direct or indirect wholly owned domestic
subsidiary of the Parent Borrower listed on the signature page hereof.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Class A
Revolving Lender at any time shall be its Class A Revolving Applicable
Percentage of the total Swingline Exposure at such time.

“Swingline Lender” means either JPMCB, in its capacity as lender of Swingline
Loans hereunder, or Comerica Bank, in its capacity as lender of Swingline Loans
hereunder, as the case may be. References herein and in the other Loan Documents
to the Swingline Lender shall be deemed to refer to the Swingline Lender in
respect of the applicable Swingline Loan or to all Swingline Lenders, as the
context requires.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which Holdings, the Parent Borrower or a
Subsidiary is or may become obligated to make (i) any payment (other than in the
form of Equity Interests in Holdings) in connection with a purchase by a third
party from a Person other than Holdings, the Parent Borrower or a Subsidiary of
any Equity Interest or Restricted Indebtedness or (ii) any payment (other than
on account of a permitted purchase by it of any Equity Interest or any
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that phantom stock or similar plans providing for payments only to
current or former directors, officers, consultants, advisors or employees of
Holdings, the Parent Borrower or the Subsidiaries (or to their heirs or estates)
shall not be deemed to be Synthetic Purchase Agreements.

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowers” means the Parent Borrower and the Subsidiary Term Borrowers.

“Term Commitment” means a Tranche B Term Commitment or an Incremental Term
Commitment of any Series.

“Term Lender” means a Lender with outstanding Term Loans or a Term Commitment.

 

39



--------------------------------------------------------------------------------

“Term Loan” means a Tranche B Term Loan or an Incremental Term Loan of any
Series.

“Total Indebtedness” means, as of any date, the sum of, without duplication,
(a) the aggregate principal amount of Indebtedness of Holdings, the Parent
Borrower and the Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP, plus (b) the aggregate “Net Investment” as
defined in Annex A to the Receivables Transfer Agreement, plus (c) the aggregate
principal amount of Indebtedness of Holdings, the Parent Borrower and the
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (c) above, the term “Indebtedness” shall
not include (i) contingent obligations of Holdings, the Parent Borrower or any
Subsidiary as an account party in respect of any letter of credit or letter of
guaranty unless, without duplication, such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness and
(ii) Indebtedness described in Section 6.01(a)(xii).

“Tranche B Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Term Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Tranche B Term Commitment, as
applicable. The initial aggregate amount of the Lenders Term Commitments is
$225,000,000.

“Tranche B Term Lender” means a Lender with a Tranche B Term Commitment or an
outstanding Tranche B Term Loan.

“Tranche B Maturity Date” means June 21, 2017.

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of the Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder, (b) the consummation of the Existing Debt
Refinancing and (c) the payment of the fees and expenses payable in connection
with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

40



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(D)(2).

“Weighted Average Yield” means, as to any Indebtedness, the yield thereof (as
determined in the reasonable discretion of the Administrative Agent as described
below and consistent with generally accepted financial practices), whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate or Alternate Base Rate floor (with such increased amount being equated to
interest margins for purposes of determining any increase to the Applicable
Rate), or otherwise; provided that original issue discount and upfront fees
shall be equated to interest rate assuming a 4-year life to maturity (or, if
less, the stated life to maturity at the time of incurrence of the applicable
Indebtedness); provided, further, that “Weighted Average Yield” shall not
include arrangement fees, structuring fees or underwriting or similar fees not
generally paid to lenders in connection with such Indebtedness, except to the
extent applied to pay upfront or similar fees to lenders in connection with such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Class A
Revolving Loan” or a “Term Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Class A Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Class A Revolving
Borrowing” or a “Term Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”)
or by Class and Type (e.g., a “Eurocurrency Class A Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

41



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings, the Parent Borrower or any Subsidiary at “fair
value”, as defined therein.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, (i) each Tranche B Lender agrees to make a Tranche B Term Loan to the
Parent Borrower on the Effective Date in a principal amount not exceeding its
Tranche B Term Commitment and (ii) (A) each Class A Revolving Lender agrees to
make Class A Revolving Loans to the Parent Borrower and the Foreign Subsidiary
Borrowers, as the case may be, from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Class A Revolving Exposure exceeding such Lender’s Class A
Revolving Commitment and (B) each Class B Revolving Lender agrees to make Class
B Revolving Loans to the Parent Borrower and the Foreign Subsidiary Borrowers,
as the case may be, from time to time during the Revolving Availability Period
in an aggregate principal amount that will not result in such Lender’s Class B
Revolving Exposure exceeding such Lender’s Class B Revolving Commitment.

(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Parent Borrower and the Foreign Subsidiary Borrowers, as the
case may be, may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

 

42



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class; provided that for purposes of this paragraph (a), the
Class A Revolving Commitments and Class B Revolving Commitments shall be deemed
to be one Class and a Revolving Borrowing shall consist of Class A Revolving
Loans and Class B Revolving Loans made by the Class A Revolving Lenders and
Class B Revolving Lenders, respectively, ratably in accordance with their
respective Commitments; provided, further, that notwithstanding the foregoing,
at any time when the Class A Revolving Commitments are fully utilized, any
additional Revolving Borrowing shall consist of Class B Revolving Loans made by
the Class B Revolving Lenders ratably in accordance with their respective Class
B Revolving Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Loan shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the Parent Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Parent Borrower, a Subsidiary Term Borrower or a
Foreign Subsidiary Borrower, as the case may be, to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that
(i) an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments and (ii) an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $500,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of 12 Eurocurrency Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, none of the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
applicable thereto.

 

43



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Term Borrowing or Revolving
Borrowing, the Parent Borrower shall notify the Administrative Agent of such
request by telephone (i) in the case of a Eurocurrency Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request signed by the Parent
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Tranche B Term Borrowing, an
Incremental Term Borrowing of a particular Series or a Revolving Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Parent Borrower’s or the applicable Foreign
Subsidiary Borrower’s, as the case may be, account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Parent Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Parent
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal

 

44



--------------------------------------------------------------------------------

amount of outstanding Swingline Loans exceeding $20,000,000 or (ii) the sum of
the total Class A Revolving Exposures exceeding the total Class A Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. On the last day of
each month during the Revolving Availability Period, the Parent Borrower shall
repay any outstanding Swingline Loans. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Parent Borrower may borrow,
prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower. The Swingline Lender shall make each
Swingline Loan available to the Parent Borrower by means of a credit to the
general deposit account of the Parent Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
The Parent Borrower shall not request a Swingline Loan if at the time of and
immediately after giving effect to such request a Default has occurred and is
continuing.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Class A Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Class A Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Class A Revolving Lender, specifying in such notice
such Lender’s Class A Revolving Applicable Percentage of such Swingline Loan or
Loans. Each Class A Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Class A Revolving
Applicable Percentage of such Swingline Loan or Loans. Each Class A Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Class A
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever (provided that such
payment shall not cause such Class A Revolving Lender’s Class A Revolving
Exposure to exceed such Class A Revolving Lender’s Class A Revolving
Commitment). Each Class A Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Class A Revolving Lenders), and the Administrative Agent

 

45



--------------------------------------------------------------------------------

shall promptly pay to the Swingline Lender the amounts so received by it from
the Class A Revolving Lenders. The Administrative Agent shall notify the Parent
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Parent Borrower (or other party on
behalf of the Parent Borrower) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Class A Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not constitute a Loan and shall not relieve the Parent Borrower of its
obligation to repay such Swingline Loan or of any default in the payment
thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Parent Borrower may request the issuance of
Letters of Credit for its own account or the account of a Subsidiary and any
Foreign Subsidiary Borrower may request the issuance of Letters of Credit for
its own account or the account of a Subsidiary of such Foreign Subsidiary
Borrower, in each case in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Revolving Availability Period (provided that the Parent Borrower or a Foreign
Subsidiary Borrower, as the case may be, shall be a co-applicant with respect to
each Letter of Credit issued for the account of or in favor of a Subsidiary that
is not a Foreign Subsidiary Borrower). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Parent
Borrower or any Foreign Subsidiary Borrower, as the case may be, to, or entered
into by the Parent Borrower or any Foreign Subsidiary Borrower, as the case may
be, with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Upon satisfaction of the conditions
specified in Section 4.01 and 4.02 on the Effective Date, each Existing Letter
of Credit will, automatically and without any action on the part of any Person,
be deemed to be a Letter of Credit issued hereunder for all purposes of this
Agreement and the other Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such

 

46



--------------------------------------------------------------------------------

Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Parent Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000 and (ii) the total
Class A Revolving Exposures shall not exceed the total Class A Revolving
Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Class A Revolving Lender, and each Class A Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Class A Revolving Lender’s Class A Revolving Applicable Percentage of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Class A Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Class A Revolving Lender’s Class A
Revolving Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, on the date due as provided in paragraph (e) of
this Section, or of any reimbursement payment in respect of an LC Disbursement
required to be refunded to the Parent Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, for any reason. Each Class A Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of its
Class A Revolving Commitment or all Class A Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, shall reimburse such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that such LC Disbursement is made,
if the

 

47



--------------------------------------------------------------------------------

Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case may
be, shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time or London time, on such date, or, if such notice has not been
received by the Parent Borrower or the applicable Foreign Subsidiary Borrower,
as the case may be, prior to such time on such date, then not later than
12:00 noon, New York City time or London time, on the Business Day immediately
following the day that the Parent Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, receives such notice; provided that (i) the Parent
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the Parent
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loans or Swingline Loan and (ii) such Foreign
Subsidiary Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with a Eurocurrency Revolving Borrowing in an equivalent amount and, to the
extent so financed, such Foreign Subsidiary Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Eurocurrency Revolving
Loans. If the Parent Borrower or the applicable Foreign Subsidiary Borrower, as
the case may be, fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Parent Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, in respect thereof and such Lender’s Class A Revolving Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Class A Revolving Applicable Percentage of
the unreimbursed LC Disbursement in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Class A Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Class A Revolving Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Class A Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then distribute such
payment to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Class A Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Parent Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, of its obligation to reimburse
such LC Disbursement.

(f) Obligations Absolute. The obligation of the Parent Borrower or any Foreign
Subsidiary Borrower to reimburse LC Disbursements as provided in paragraph (e)
of this Section shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any

 

48



--------------------------------------------------------------------------------

draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the obligations of the Parent Borrower or any
Foreign Subsidiary Borrower hereunder. None of the Administrative Agent, the
Lenders or the Issuing Bank, or any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Parent Borrower or any applicable Foreign Subsidiary Borrower,
as the case may be, to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Parent Borrower or any applicable Foreign Subsidiary Borrower, as the case may
be, to the extent permitted by applicable law) suffered by the Parent Borrower
or any applicable Foreign Subsidiary Borrower, as the case may be, that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not (i) relieve the Parent Borrower or any applicable Foreign
Subsidiary Borrower, as the case may be, of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such reimbursement obligation set forth in
Section 2.05(e)) or (ii) relieve any Lender’s obligations to acquire
participations as required pursuant to paragraph (d) of this Section 2.05.

 

49



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Parent Borrower or any applicable Foreign Subsidiary Borrower, as the
case may be, shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Parent Borrower or any applicable Foreign Subsidiary Borrower,
as the case may be, reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if the Parent Borrower or any
applicable Foreign Subsidiary Borrower, as the case may be, fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section 2.05,
then Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section 2.05 to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement of the Issuing Bank; Additional Issuing Banks. The Issuing Bank
may be replaced at any time by written agreement among the Parent Borrower (on
behalf of itself and the Foreign Subsidiary Borrowers), the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. One or more
Lenders may be appointed as additional Issuing Banks by written agreement among
the Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers),
the Administrative Agent (whose consent will not be unreasonably withheld) and
the Lender that is to be so appointed. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank or any such additional
Issuing Bank. At the time any such replacement shall become effective, the
Parent Borrower (on behalf of itself and the Foreign Subsidiary Borrowers) shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such addition and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, the Parent Borrower (on behalf of itself and
the Foreign Subsidiary Borrowers) may, in its discretion, select which Issuing
Bank is to issue any particular Letter of Credit.

 

50



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower or any Foreign
Subsidiary Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Class A
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Parent Borrower and the Foreign Subsidiary Borrowers, as the case may be,
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Parent Borrower or any Foreign Subsidiary
Borrower described in clause (h) or (i) of Article VII. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Parent Borrower and the Foreign Subsidiary
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the risk and expense of the Parent Borrower and the
Foreign Subsidiary Borrowers, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Parent Borrower and the Foreign Subsidiary
Borrowers for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Class A Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other obligations of the Parent Borrower and the Foreign Subsidiary
Borrowers under this Agreement. If the Parent Borrower or any Foreign Subsidiary
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount plus any accrued
interest or realized profits of such amounts (to the extent not applied as
aforesaid) shall be returned to the Parent Borrower or such Foreign Subsidiary
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Parent Borrower is required to provide an amount of such
collateral hereunder pursuant to Section 2.11(b), such amount plus any accrued
interest or realized profits on account of such amount (to the extent not
applied as aforesaid) shall be returned to the Parent Borrower as and to the
extent that, after giving effect to such return, the Parent Borrower would
remain in compliance with Section 2.11(b) and no Default or Event of Default
shall have occurred and be continuing.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Parent Borrower or the applicable Foreign Subsidiary Borrower, as the case may
be, by promptly crediting the amounts so received, in like funds, to an account
of the Parent Borrower or such Foreign

 

51



--------------------------------------------------------------------------------

Subsidiary Borrower, as the case may be, maintained with the Administrative
Agent in New York City, and designated by the Parent Borrower or such Foreign
Subsidiary Borrower, as the case may be, in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Parent Borrower or the applicable Foreign Subsidiary Borrower, as
the case may be, severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Parent Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be, to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of (x) the Federal Funds Effective Rate and (y) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, the applicable rate shall be determined as specified in clause (y)
above, or (ii) in the case of the Parent Borrower or any Foreign Subsidiary
Borrower, the interest rate applicable to ABR Revolving Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Parent Borrower, the applicable Subsidiary Term Borrower or the applicable
Foreign Subsidiary Borrower, as the case may be, may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Parent Borrower, the applicable Subsidiary
Term Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

52



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Parent Borrower, the
applicable Subsidiary Term Borrower or the applicable Foreign Subsidiary
Borrower, as the case may be, shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Parent Borrower, the applicable Subsidiary Term
Borrower or the applicable Foreign Subsidiary Borrower, as the case may be, were
requesting a Revolving Borrowing, or Term Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Parent Borrower, the applicable Subsidiary Term Borrower or the
applicable Foreign Subsidiary Borrower, as the case may be.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Parent Borrower, the applicable
Subsidiary Term Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If an Interest Election Request with respect to a Eurocurrency Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers), then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

53



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Tranche B Term Commitments shall terminate at 5:00 p.m., New
York City time, on the Effective Date and (ii) the Revolving Commitments shall
terminate on the Revolving Maturity Date.

(b) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Revolving Commitments of any Class shall
not be terminated or reduced if, after giving effect to any concurrent
prepayment of the Revolving Loans of such Class in accordance with Section 2.11,
the sum of the Revolving Exposures of such Class would exceed the total
Revolving Commitments of such Class. For purposes of this paragraph (b), the
Class A Revolving Commitments and Class B Revolving Commitments shall be deemed
to be a single Class and (other than for purposes of clause (ii) above), any
reduction in the Revolving Commitments shall be made ratably in accordance with
each Revolving Lender’s Revolving Commitment, without regard to whether such
Commitment is a Class A Revolving Commitment or a Class B Revolving Commitment.

(c) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) shall notify the Administrative Agent of any election to terminate or
reduce the Commitments of any Class under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent Borrower
(on behalf of itself and the Foreign Subsidiary Borrowers) pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Parent Borrower (on behalf of itself and
the Foreign Subsidiary Borrowers) may state that such notice is conditioned upon
the effectiveness of other credit facilities or the occurrence of another
transaction, in which case such notice may be revoked by the Parent Borrower (on
behalf of itself and the Foreign Subsidiary Borrowers) (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any reduction of the Commitments of any Class shall
be permanent. Each reduction of the Revolving Commitments of any Class shall be
made ratably among the Lenders of such Class, as applicable, in accordance with
their respective Revolving Commitments of such Class; provided that for purposes
of this paragraph (c), the Class A Revolving Commitments and Class B Revolving
Commitments shall be deemed to constitute a single Class. Notwithstanding the
foregoing, any notice delivered to the Administrative Agent pursuant to this
Section 2.08(c) shall specify the aggregate amount of the Commitments of each
Class (without giving effect to the proviso in the immediately preceding
sentence) being so reduced.

 

54



--------------------------------------------------------------------------------

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Parent Borrower,
each Subsidiary Term Borrower (with respect to Term Loans made to such
Subsidiary Term Borrower) and each Foreign Subsidiary Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
of such Lender on the Revolving Maturity Date, (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.10 and (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Parent Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Parent Borrower, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers to repay the Loans in accordance
with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Parent Borrower, the applicable Subsidiary
Term Borrower or the applicable Foreign Subsidiary Borrower, as the case may be,
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

55



--------------------------------------------------------------------------------

SECTION 2.10. Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (e) of this Section, the Term Borrowers shall repay Tranche B Term
Loans on the last day of each March, June, September and December, beginning
with September 30, 2011, and ending with the last such day to occur prior to the
Tranche B Term Maturity Date, in an aggregate principal amount for each such
date equal to 0.25% of the aggregate principal amount of the Tranche B Term
Borrowings outstanding on the Effective Date. The Borrower shall repay
Incremental Term Loans of any Series in such amounts and on such date or dates
as shall be specified therefor in the Incremental Facility Agreement
establishing the Incremental Term Commitments of such Series (as such amounts
may be adjusted pursuant to paragraph (e) of this Section or pursuant to such
Incremental Facility Agreement).

(b) [Reserved].

(c) To the extent not previously paid, (i) all Tranche B Term Loans shall be due
and payable on the Tranche B Term Maturity Date and (ii) all Incremental Term
Loans of any Series shall be due and payable on the Incremental Term Maturity
Date applicable thereto.

(d) Any prepayment of a Term Borrowing of any Class shall be applied to reduce
the subsequent scheduled repayments of the Term Borrowings of such Class to be
made pursuant to this Section ratably; provided that any prepayment made
pursuant to Section 2.11(a) shall be applied, first, to reduce the next two
scheduled repayments of the Term Loans of such Class due to be made within the
next twelve months pursuant to this Section unless and until such next scheduled
repayment has been eliminated as a result of reductions hereunder (provided,
further, that the amount of such prepayment that may be allocated as provided in
this proviso may not exceed the greater of 50% of such prepayment and the amount
of such two scheduled repayments). Notwithstanding the foregoing, any prepayment
of Eurocurrency Term Borrowings of any Class made pursuant to Section 2.11(a) on
a date that is (i) the last day of an Interest Period and (ii) no more than five
days prior to a scheduled amortization payment pursuant to this Section shall be
applied, first, to reduce such scheduled payment, and any excess shall be
applied as required by the first sentence of this Section 2.10(d).

(e) Prior to any repayment of any Term Borrowings of any Class hereunder, the
Parent Borrower (on behalf of itself and the applicable Subsidiary Term
Borrower) shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amount repaid.

SECTION 2.11. Prepayment of Loans. (a) The Parent Borrower, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers, as the case may be, shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to the requirements of this Section.

 

56



--------------------------------------------------------------------------------

(b) In the event and on each occasion that (i) the sum of the Class A Revolving
Exposures exceeds the total Class A Revolving Commitments or (ii) the sum of the
Class B Revolving Exposures exceeds the total Class B Revolving Commitments, the
Parent Borrower and the Foreign Subsidiary Borrowers, as the case may be, shall
prepay Loans (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Parent Borrower or any Subsidiary in respect of any
Prepayment Event, the Parent Borrower (on behalf of itself and, in the case of
Term Loans, the Subsidiary Term Borrowers) shall, within three Business Days
after such Net Proceeds are received, prepay Term Borrowings in an aggregate
amount equal to such Net Proceeds; provided that, in the case of any event
described in clause (a) of the definition of the term Prepayment Event (other
than sales, transfers or other dispositions pursuant to Section 6.05(j) in
excess of $50,000,000), if Holdings or the Parent Borrower shall deliver, within
such three Business Days, to the Administrative Agent a certificate of a
Financial Officer to the effect that Holdings, the Parent Borrower and the
Subsidiaries, intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days after receipt of such
Net Proceeds, to acquire real property, equipment or other tangible assets to be
used in the business of the Parent Borrower and the Subsidiaries, and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds in respect of
such event (or the portion of such Net Proceeds specified in such certificate,
if applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 365-day period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied.

(d) Following the end of each fiscal year of the Parent Borrower, commencing
with the fiscal year ending December 31, 2011, the Parent Borrower (on behalf of
itself and, in the case of Term Loans, the Subsidiary Term Borrowers) shall
prepay Term Borrowings in an aggregate amount equal to 50% of Excess Cash Flow
for such fiscal year (each such prepayment of Excess Cash Flow to be applied as
set forth in clause (i) below); provided that such percentage shall be reduced
from 50% to (i) 25% with respect to the prepayment under this paragraph (e) if
the Leverage Ratio as of the last fiscal quarter preceding the applicable
prepayment date is less than 3.00 to 1.00 but greater than or equal to 2.50 to
1.00 and (ii) 0% with respect to the prepayment under this paragraph (e) if the
Leverage Ratio as of the last fiscal quarter preceding the applicable prepayment
date is less than 2.50 to 1.00. Each prepayment pursuant to this paragraph shall
be made on or before the date on which financial statements are delivered
pursuant to Section 5.01 with respect to the fiscal year for which Excess Cash
Flow is being calculated (and in any event within 95 days after the end of such
fiscal year).

 

57



--------------------------------------------------------------------------------

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (g) of this Section.

(f) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) shall notify the Administrative Agent and, in
the case of prepayment of a Swingline Loan, the Swingline Lender, by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment and (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of any Class of the Revolving Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08; provided further that in
the case of any prepayment of any Revolving Borrowing, the Parent Borrower shall
provide separate notice of prepayment with respect to that portion of such
Borrowing comprised of Class A Revolving Loans and that comprised of Class B
Revolving Loans. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

(g) If, on or prior to the first anniversary of the Effective Date, (i) all or
any of the Tranche B Term Loans are prepaid substantially concurrently with the
proceeds of, or all or any of the Tranche B Term Loans are converted into, any
new or replacement tranche of term loan Indebtedness (including any Incremental
Term Loans incurred pursuant to Section 2.21) that has a Weighted Average Yield
that is less than the Weighted Average Yield of the Tranche B Term Loans being
prepaid or converted, or (ii) a Non-Consenting Lender must assign its Tranche B
Term Loans pursuant to Section 10.02(c) or otherwise as a result of its failure
to consent to an amendment that is passed and reduces the Weighted Average Yield
then in effect with respect to the Tranche B Term Loans, then in each case the
aggregate principal amount so prepaid, converted, assigned or repaid will be
subject to a fee payable by the Parent Borrower equal to 1% of the principal
amount thereof.

 

58



--------------------------------------------------------------------------------

(h) In the event of any optional or mandatory prepayment of Term Borrowings made
at a time when Term Borrowings of more than one Class remain outstanding, the
Parent Borrower shall select Term Borrowings to be prepaid so that the aggregate
amount of such prepayment is allocated among each Class of the Term Borrowings
pro rata based on the aggregate principal amounts of outstanding Borrowings of
each such Class; provided that the amounts so allocable to Incremental Term
Loans of any Series may be applied to other Term Borrowings if so provided in
the applicable Incremental Facility Agreement.

SECTION 2.12. Fees. (a) The Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers) agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Rate on the average
daily unused amount of the Revolving Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Commitment terminates. Accrued Commitment Fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the Effective Date. All Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing Commitment Fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

(b) (i) The Parent Borrower (on behalf of itself and the Foreign Subsidiary
Borrowers) agrees to pay (A) to the Administrative Agent for the account of each
Class A Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate as interest
on Eurocurrency Class A Revolving Loans made by such Lender on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which (x) such Lender’s
Class A Revolving Commitment terminates and (y) such Lender ceases to have any
LC Exposure, and (B) to the Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which (x) all Class A Revolving Commitments terminate and
(y) the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, administration, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
in respect of Letters of Credit shall be payable on the date on which the
Class A

 

59



--------------------------------------------------------------------------------

Revolving Commitments terminate and any such fees accruing after the date on
which the Class A Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Parent Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Parent Borrower, the Subsidiary Term
Borrowers or the Foreign Subsidiary Borrowers, as the case may be, hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Revolving Loans.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

60



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
of the applicable Class that the Adjusted LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent Borrower
(on behalf of the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) and the Lenders of the applicable Class by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers) and such Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, and any
Eurocurrency Borrowing that is requested to be continued, shall be converted to
an ABR Borrowing on the last day of the Interest Period applicable thereto.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, Letters
of Credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (B) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes));

 

61



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Parent Borrower, the applicable Subsidiary Term Borrowers or the applicable
Foreign Subsidiary Borrowers, as the case may be, will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Parent Borrower, the applicable Subsidiary
Term Borrowers or the applicable Foreign Subsidiary Borrowers, as the case may
be, will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and shall be
conclusive absent manifest error. The Parent Borrower, the applicable Subsidiary
Term Borrowers or the applicable Foreign Subsidiary Borrowers, as the case may
be, shall pay such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
none of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Parent Borrower (on behalf of itself, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers) of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or

 

62



--------------------------------------------------------------------------------

the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(g) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower pursuant to
Section 2.19, then, in any such event, the Parent Borrower, the applicable
Subsidiary Term Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the Parent
Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) and shall be conclusive absent manifest error. The Parent
Borrower, the applicable Subsidiary Term Borrower or the applicable Foreign
Subsidiary Borrower, as the case may be, shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes; provided that if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower (the
“Applicable Borrower”) or the Administrative Agent shall be required to deduct
any Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the Lender (as the case may be) receives an amount equal
to the sum it would have received had no such

 

63



--------------------------------------------------------------------------------

deductions been made, (ii) the Applicable Borrower or the Administrative Agent
shall make such deductions and (iii) the Applicable Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Applicable Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) The Applicable Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Applicable
Borrower, hereunder or under any other Loan Document (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Applicable Borrower by a Lender or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Applicable Borrower to a Governmental Authority, the Applicable Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting or expanding the obligation of the Applicable
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Parent Borrower (on behalf of itself, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers) (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed

 

64



--------------------------------------------------------------------------------

documentation prescribed by applicable law or reasonably requested by the Parent
Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) or the Administrative Agent as will permit such payments
to be made without withholding, or at a reduced rate of, withholding. If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 Business Days after such
expiration, obsolescence or inaccuracy) notify the Parent Borrower (on behalf of
itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

(i) Without limiting the generality of the foregoing, with respect to any Loan
made to the Parent Borrower, a Subsidiary Term Borrower or a Foreign Subsidiary
Borrower that is or deemed a U.S. Person (the “Applicable U.S. Borrower”), any
Lender shall, to the extent it is legally eligible to do so, deliver to the
Applicable U.S. Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Applicable U.S. Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit K (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Applicable U.S. Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

 

65



--------------------------------------------------------------------------------

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Applicable U.S. Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Applicable U.S. Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Applicable U.S. Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Applicable U.S. Borrower or the Administrative Agent
as may be necessary for the Applicable U.S. Borrower or the Administrative
Agent, to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes (including additional
amounts paid pursuant to this Section 2.17), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.17 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that such indemnifying party, upon
the request of such indemnified party, agrees to repay to such indemnified party
the amount paid to such indemnified party pursuant to the previous sentence
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such indemnified party is required to repay
such refund to such Governmental Authority. Nothing contained in this
Section 2.17(g) shall require any indemnified party to make available its Tax
returns or any other information relating to its Taxes which it deems
confidential to the indemnifying party or any other Person.

 

66



--------------------------------------------------------------------------------

(h) For purposes of Section 2.17, the term “Lender” includes any Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and
the Foreign Subsidiary Borrowers) shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 12:00 noon, New York City time), on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 383
Madison Avenue, New York, New York, except that payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein shall be so
made and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Subject to
Section 9.01, (i) all payments under each Loan Document of principal or interest
in respect of any Loan or LC Disbursement shall be made in dollars and (iii) all
other payments hereunder and under each other Loan Document shall be made in
dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

67



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Parent Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower, as the case may be, rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Parent Borrower, such Subsidiary Term Borrower or such Foreign Subsidiary
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Parent
Borrower (on behalf of itself, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers) prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower, as the case may be, will not make such payment, the
Administrative Agent may assume that the Parent Borrower, such Subsidiary Term
Borrower or such Foreign Subsidiary Borrower, as the case may be, has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Parent Borrower, such Subsidiary Term
Borrower or such Foreign Subsidiary Borrower, as the case may be, has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

68



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 10.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Parent Borrower (on behalf
of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers)
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder (or, in the case of a
Revolving Lender, becomes a Defaulting Lender), then the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers) may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Parent Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) shall have
received the prior written consent of the Administrative Agent (and, if a
Class A Revolving Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers (in the case of all other amounts) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a material reduction in such compensation or

 

69



--------------------------------------------------------------------------------

payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Parent Borrower, any Subsidiary Term
Borrower or any Foreign Subsidiary Borrower to require such assignment and
delegation cease to apply.

SECTION 2.20. Designation of Foreign Subsidiary Borrowers. The Parent Borrower
may at any time and from time to time designate any Foreign Subsidiary as a
Foreign Subsidiary Borrower, by delivery to the Administrative Agent of a
Foreign Subsidiary Borrowing Agreement executed by such Foreign Subsidiary and
the Parent Borrower, and upon such delivery such Foreign Subsidiary shall for
all purposes of this Agreement and the other Loan Documents be a Foreign
Subsidiary Borrower until the Parent Borrower shall terminate such designation
pursuant to a termination agreement satisfactory to the Administrative Agent,
whereupon such Foreign Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement and any other applicable Loan Documents.
Notwithstanding the preceding sentence, but subject to Section 10.04(a), no such
termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Foreign Subsidiary
Borrower is outstanding. As soon as practicable upon receipt of a Foreign
Subsidiary Borrowing Agreement, the Administrative Agent shall send a copy
thereof to each Lender.

SECTION 2.21. Incremental Facilities. (a) The Parent Borrower may on one or more
occasions, by written notice to the Administrative Agent, request (i) during the
Revolving Availability Period, the establishment of Incremental Class A
Revolving Commitments and/or (ii) the establishment of Incremental Term
Commitments; provided that the aggregate amount of all Incremental Class A
Revolving Commitments established hereunder shall not exceed $125,000,000 and
the aggregate amount of all Incremental Term Commitments established hereunder
shall not exceed $200,000,000. Each such notice shall specify (A) the date on
which the Parent Borrower proposes that the Incremental Class A Revolving
Commitments or the Incremental Term Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent and (B) the amount of the
Incremental Class A Revolving Commitments or Incremental Term Commitments, as
applicable, being requested (it being agreed that (x) any Lender approached to
provide any Incremental Class A Revolving Commitment or Incremental Term
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Class A Revolving Commitment or Incremental Term Commitment and
(y) any Person that the Parent Borrower proposes to become an Incremental
Lender, if such Person is not then a Lender, must be reasonably acceptable to
the Administrative Agent and, in the case of any proposed Incremental Class A
Revolving Lender, the Issuing Bank and the Swingline Lender).

 

70



--------------------------------------------------------------------------------

(b) The terms and conditions of any Incremental Class A Revolving Commitment and
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Class A Revolving Commitments and Loans and other extensions of
credit made thereunder, and shall be treated as a single Class with such Class A
Revolving Commitments and Loans. The terms and conditions of any Incremental
Term Commitments and the Incremental Term Loans to be made thereunder shall be,
except as otherwise set forth herein or in the applicable Incremental Facility
Agreement, identical to those of the Tranche B Term Commitments and the Tranche
B Term Loans; provided that (i) if the Weighted Average Yield applicable to any
Incremental Term Loans exceeds by more than 0.25% per annum the applicable
Weighted Average Yield payable pursuant to the terms of this Agreement, as
amended through the date of such calculation, with respect to Tranche B Term
Loans, then the Applicable Rate then in effect for Tranche B Term Loans shall
automatically be increased to eliminate such excess, (ii) the weighted average
life to maturity of any Incremental Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Tranche B Terms Loans,
(iii) no Incremental Term Loan Maturity Date shall be earlier than the Tranche B
Term Maturity Date, (iv) except as set forth above, the Incremental Term Loans
shall be treated no more favorably than the Tranche B Term Loans (in each case,
including with respect to mandatory and voluntary prepayments) provided that the
terms and conditions applicable to Incremental Term Loans maturing after the
latest Maturity Date applicable to any Loans outstanding or Commitments in
effect hereunder immediately prior to the establishment of such Incremental
Facility may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after such
Maturity Date and (B) to the extent the terms applicable to such Incremental
Facility are inconsistent with the terms applicable to the Tranche B Term Loans
(except as otherwise permitted pursuant to this paragraph (b)), such terms shall
be reasonably satisfactory to the Administrative Agent, and (vi) any Incremental
Facility shall have the same Guarantees as, shall rank pari passu with respect
to the Liens on the Collateral and in right of payment with the Loans (except to
the extent that the related Incremental Facility Agreement provides for such
Incremental Term Loans to be treated less favorably). Any Incremental Term
Commitments established pursuant to an Incremental Facility Agreement that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate series (each a “Series”) of Incremental Term
Commitments and Incremental Term Loans for all purposes of this Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by Holdings, the Parent
Borrower, each Incremental Lender providing such Incremental Commitments and the
Administrative Agent; provided that no Incremental Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments and the making
of Loans and issuance of Letters of Credit thereunder to be made on such date,
(ii) on the date of effectiveness thereof, the representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct on and
as of such date, (iii) after giving effect to such Incremental Commitments and
the making of Loans and other extensions of credit thereunder to be made on the
date of effectiveness thereof, (A) the First Lien Leverage Ratio, calculated on
a pro forma basis, shall not exceed 3.00 to 1.00 and (B) Holdings and the Parent

 

71



--------------------------------------------------------------------------------

Borrower shall be in pro forma compliance with the financial covenants set forth
in Sections 6.12 and 6.13, (iv) the Parent Borrower shall make any payments
required to be made pursuant to Section 2.16 in connection with such Incremental
Commitments and the related transactions under this Section, and (v) the other
conditions, if any, set forth in the applicable Incremental Facility Agreement
are satisfied. Each Incremental Facility Agreement may, without the consent of
any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Class A Revolving Commitment, (A) such Incremental
Class A Revolving Commitment shall constitute (or, in the event such Incremental
Lender already has a Class A Revolving Commitment, shall increase) the Class A
Revolving Commitment of such Incremental Lender and (B) the total Class A
Revolving Commitments shall be increased by the amount of such Incremental
Class A Revolving Commitment, in each case, subject to further increase or
reduction from time to time as set forth in the definition of the term
“Revolving Commitment”. For the avoidance of doubt, upon the effectiveness of
any Incremental Class A Revolving Commitment, the Class A Revolving Exposure of
the Incremental Revolving Lender holding such Commitment, and the Class A
Revolving Applicable Percentage of all the Class A Revolving Lenders, shall
automatically be adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Class A Revolving Lender
holding such Incremental Class A Revolving Commitment, and each such Incremental
Class A Revolving Lender shall purchase from each Revolving Lender, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Loans and participations in Letters of Credit outstanding on such date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participations in Letters of Credit will
be held by all the Revolving Lenders or all the Class A Revolving Lenders
(including such Incremental Class A Revolving Lenders), as applicable, ratably
in accordance with their Class A Revolving Applicable Percentages or Class B
Revolving Applicable Percentages, as applicable, after giving effect to the
effectiveness of such Incremental Class A Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Parent Borrower in an amount
equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.

 

72



--------------------------------------------------------------------------------

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Parent Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Class A Revolving Commitments, of the Class A
Applicable Percentages and Class B Applicable Percentages of the Revolving
Lenders after giving effect thereto and of the assignments required to be made
pursuant to paragraph (e) above.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

(a) Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a).

(b) The Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 10.02);
provided that any waiver, amendment or other modification requiring the consent
of all Lenders or each affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender.

(c) If any Swingline Exposure or LC Exposure exists at the time a Class A
Revolving Lender becomes a Defaulting Lender then (i) all or any part of such
Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Class A Revolving Lenders that are Non-Defaulting Lenders
in accordance with their respective Class A Revolving Applicable Percentages but
only to the extent (x) the sum of all such Non-Defaulting Lenders’ Class A
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the total of all such Non-Defaulting Lenders’ Class A
Revolving Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time. In the case of any such reallocation, the fees payable
to the Class A Revolving Lenders pursuant to Section 2.12(a) and
Section 2.12(b)(i) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Class A Revolving Applicable Percentages.

(d) If the reallocation described in clause (c) above cannot, or can only
partially, be effected, the Parent Borrower shall, within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (c)

 

73



--------------------------------------------------------------------------------

above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding. In the case of any such cash
collateralization, the Parent Borrower shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12(b)(i) with respect to such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized.

(e) If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to paragraph (c) or (d) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Class A Revolving Lender that
is not a Defaulting Lender hereunder, all participation fees payable under
Section 2.12(b)(i) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated pursuant to paragraph (c) and (d) above.

(f) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Class A
Revolving Commitments of the Class A Revolving Lenders that are not Defaulting
Lenders and/or cash collateral will be provided by the Parent Borrower in
accordance with paragraph (c) above, and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among Class A Revolving Lenders that are not Defaulting Lenders in a
manner consistent with paragraph (c) above (and Defaulting Lenders shall not
participate therein).

(g) In the event that (i) a Lender becomes a Defaulting Lender as a result of
the occurrence of any event described in clause (d) of the definition of the
term “Defaulting Lender” with respect to such Lender’s parent company and for so
long as such event shall continue or (ii) the Swingline Lender or the Issuing
Bank has a good faith belief that any Revolving Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required to
fund any Swingline Loan, and the Issuing Bank shall not be required to issue,
amend, renew or extend any Letter of Credit, unless the Swingline Lender or the
Issuing Bank, as the case may be, shall have entered into arrangements with
Holdings and the Borrower or such Revolving Lender satisfactory to the Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

(h) In the event that (x) a Bankruptcy Event with respect to a Class A Revolving
Lender Parent shall have occurred following the date hereof and for so long as
such Bankruptcy Event shall continue or (y) the Swingline Lender or the Issuing
Bank has a good faith belief that any Class A Revolving Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swingline Lender shall not be required

 

74



--------------------------------------------------------------------------------

to fund any Swingline Loan, and the Issuing Bank shall not be required to issue,
amend, renew or extend any Letter of Credit, unless the Swingline Lender or the
Issuing Bank, as the case may be, shall have entered into arrangements with
Holdings and the Parent Borrower or such Class A Revolving Lender satisfactory
to the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

(i) In the event that the Administrative Agent, the Parent Borrower, the Issuing
Bank and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Class A Revolving
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Class A Revolving
Loans and Class B Revolving Loans of the other Class A Revolving Lenders and
Class B Revolving Lenders (but not Swingline Loans) as the Administrative shall
determine may be necessary in order for such Lender to hold such Class A
Revolving Loans and Class B Revolving Loans in accordance with its Class A
Revolving Applicable Percentage or Class B Revolving Applicable Percentage, as
applicable.

ARTICLE III

Representations and Warranties

Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower (as to
itself only) and each Foreign Subsidiary Borrower (as to itself only) represents
and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of Holdings, the Parent Borrower and
its Subsidiaries (including the Receivables Subsidiary) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by each of Holdings and the Parent Borrower and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Parent Borrower or such Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

75



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of
Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary) or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon Holdings, the Parent Borrower or any of its Subsidiaries
(including the Receivables Subsidiary) or their assets, or give rise to a right
thereunder to require any payment to be made by Holdings, the Parent Borrower or
any of its Subsidiaries (including the Receivables Subsidiary), except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of Holdings, the Parent Borrower
or any of its Subsidiaries (including the Receivables Subsidiary), except Liens
created under the Loan Documents and Liens permitted by Section 6.02.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2010, reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2011, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) [Reserved].

(c) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum, except for the Disclosed Matters
and except for liabilities arising as a result of the Transactions, after giving
effect to the Transactions, none of Holdings, the Parent Borrower or the
Subsidiaries (including the Receivables Subsidiary) has, as of the Effective
Date, any contingent liabilities that would be material to Holdings, the Parent
Borrower and the Subsidiaries (including the Receivables Subsidiary), taken as a
whole.

 

76



--------------------------------------------------------------------------------

(d) Since December 31, 2010, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.05. Properties. (a) Each of Holdings, the Parent Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including its Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each of Holdings, the Parent Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Holdings,
the Parent Borrower and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by Holdings, the Parent Borrower or any of its Subsidiaries as of the
Effective Date after giving effect to the Transactions.

(d) As of the Effective Date, none of Holdings, the Parent Borrower or any of
its Subsidiaries has received written notice of any pending or contemplated
condemnation proceeding affecting any Mortgaged Property or any sale or
disposition thereof in lieu of condemnation. Neither any Mortgaged Property nor
any interest therein is subject to any right of first refusal, option or other
contractual right to purchase such Mortgaged Property or interest therein.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Parent Borrower,
threatened against or affecting Holdings, the Parent Borrower or any of its
Subsidiaries (including the Receivables Subsidiary) (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of Holdings, the Parent Borrower or
any of its Subsidiaries (including the Receivables Subsidiary) (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

77



--------------------------------------------------------------------------------

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of Holdings, the Parent
Borrower and its Subsidiaries (including the Receivables Subsidiary) is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. None of Holdings, the Parent Borrower
or any of its Subsidiaries (including the Receivables Subsidiary) is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of Holdings, the Parent Borrower and its Subsidiaries
(including the Receivables Subsidiary) has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) any Taxes that
are being contested in good faith by appropriate proceedings and for which
Holdings, the Parent Borrower or such Subsidiary (including the Receivables
Subsidiaries), as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the Effective Date, the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification No. 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$10,000,000 the fair market value of the assets of all such underfunded Plans.

SECTION 3.11. Disclosure. Each of Holdings and the Parent Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which Holdings, the Parent Borrower or any of its Subsidiaries (including the
Receivables Subsidiary) is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material

 

78



--------------------------------------------------------------------------------

misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Holdings and the Parent Borrower represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such projections were prepared.

SECTION 3.12. Subsidiaries. Holdings does not have any subsidiaries other than
the Parent Borrower and the Parent Borrower’s Subsidiaries. Schedule 3.12 sets
forth the name of, and the ownership interest of the Parent Borrower in, each
Subsidiary of the Parent Borrower and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Effective Date.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all material
insurance policies maintained by or on behalf of Holdings, the Parent Borrower
and the Subsidiaries as of the Effective Date. As of the Effective Date, all
premiums due in respect of such insurance have been paid.

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Holdings, the Parent Borrower or any Subsidiary
pending or, to the knowledge of Holdings or the Parent Borrower, threatened that
could reasonably be expected to have a Material Adverse Effect. All payments due
from Holdings, the Parent Borrower or any Subsidiary, or for which any claim may
be made against Holdings, the Parent Borrower or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of Holdings, the Parent Borrower or
such Subsidiary except for those which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Parent Borrower or any Subsidiary is bound.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of each Loan Party, at
a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) the Loan Parties, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

 

79



--------------------------------------------------------------------------------

SECTION 3.16. Senior Indebtedness; First Priority Obligations. (a) The
Obligations constitute “Senior Indebtedness” under and as defined in the
Subordinated Notes Documents or under the terms of any other Indebtedness that
is subordinated in right of payment to the Obligations.

(b) The Obligations constitute “First Priority Obligations” (or any similar
term) under and as defined in the Intercreditor Agreement.

SECTION 3.17. Security Documents. (a) The Pledge Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral (as defined
in the Pledge Agreement) and, when such Collateral is delivered to the
Collateral Agent and for so long as the Collateral Agent remains in possession
of such Collateral, the security interest created by the Pledge Agreement shall
constitute a perfected first priority security interest in all right, title and
interest of the pledgor thereunder in such Collateral, in each case prior and
superior in right to any other Person.

(b) The Security Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and,
when financing statements in appropriate form are filed in the offices specified
on Schedule 6 to the Perfection Certificate, the security interest created by
the Security Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in such Collateral (other
than the Intellectual Property (as defined in the Security Agreement)), in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted by Section 6.02.

(c) When the Security Agreement (or a summary thereof) is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and the financing statements referred to in Section 3.17(b) above are
appropriately filed, the security interest created by the Security Agreement
shall constitute a perfected security interest in all right, title and interest
of the grantors thereunder in the Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by filing,
recording or registering a security agreement, financing statement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
and subsequent UCC filings may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Effective Date), other than with respect to Liens permitted by
Section 6.02.

(d) Each Mortgage, upon execution and delivery thereof by the parties thereto,
is effective to create, subject to the exceptions listed in each title insurance
policy covering such Mortgage, in favor of the Collateral Agent, for the benefit
of the Secured Parties, a legal, valid and enforceable Lien on all of the
applicable mortgagor’s right, title

 

80



--------------------------------------------------------------------------------

and interest in and to the Mortgaged Properties thereunder and the proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 3.17(d), the Lien created by each Mortgage shall constitute a perfected
Lien on all right, title and interest of the applicable mortgagor in such
Mortgaged Properties and the proceeds thereof, in each case prior and superior
in right to any other Person, other than with respect to the rights of Persons
pursuant to Liens permitted by Section 6.02.

(e) Following the execution of any Foreign Security Document pursuant to
Section 4.03, each Foreign Security Document shall be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the applicable collateral covered by
such Foreign Security Document, and when the actions specified in such Foreign
Security Document, if any, are completed, the security interest created by such
Foreign Security Document shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in such collateral to the
full extent possible under the laws of the applicable foreign jurisdiction, in
each case prior and superior in right to any other Person, other than with
respect to Liens permitted by Section 6.02.

SECTION 3.18. Federal Reserve Regulations. (a) None of Holdings, the Parent
Borrower or any of the Subsidiaries (including the Receivables Subsidiary) is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation U or X.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Agents shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of each of
(i) Cahill Gordon & Reindel LLP, (ii) McDonald Hopkins LLC and (iii) Barnes &
Thornburg LLP, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Each of Holdings and the Parent Borrower hereby requests
such counsel to deliver such opinions.

 

81



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings and the Parent Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any Loan Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by an executive officer or Financial Officer
of the Parent Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released or will
be released pursuant to UCC-3 financing statements or other release
documentation delivered to the Collateral Agent.

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect, together with
endorsements naming the Collateral Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder, to the extent required
by Section 5.07.

(h) The Transactions shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of the Tranche B Term
Loans on the Effective Date in accordance with applicable law and all other
related documentation in all material respects (without giving effect to any
amendments not approved by the Administrative Agent), and after giving effect to
the Transactions and the other transactions contemplated hereby, none of

 

82



--------------------------------------------------------------------------------

Holdings, the Parent Borrower or any of the Subsidiaries shall have outstanding
any shares of preferred stock or any Indebtedness to a Person other than the
Parent Borrower or any Subsidiary, other than (i) Indebtedness incurred under
the Loan Documents and (ii) Indebtedness incurred and outstanding as of the date
hereof in compliance with Section 6.01 of this Agreement.

(i) The Lenders shall have received the financial statements referred to in
Section 3.04(a).

(j) The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the
Effective Date and signed by the chief financial officer of each of Holdings and
the Parent Borrower, certifying that Holdings and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are solvent.

(k) The Administrative Agent shall be satisfied that the Intercreditor Agreement
shall be effective with respect to the Obligations and that the Obligations
shall constitute “First Priority Obligations” thereunder, and shall have
received an acknowledgment to that effect from the Second Priority
Representative under (and as defined in) the Intercreditor Agreement.

(l) The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti money laundering rules and
regulations, including the USA PATRIOT Act.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 5:00 p.m., New York City time, on June 21, 2011 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than (i) any Class A Revolving Loan made
pursuant to Section 2.04(c) or Section 2.05(d) and (ii) any continuation or
conversion of a Borrowing pursuant to the terms hereof that does not result in
the increase of the aggregate principal amount of the Borrowings then
outstanding), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

 

83



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Parent Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

SECTION 4.03. Credit Events Relating to Foreign Subsidiary Borrowers. The
obligation of each Lender to make Loans to any Foreign Subsidiary Borrower, and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit to any
Foreign Subsidiary Borrower, is subject to the satisfaction of the following
conditions:

(a) With respect to the earlier to occur of the initial Loan made to or the
initial Letter of Credit issued for the account of such Foreign Subsidiary
Borrower:

(i) the Administrative Agent (or its counsel) shall have received such Foreign
Subsidiary Borrower’s Foreign Subsidiary Borrowing Agreement duly executed and
delivered by all parties thereto; and

(ii) the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Foreign Subsidiary Borrower and any other legal matters relating to such
Foreign Subsidiary Borrower or its Foreign Subsidiary Borrowing Agreement, all
in form and substance satisfactory to the Administrative Agent and its counsel.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, the Parent Borrower,
each Subsidiary Term Borrower (as to itself only) and each Foreign Subsidiary
Borrower (as to itself only) covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Holdings or the Parent
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 95 days after the end of each fiscal year of Holdings, its audited
consolidated and unaudited consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year,

 

84



--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (it being understood that the obligation to
furnish the foregoing to the Administrative Agent and the Lenders shall be
deemed to be satisfied in respect of any fiscal year of Holdings by the filing
of Holdings’ annual report on Form 10-K for such fiscal year with the Commission
to the extent the foregoing are included therein);

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that the
obligation to furnish the foregoing to the Administrative Agent and the Lenders
shall be deemed to be satisfied in respect of any fiscal quarter of Holdings by
the filing of Holdings’ quarterly report on Form 10-Q for such fiscal quarter
with the Commission to the extent the foregoing are included therein);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Holdings or the Parent
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.12, 6.13 and 6.14,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of Holdings’ audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(iv) identifying all Subsidiaries existing on the date of such certificate and
indicating, for each such Subsidiary, whether such Subsidiary is a Subsidiary
Loan Party or a Foreign Subsidiary and whether such Subsidiary was formed or
acquired since the end of the previous fiscal quarter;

 

85



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause
(a) above, (i) a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines) and (ii) a certificate of a Financial Officer of Holdings or the
Parent Borrower (A) identifying any parcels of real property or improvements
thereto with a value exceeding $750,000 that have been acquired by any Loan
Party since the end of the previous fiscal year, (B) identifying any changes of
the type described in Section 5.03(a) that have not been previously reported by
the Parent Borrower, (C) identifying any Permitted Acquisitions that have been
consummated since the end of the previous fiscal year, including the date on
which each such Permitted Acquisition was consummated and the consideration
therefor, (D) identifying any Intellectual Property (as defined in the Security
Agreement) with respect to which a notice is required to be delivered under the
Security Agreement and has not been previously delivered and (E) identifying any
Prepayment Events that have occurred since the end of the previous fiscal year
and setting forth a reasonably detailed calculation of the Net Proceeds received
from Prepayment Events since the end of such previous fiscal year;

(e) no later than February 15 of each fiscal year of Holdings (commencing with
the fiscal year ending December 31, 2012), a detailed consolidated budget for
such fiscal year (including a projected consolidated balance sheet and related
statements of projected operations and cash flow as of the end of and for such
fiscal year and setting forth the assumptions used for purposes of preparing
such budget) and, promptly when available, any material revisions of such budget
that have been approved by senior management of Holdings;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Parent Borrower or any Subsidiary with the Commission or with any national
securities exchange, as the case may be (it being understood that the obligation
to furnish the foregoing to the Administrative Agent and the Lenders shall be
deemed to be satisfied to the extent the foregoing are filed with the
Commission); and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the Parent
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. Holdings and the Parent Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Parent Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

86



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Parent Borrower and its Subsidiaries in an aggregate
amount exceeding $15,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. (a) The Parent Borrower will
furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or structure, (iv) in any Loan Party’s
jurisdiction of organization or (v) in any Loan Party’s Federal Taxpayer
Identification Number. The Parent Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless written notice has been
delivered to the Collateral Agent, together with all applicable information to
enable the Administrative Agent to make all filings under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent (on behalf
of the Secured Parties) to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01,
Holdings (on behalf of itself and the other Loan Parties) shall deliver to the
Administrative Agent a certificate of a Financial Officer of Holdings
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

 

87



--------------------------------------------------------------------------------

SECTION 5.04. Existence; Conduct of Business. Each of Holdings, the Parent
Borrower and the Foreign Subsidiary Borrowers will, and will cause each of the
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
the loss of which would have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or disposition permitted under
Section 6.05. Holdings and the Parent Borrower will cause all the Equity
Interests of the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers
to be owned, directly or indirectly, by the Parent Borrower or any Subsidiary,
and the Subsidiary Term Borrowers shall at all times remain a guarantor under
the Guarantee Agreement.

SECTION 5.05. Payment of Obligations. Each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of the Subsidiaries (including the Receivables Subsidiary) to, pay
its Indebtedness and other obligations, including Tax liabilities, before the
same shall become delinquent or in default, except (a) those being contested in
good faith by appropriate proceedings and for which Holdings, the Parent
Borrower, a Subsidiary Term Borrower, or a Foreign Subsidiary Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) to the extent the failure to
make payment could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06. Maintenance of Properties. Each of Holdings, the Parent Borrower,
the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and
will cause each of the Subsidiaries to, keep and maintain all property material
to the conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or disposition permitted under Section 6.05.

SECTION 5.07. Insurance. Each of Holdings, the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers will, and will cause each of
the Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,

 

88



--------------------------------------------------------------------------------

are maintained. In addition, each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of its Subsidiaries to, maintain all insurance required to be
maintained pursuant to the Security Documents. With respect to each Mortgaged
Property that is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the applicable Loan Party will
maintain, with financially sound and reputable insurance companies, such flood
insurance as is required under applicable law, including Regulation H of the
Board of Governors. The Parent Borrower will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained. All insurance policies or certificates (or certified
copies thereof) with respect to such insurance shall be endorsed to the
Collateral Agent’s reasonable satisfaction for the benefit of the Lenders
(including, without limitation, by naming the Collateral Agent as loss payee or
additional insured, as appropriate).

SECTION 5.08. Casualty and Condemnation. The Parent Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of casualty or
other insured damage to any material portion of any Collateral having a book
value or fair market value of $1,000,000 or more or the commencement of any
action or proceeding for the taking of any Collateral having a book value or
fair market value of $1,000,000 or more or any part thereof or interest therein
under power of eminent domain or by condemnation or similar proceeding and
(b) will ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the Security
Documents.

SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Holdings,
the Parent Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers will, and will cause each of the Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Each of
Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers will, and will cause each of the Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

SECTION 5.10. Compliance with Laws. Each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each of the Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

SECTION 5.11. Use of Proceeds and Letters of Credit. The Parent Borrower and the
Subsidiary Term Borrowers will use the proceeds of the Tranche B Term Loans on
the Effective Date solely (a) to consummate the Existing Debt Refinancing and
(b) to pay costs and expenses in connection with the Transactions. The proceeds
of the Revolving Loans and Swingline Loans will be used only for general
corporate purposes and, to the extent permitted by Section 6.01(a)(i), Permitted
Acquisitions. Letters of Credit will be available only for general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date, the Parent Borrower will, within five
Business Days after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders thereof and, within five Business Days
after such Subsidiary is formed or acquired, cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary, including with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party.

SECTION 5.13. Further Assurances. (a) Each of Holdings, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers will, and will
cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust, landlord waivers and other documents), which
may be required under any applicable law, or which the Administrative Agent or
the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties. Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers also agree to provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) If any assets (including any real property or improvements thereto or any
interest therein) having a book value or fair market value of $2,500,000 or more
in the aggregate are acquired by the Parent Borrower or any Subsidiary Loan
Party after the Effective Date or through the acquisition of a Subsidiary Loan
Party under Section 5.12 (other than, in each case, assets constituting
Collateral under the Security Agreement or the Pledge Agreement that become
subject to the Lien of the Security Agreement or the Pledge Agreement upon
acquisition thereof), the Parent Borrower or, if applicable, the relevant
Subsidiary Loan Party will notify the Administrative Agent and the Lenders
thereof, and, if reasonably requested by the Administrative Agent or the
Required Lenders, the Parent Borrower will cause such assets to be subjected to
a Lien securing the Obligations and will take, and cause the Subsidiary Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.

 

90



--------------------------------------------------------------------------------

SECTION 5.14. Certain Post Closing Collateral Obligations. As promptly as
practicable (and in any event within 60 days) after the Effective Date, the
applicable Loan Party will deliver all Mortgages and any other documents and
opinions required to be delivered in connection therewith that would have been
required to be delivered on the Effective Date but for the penultimate sentence
of Section 4.01, in each case except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement”.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings, the Parent Borrower, each Subsidiary
Term Borrower (as to itself only) and each Foreign Subsidiary Borrower (as to
itself only) covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) None of Holdings, the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
will, nor will they permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) (A) the Permitted Receivables Financing, (B) financings in respect of sales
of accounts receivable by a Foreign Subsidiary permitted by Section 6.05(c)(ii)
and (C) the Specified Vendor Receivables Financing;

(iii) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount as specified on such Schedule 6.01 or
result in an earlier maturity date or decreased weighted average life thereof;

(iv) the Senior Secured Notes and refinancings thereof with Replacement Senior
Secured Notes;

(v) the Permitted Acquisition Unsecured Notes, the Permitted Subordinated Notes
and the Permitted Senior Notes;

(vi) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
to the Parent Borrower or any other Subsidiary; provided that Indebtedness of
any Subsidiary that is not a Domestic Loan Party to the Parent Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04;

 

91



--------------------------------------------------------------------------------

(vii) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Parent Borrower or any other Subsidiary;
provided that (A) Guarantees by the Parent Borrower or any Subsidiary Loan Party
of Indebtedness of any Subsidiary that is not a Domestic Loan Party shall be
subject to Section 6.04 and (B) this clause (vii) shall not apply to the
Permitted Subordinated Notes, the Permitted Senior Notes, the Permitted
Acquisition Unsecured Notes or the Senior Secured Notes;

(viii) Guarantees by Holdings, the Parent Borrower or any Subsidiary, as the
case may be, in respect of the Permitted Subordinated Notes, the Permitted
Senior Notes, the Permitted Acquisition Unsecured Notes, the Senior Secured
Notes or Replacement Senior Secured Notes; provided that none of Holdings, the
Parent Borrower or any Subsidiary, as the case may be, shall Guarantee the
Permitted Subordinated Notes, the Permitted Senior Notes, the Permitted
Acquisition Unsecured Notes, the Senior Secured Notes or the Replacement Senior
Secured Notes unless (A) it also has Guaranteed the Obligations pursuant to the
Guarantee Agreement and (B) such Guarantee, in the case of the Permitted
Subordinated Notes and the Permitted Acquisition Unsecured Notes, if applicable,
is subordinated to such Guarantee of the Obligations on terms no less favorable
in any material respect to the Lenders than the subordination provisions to
which the Old Subordinated Notes were subject;

(ix) Indebtedness of the Parent Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (ix) shall not exceed $50,000,000 at any time outstanding;

(x) Indebtedness arising as a result of an Acquisition Lease Financing or any
other sale and leaseback transaction permitted under Section 6.06;

(xi) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (A) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (xi) shall not exceed $40,000,000 at any
time outstanding, less the liquidation value of any outstanding Assumed
Preferred Stock;

 

92



--------------------------------------------------------------------------------

(xii) Indebtedness of Holdings, the Parent Borrower or any Subsidiary in respect
of workers’ compensation claims, self-insurance obligations, performance bonds,
surety appeal or similar bonds and completion guarantees provided by Holdings,
the Parent Borrower and the Subsidiaries in the ordinary course of their
business;

(xiii) other unsecured Indebtedness of Holdings, the Parent Borrower or any
Subsidiary in an aggregate principal amount not exceeding $25,000,000 at any
time outstanding, less the liquidation value of any applicable Qualified
Holdings Preferred Stock issued and outstanding pursuant to clause (b) of the
definition of Qualified Holdings Preferred Stock;

(xiv) secured Indebtedness in an aggregate amount not exceeding $60,000,000 at
any time outstanding, in each case in respect of foreign lines of credit;

(xv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten days of incurrence;

(xvi) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xvii) Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;

(xviii) contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations of the Parent Borrower and its Subsidiaries incurred in the ordinary
course of business;

(xix) unsecured guarantees by the Parent Borrower or any Subsidiary Loan Party
of facility leases of any Loan Party; and

(xx) Indebtedness of the Parent Borrower or any Subsidiary Loan Party under
Hedging Agreements with respect to interest rates, foreign currency exchange
rates or commodity prices, in each case not entered into for speculative
purposes; provided that if such Hedging Agreements relate to interest rates,

 

93



--------------------------------------------------------------------------------

(A) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (B) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate.

(b) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to, issue
any preferred stock or other preferred Equity Interests, except (i) Qualified
Holdings Preferred Stock, (ii) Assumed Preferred Stock and (iii) preferred stock
or preferred Equity Interests held by Holdings, the Parent Borrower or any
Subsidiary.

SECTION 6.02. Liens. None of Holdings, the Parent Borrower, any Subsidiary Term
Borrower or any Foreign Subsidiary Borrower will, nor will they permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) Liens in respect of the Permitted Receivables Financing and the Specified
Vendor Receivables Financing;

(d) any Lien on any property or asset of Holdings, the Parent Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of Holdings,
the Parent Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(f) Liens on fixed or capital assets acquired, constructed or improved by, or in
respect of Capital Lease Obligations of, the Parent Borrower or any Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
clause (ix) of Section 6.01(a), (ii) such security interests and the
Indebtedness

 

94



--------------------------------------------------------------------------------

secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of the Parent Borrower or any Subsidiary;

(g) Liens, with respect to any Mortgaged Property, described in the applicable
schedule of the title policy covering such Mortgaged Property;

(h) Liens in respect of sales of accounts receivable by Foreign Subsidiaries
permitted by Section 6.05(c)(ii);

(i) other Liens securing liabilities permitted hereunder in an aggregate amount
not exceeding (i) in respect of consensual Liens, $10,000,000 and (ii) in
respect of all such Liens, $20,000,000, in each case at any time outstanding;

(j) Liens in respect of Indebtedness permitted by Section 6.01(a)(xiv), provided
that the assets subject to such Liens are not located in the United States;

(k) Liens, rights of setoff and other similar Liens existing solely with respect
to cash and Permitted Investments on deposit in one or more accounts maintained
by any Lender, in each case granted in the ordinary course of business in favor
of such Lender with which such accounts are maintained, securing amounts owing
to such Lender with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness for borrowed money;

(l) licenses or sublicenses of Intellectual Property (as defined in the Security
Agreement) granted by any Company in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Company;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(n) Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;

(o) Liens deemed to exist in connection with Investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;

 

95



--------------------------------------------------------------------------------

(p) Liens of a collection bank arising in the ordinary course of business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(q) Liens of sellers of goods to the Parent Borrower or any of its Subsidiaries
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses; and

(r) Liens granted pursuant to the Senior Secured Notes Documents securing the
Senior Secured Notes or the Replacement Senior Secured Notes; provided that such
Liens are subordinated to the Liens securing the Obligations in accordance with,
and are otherwise subject to, the terms of the Intercreditor Agreement.

SECTION 6.03. Fundamental Changes. (a) None of Holdings, the Parent Borrower,
any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will
they permit any other Person to merge into or consolidate with any of them, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Parent Borrower in a transaction in which the
Parent Borrower is the surviving corporation, (ii) any Subsidiary may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
and (if any party to such merger is a Subsidiary Loan Party) is a Subsidiary
Loan Party (provided that, with respect to any such merger involving the
Subsidiary Term Borrowers or the Foreign Subsidiary Borrowers, the surviving
entity of such merger shall be a Subsidiary Term Borrower or a Foreign
Subsidiary Borrower, as the case may be) and (iii) any Subsidiary (other than a
Subsidiary Loan Party) may liquidate or dissolve if the Parent Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Parent Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04. Notwithstanding the foregoing, this Section 6.03
shall not prohibit any Permitted Acquisition.

(b) The Parent Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent Borrower and its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than (i) the
ownership of all the outstanding shares of capital stock of the Parent Borrower,
(ii) performing its obligations (A) under the Loan Documents, (B) under the
Subordinated Notes Documents, the Senior Secured Notes Documents and the
agreements relating to the Permitted Senior Notes and (C) under the Permitted
Receivables Financing, (iii) activities incidental thereto and to Holdings’s
existence, (iv)

 

96



--------------------------------------------------------------------------------

activities related to the performance of all its obligations in respect of the
Transactions, (v) performing its obligations under guarantees in respect of sale
and leaseback transactions permitted by Section 6.06 and (vi) other activities
(including the incurrence of Indebtedness and the issuance of its Equity
Interests) that are permitted by this Agreement. Holdings will not own or
acquire any assets (other than shares of capital stock of the Parent Borrower
and the Permitted Investments or incur any liabilities (other than liabilities
imposed by law, including tax liabilities, liabilities related to its existence
and permitted business and activities specified in the immediately preceding
sentence).

(d) The Receivables Subsidiary will not engage in any business or business
activity other than the activities related to the Permitted Receivables
Financing and its existence. The Receivables Subsidiary will not own or acquire
any assets (other than the receivables subject to the Permitted Receivables
Financing) or incur any liabilities (other than the liabilities imposed by law
including tax liabilities, and other liabilities related to its existence and
permitted business and activities specified in the immediately preceding
sentence, including liabilities arising under the Permitted Receivables
Financing).

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Parent Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

(a) Permitted Investments;

(b) investments existing on the date hereof and set forth on Schedule 6.04;

(c) Permitted Acquisitions;

(d) investments by the Parent Borrower and the Subsidiaries in Equity Interests
in their respective Subsidiaries that exist immediately prior to any applicable
transaction; provided that (i) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Pledge Agreement or any applicable Foreign
Security Documents, as the case may be, to the extent required by this Agreement
and (ii) the aggregate amount of investments (excluding any such investments,
loans, advances and Guarantees to such Subsidiaries that are assumed and exist
on the date any Permitted Acquisition is consummated and that are not made,
incurred or created in contemplation of or in connection with such Permitted
Acquisition) by Loan Parties in, and loans and advances by Loan Parties to, and
Guarantees by Loan Parties of Indebtedness of, Subsidiaries that are not
Domestic Loan Parties made after the Effective Date shall not at any time exceed
$50,000,000;

 

97



--------------------------------------------------------------------------------

(e) loans or advances made by the Parent Borrower to any Subsidiary and made by
any Subsidiary to the Parent Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Pledge Agreement and (ii) the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (d) above;

(f) Guarantees permitted by Section 6.01(a)(viii);

(g) investments arising as a result of the Permitted Receivables Financing;

(h) investments constituting permitted Capital Expenditures under Section 6.14;

(i) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(j) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(k) Guarantees by Holdings, the Parent Borrower and the Subsidiaries of leases
entered into by any Subsidiary as lessee; provided that the amount of such
Guarantees made by Loan Parties to Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (d) above;

(l) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(m) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $5,000,000 in the
aggregate outstanding at any one time;

(n) investments in the form of Hedging Agreements permitted under Section 6.07;

(o) investments by the Parent Borrower or any Subsidiary in (i) the capital
stock of a Receivables Subsidiary and (ii) other interests in a Receivables
Subsidiary, in each case to the extent required by the terms of the Permitted
Receivables Financing;

 

98



--------------------------------------------------------------------------------

(p) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(q) Permitted Joint Venture and Foreign Subsidiary Investments;

(r) investments, loans or advances in addition to those permitted by clauses (a)
through (q) above not exceeding in the aggregate $50,000,000 at any time
outstanding; and

(s) investments made with the Net Proceeds of any issuance of Equity Interests
in Holdings.

SECTION 6.05. Asset Sales. None of Holdings, the Parent Borrower, any Subsidiary
Term Borrower or any Foreign Subsidiary Borrower will, nor will they permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will they permit any Subsidiary
to issue any additional Equity Interest in such Subsidiary, except:

(a) sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
Investments referred to in Section 6.04(i) in the ordinary course of business;

(b) sales, transfers and dispositions to the Parent Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Domestic Loan Party shall be made in compliance with Section 6.09;

(c) (i) sales of accounts receivable and related assets pursuant to the
Receivables Purchase Agreement, (ii) sales of accounts receivable and related
assets by a Foreign Subsidiary pursuant to customary terms whereby recourse and
exposure in respect thereof to any Foreign Subsidiary does not exceed at any
time $20,000,000 and (iii) sales of accounts receivables and related assets
pursuant to the Specified Vendor Receivables Financing.

(d) the creation of Liens permitted by Section 6.02 and dispositions as a result
thereof;

(e) sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 6.06;

(f) sales and transfers that constitute part of an Acquisition Lease Financing;

(g) Restricted Payments permitted by Section 6.08;

 

99



--------------------------------------------------------------------------------

(h) transfers and dispositions constituting investments permitted under
Section 6.04;

(i) sales, transfers and other dispositions of property identified on
Schedule 6.05; and

(j) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed (i) 15% of the aggregate fair market value of all assets of the Parent
Borrower (determined as of the end of its most recent fiscal year), including
any Equity Interests owned by it, during any fiscal year of the Parent Borrower;
provided that such amount shall be increased, in respect of the fiscal year
ending on December 31, 2012, and each fiscal year thereafter by an amount equal
to the total unused amount of such permitted sales, transfers and other
dispositions for the immediately preceding fiscal year (without giving effect to
the amount of any unused permitted sales, transfers and other dispositions that
were carried forward to such preceding fiscal year) and (ii) 35% of the
aggregate fair market value of all assets of the Parent Borrower as of the
Effective Date, including any Equity Interests owned by it, during the term of
this Agreement subsequent to the Effective Date;

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and (y) all sales, transfers, leases and other dispositions permitted by
clauses (i) and (j) above shall be for at least 75% cash consideration.

SECTION 6.06. Sale and Leaseback Transactions. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets (other
than any such transaction to which (b) or (c) below is applicable) that is made
for cash consideration in an amount not less than the cost of such fixed or
capital asset in an aggregate amount less than or equal to 15% of the Permitted
Capital Expenditure Amount, so long as the Capital Lease Obligations associated
therewith are permitted by Section 6.01(a)(ix), (b) in the case of property
owned as of or after the Effective Date, any such sale of any fixed or capital
assets that is made for cash consideration in an aggregate amount not less than
the fair market value of such fixed or capital assets not to exceed $25,000,000
in the aggregate, in each case, so long as the Capital Lease Obligations (if
any) associated therewith are permitted by Section 6.01(a)(ix) and (c) any
Acquisition Lease Financing.

 

100



--------------------------------------------------------------------------------

SECTION 6.07. Hedging Agreements. None of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business and which are not
speculative in nature to hedge or mitigate risks to which the Parent Borrower,
any Subsidiary Term Borrower, any Foreign Subsidiary Borrower or any other
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)).

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) None of
Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower will, nor will they permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:

(i) Holdings may declare and pay dividends with respect to its Equity Interests
payable solely in additional Equity Interests in Holdings;

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;

(iii) the Parent Borrower may make payments to Holdings to permit it to make,
and Holdings may make, Restricted Payments, not exceeding $5,000,000 during the
term of this Agreement, in each case pursuant to and in accordance with stock
option plans, equity purchase programs or agreements or other benefit plans, in
each case for management or employees or former employees of the Parent Borrower
and the Subsidiaries;

(iv) the Parent Borrower may make Permitted Tax Distributions to Holdings or any
other direct or indirect equity owners of the Parent Borrower;

(v) the Parent Borrower may pay dividends to Holdings at such times and in such
amounts as shall be necessary to permit Holdings to discharge and satisfy its
obligations that are permitted hereunder (including (A) state and local taxes
and other governmental charges, and administrative and routine expenses required
to be paid by Holdings in the ordinary course of business and (B) cash dividends
payable by Holdings in respect of Qualified Holdings Preferred Stock issued
pursuant to clauses (b) and (c) of the definition thereof; provided that
dividends payable by the Parent Borrower to Holdings pursuant to this clause
(iv) in order to satisfy cash dividends payable by Holdings in respect of
Qualified Holdings Preferred Stock issued pursuant to clause (c) of the
definition thereof may only be made after the fiscal year ending December 31,
2011, with Excess Cash Flow not otherwise required to be used to prepay Term
Loans pursuant to Section 2.11(e)); and

 

101



--------------------------------------------------------------------------------

(vi) the Parent Borrower may make payments to Holdings to permit it to make, and
Holdings may make payments permitted by Sections 6.09(d), (e), (f) and (g);
provided that, at the time of such payment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and Holdings
and the Parent Borrower are in compliance with Section 6.12; provided, further,
that any payments that are prohibited because of the immediately preceding
proviso shall accrue and may be made as so accrued upon the curing or waiver of
such Default, Event of Default or noncompliance.

(b) None of Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower will, nor will they permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness (other than the Senior Secured Notes and
Replacement Senior Secured Notes) out of the proceeds of any sale or transfer of
the property or assets securing such Indebtedness;

(v) payment in respect of Capital Lease Obligations in an aggregate amount not
to exceed $25,000,000 during the term of this Agreement less the amount of
Capital Expenditures made pursuant to Section 6.14(c)(i);

(vi) payments in respect of (I) the Senior Secured Notes using proceeds from the
issuance of Replacement Senior Secured Notes and (II) the Senior Secured Notes,
the Replacement Senior Secured Notes or the repurchase, retirement or other
acquisition of Equity Interests in Holdings using (A) the portion of Excess Cash
Flow not subject to mandatory prepayment pursuant to Section 2.11(e) or (B) any
source of cash (to the extent not otherwise prohibited in this Agreement) up to
an amount not to exceed (x) if after giving effect to such payment, the Leverage
Ratio would be (1) less than 2.25 to 1.00, $100,000,000, (2) less than 2.75 to
1.00, but greater than or equal to 2.25 to 1.00, $75,000,000 and (3) less than
3.25 to 1.00 but greater than or equal to 2.75 to 1.00, $50,000,000 and
(y) otherwise, $15,000,000; and

 

102



--------------------------------------------------------------------------------

(vii) payments of Indebtedness with the Net Proceeds of an issuance of Equity
Interests in Holdings.

(c) None of Holdings, the Parent Borrower or any Foreign Subsidiary Borrower
will, nor will they permit any Subsidiary to, enter into or be party to, or make
any payment under, any Synthetic Purchase Agreement unless (i) in the case of
any Synthetic Purchase Agreement related to any Equity Interest of Holdings, the
payments required to be made by Holdings are limited to amounts permitted to be
paid under Section 6.08(a), (ii) in the case of any Synthetic Purchase Agreement
related to any Restricted Indebtedness, the payments required to be made by
Holdings, the Parent Borrower or the Subsidiaries thereunder are limited to the
amount permitted under Section 6.08(b) and (iii) in the case of any Synthetic
Purchase Agreement, the obligations of Holdings, the Parent Borrower and the
Subsidiaries thereunder are subordinated to the Obligations on terms
satisfactory to the Required Lenders.

SECTION 6.09. Transactions with Affiliates. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) transactions that are at prices and on terms and conditions not less
favorable to the Parent Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among the Parent Borrower and the Subsidiaries not
involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this Agreement);

(c) any Restricted Payment permitted by Section 6.08;

(d) transactions pursuant to agreements in effect on the Effective Date and
listed on Schedule 6.09 (provided that this clause (d) shall not apply to any
extension, or renewal of, or any amendment or modification of such agreements
that is less favorable to the Parent Borrower or the applicable Subsidiaries, as
the case may be);

(e) the reimbursement of Heartland and/or its Affiliates for their reasonable
out-of-pocket expenses incurred by them in connection with the Transactions and
performing management services to Holdings, the Parent Borrower and the
Subsidiaries, pursuant to the Heartland Management Agreement as in effect on the
Effective Date;

(f) the payment of one time fees to Heartland and/or its Affiliates in
connection with any Permitted Acquisition, such fees to be payable at the time
of each such acquisition and not to exceed the percentage of the aggregate
consideration paid by Holdings, the Parent Borrower and its Subsidiaries for any
such acquisition as specified in the Heartland Management Agreement as in effect
on the Effective Date; and

 

103



--------------------------------------------------------------------------------

(g) payments to Heartland and/or its Affiliates for any financial advisor,
underwriter or placement services or other investment banking activities
rendered to Holdings, the Parent Borrower or the Subsidiaries, pursuant to the
Heartland Management Agreement as in effect on the Effective Date.

SECTION 6.10. Restrictive Agreements. None of Holdings, the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower will, nor will they
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Holdings, the Parent Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Parent Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Parent Borrower or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by (A) any Loan Document, Permitted Receivables Document or any Specified
Vendor Receivables Financing Document or (B) the Subordinated Notes Documents,
the Senior Secured Notes Documents or the definitive documentation governing the
Permitted Senior Notes that are customary, in the reasonable judgment of the
board of directors thereof, for the market in which such Indebtedness is issued
so long as such restrictions do not prevent, impede or impair (x) the creation
of Liens and Guarantees in favor of the Lenders under the Loan Documents or
(y) the satisfaction of the obligations of the Loan Parties under the Loan
Documents, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided, further, that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder and (iv) clause (a) of the foregoing shall not
apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement (other than the Senior Secured
Notes or Replacement Senior Secured Notes) if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(B) customary provisions in leases and other agreements restricting the
assignment thereof.

SECTION 6.11. Amendment of Material Documents. None of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower will,
nor will they permit any Subsidiary (including the Receivables Subsidiary) to,
amend, restate, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws or other organizational documents, and (b) any Material
Agreement or other agreements (including joint venture agreements), in each case
to the extent such amendment, restatement, modification or waiver is adverse to
the Lenders in any material

 

104



--------------------------------------------------------------------------------

respect (it being agreed that the addition or removal of Loan Parties from
participation in a Permitted Receivables Financing or Specified Vendor
Receivables Financing shall not constitute an amendment, modification or waiver
of the Receivables Purchase Agreement, Receivables Transfer Agreement or any
Specified Vendor Receivables Financing Document that is adverse to the Lenders).

SECTION 6.12. Interest Expense Coverage Ratio. Neither Holdings nor the Parent
Borrower will permit the Interest Expense Coverage Ratio, in each case as of the
last day of any period of four consecutive fiscal quarters ending during any
period set forth below, to be less than the ratio set forth below opposite such
period:

 

Period

   Ratio  

July 1, 2011 to March 31, 2012

     2.50 to 1.00   

April 1, 2012 to December 31, 2012

     2.75 to 1.00   

January 1, 2013 and thereafter

     3.00 to 1.00   

SECTION 6.13. Leverage Ratio. Neither Holdings nor the Parent Borrower will
permit the Leverage Ratio as of the last day of any fiscal quarter ending during
any period set forth below to exceed the ratio set forth opposite such period:

 

Period

   Ratio  

July 1, 2011 to March 31, 2012

     4.00 to 1.00   

April 1, 2012 to September 30, 2012

     3.75 to 1.00   

October 1, 2012 to June 30, 2013

     3.50 to 1.00   

July 1, 2013 and thereafter

     3.25 to 1.00   

SECTION 6.14. Capital Expenditures. (a) Neither Holdings nor the Parent Borrower
will permit the aggregate amount of Capital Expenditures for any period to
exceed the applicable Permitted Capital Expenditure Amount, as such amount may
be reduced pursuant to Section 6.06(a), for such period.

(b) Notwithstanding the foregoing, the Parent Borrower may in respect of the
fiscal year ending on December 31, 2012, and each fiscal year thereafter,
increase the amount of Capital Expenditures permitted to be made during such
fiscal year pursuant to Section 6.14(a) by an amount equal to the total unused
amount of permitted Capital Expenditures for the immediately preceding fiscal
year (without giving effect to the amount of any unused permitted Capital
Expenditures that were carried forward to such preceding fiscal year).

 

105



--------------------------------------------------------------------------------

(c) In addition, the Parent Borrower or its Subsidiaries may make Capital
Expenditures (i) resulting from the purchase of assets of businesses
constituting discontinued operations not to exceed $25,000,000 and (ii) with the
Net Proceeds from any issuance of Equity Interests in Holdings.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Parent Borrower, any Subsidiary Term Borrower, any Foreign
Subsidiary Borrower or any Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04(a) (with respect to the existence of
Holdings, the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower and ownership of the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers), 5.04(b) or 5.11 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower (which notice will be given at the request of any
Lender);

 

106



--------------------------------------------------------------------------------

(f) Holdings, the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal, interest or other payment obligations) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Parent Borrower, any Subsidiary Term Borrower, any
Foreign Subsidiary Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Parent Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) Holdings, the Parent Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Parent Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) Holdings, the Parent Borrower or any Subsidiary shall become unable, admit
in writing in a court proceeding its inability or fail generally to pay its
debts as they become due;

 

107



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against Holdings, the Parent Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Holdings, the Parent Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect on Holdings,
the Parent Borrower and its Subsidiaries;

(m) any Lien covering property having a book value or fair market value of
$1,000,000 or more purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Pledge Agreement;

(n) the Guarantee Agreement shall cease to be, or shall have been asserted not
to be, in full force and effect;

(o) the Parent Borrower, Holdings or any Subsidiary shall challenge the
subordination provisions of the Subordinated Debt or assert that such provisions
are invalid or unenforceable or that the Obligations of the Parent Borrower, any
Subsidiary Term Borrower or any Foreign Subsidiary Borrower, or the Obligations
of Holdings or any Subsidiary under the Guarantee Agreement, are not senior
Indebtedness under the subordination provisions of the Subordinated Debt, or any
court, tribunal or government authority of competent jurisdiction shall judge
the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or such Obligations to be not senior Indebtedness under such
subordination provisions or otherwise cease to be, or shall be asserted not to
be, legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms;

(p) at any time at which the Senior Secured Notes or any other Indebtedness
constituting Second Priority Obligations under and as defined in the
Intercreditor Agreement remain outstanding, the Intercreditor Agreement shall
cease to be, or shall have been asserted not to be, in full force and effect; or

(q) a Change in Control shall occur;

 

108



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers), take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers; and in case of any event with respect to the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent (it being understood that reference in this Article VIII to
the Administrative Agent shall be deemed to include the Collateral Agent) as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Parent Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise

 

109



--------------------------------------------------------------------------------

any discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings, the
Parent Borrower or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by Holdings, the Parent Borrower, a Subsidiary Term
Borrower, a Foreign Subsidiary Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Event of default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower, a Subsidiary Term Borrower or any
Foreign Subsidiary Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

110



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Parent Borrower (on behalf of
itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers).
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Parent Borrower and, if applicable, the relevant
Subsidiary Term Borrower and Foreign Subsidiary Borrower, to appoint a successor
from among the Lenders. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower (on behalf of itself, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers) and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Collection Allocation Mechanism

SECTION 9.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII and (ii) the Lenders shall automatically and without
further act (and without regard to the provisions of Section 10.04) be deemed to
have exchanged interests in the Credit Facilities such that in lieu of the
interest of each Lender in each Credit Facility in which it shall participate as
of such date (including such Lender’s interest in the Specified Obligations of
each Loan Party in respect of each such Credit

 

111



--------------------------------------------------------------------------------

Facility), such Lender shall hold an interest in every one of the Credit
Facilities (including the Specified Obligations of each Loan Party in respect of
each such Credit Facility and each LC Reserve Account established pursuant to
Section 9.02 below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof. Each Lender
and each Loan Party hereby consents and agrees to the CAM Exchange, and each
Lender agrees that the CAM Exchange shall be binding upon its successors and
assigns and any person that acquires a participation in its interests in any
Credit Facility.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent or the Collateral Agent pursuant to
any Loan Document in respect of the Specified Obligations, and each distribution
made by the Collateral Agent pursuant to any Security Documents in respect of
the Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Specified Obligation shall be paid over to the Administrative Agent
for distribution to the Lenders in accordance herewith.

SECTION 9.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit shall be outstanding and undrawn in whole or in part, or
any amount drawn under a Letter of Credit shall not have been reimbursed either
by the Parent Borrower or any Foreign Subsidiary Borrower, as the case may be,
or with the proceeds of a Revolving Loan, each Class A Revolving Lender shall
promptly pay over to the Administrative Agent, in immediately available funds
and in the currency that such Letters of Credit are denominated, an amount equal
to such Class A Revolving Lender’s Class A Revolving Applicable Percentage (as
notified to such Lender by the Administrative Agent) of such Letter of Credit’s
undrawn face amount or (to the extent it has not already done so) such Letter of
Credit’s unreimbursed drawing, together with interest thereon from the CAM
Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to an ABR
Class A Revolving Loan in a principal amount equal to such amount, as the case
may be. The Administrative Agent shall establish a separate account or accounts
for each Class A Revolving Lender (each, an “LC Reserve Account”) for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Administrative Agent shall deposit in each Class A
Revolving Lender’s LC Reserve Account such Lender’s CAM Percentage of the
amounts received from the Class A Revolving Lenders as provided above. The
Administrative Agent shall have sole dominion and control over each LC Reserve
Account, and the amounts deposited in each LC Reserve Account shall be held in
such LC Reserve Account until withdrawn as provided in paragraph (b), (c),
(d) or (e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the LC Reserve Accounts
in respect of each Letter of Credit and the amounts on deposit in respect of
each Letter of Credit attributable to each Lender’s CAM Percentage. The amounts
held in each Lender’s LC Reserve Account shall be held as a reserve against the
LC Exposure, shall be the property of such Lender, shall not constitute Loans to
or give

 

112



--------------------------------------------------------------------------------

rise to any claim of or against any Loan Party and shall not give rise to any
obligation on the part of the Parent Borrower or the Foreign Subsidiary
Borrowers to pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings are made thereunder, as provided in Section 2.05.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Bank, withdraw from the LC Reserve Account of each Class A Revolving
Lender any amounts, up to the amount of such Lender’s CAM Percentage of such
drawing, deposited in respect of such Letter of Credit and remaining on deposit
and deliver such amounts to the Issuing Bank in satisfaction of the
reimbursement obligations of the Class A Revolving Lenders under Section 2.05(e)
(but not of the Parent Borrower and the Foreign Subsidiary Borrowers under
Section 2.05(f), respectively). In the event any Class A Revolving Lender shall
default on its obligation to pay over any amount to the Administrative Agent in
respect of any Letter of Credit as provided in this Section 9.02, the Issuing
Bank shall, in the event of a drawing thereunder, have a claim against such
Class A Revolving Lender to the same extent as if such Lender had defaulted on
its obligations under Section 2.05(e), but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the reimbursement obligations pursuant to Section 9.01. Each other
Lender shall have a claim against such defaulting Class A Revolving Lender for
any damages sustained by it as a result of such default, including, in the event
such Letter of Credit shall expire undrawn, its CAM Percentage of the defaulted
amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the LC Reserve
Account of each Class A Revolving Lender the amount remaining on deposit therein
in respect of such Letter of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent and the Issuing
Bank, any Class A Revolving Lender may withdraw the amount held in its LC
Reserve Account in respect of the undrawn amount of any Letter of Credit. Any
Class A Revolving Lender making such a withdrawal shall be unconditionally
obligated, in the event there shall subsequently be a drawing under such Letter
of Credit, to pay over to the Administrative Agent, for the account of the
Issuing Bank on demand, its CAM Percentage of such drawing.

(e) Pending the withdrawal by any Class A Revolving Lender of any amounts from
its LC Reserve Account as contemplated by the above paragraphs, the
Administrative Agent will, at the direction of such Lender and subject to such
rules as the Administrative Agent may prescribe for the avoidance of
inconvenience, invest such amounts in Permitted Investments. Each Class A

 

113



--------------------------------------------------------------------------------

Revolving Lender that has not withdrawn its CAM Percentage of amounts in its LC
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
LC Reserve Account and to retain such earnings for its own account.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to Holdings, the Parent Borrower, any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower, to the Parent Borrower (on behalf of itself,
Holdings, any Subsidiary Term Borrower and any Foreign Subsidiary Borrower) at
39400 Woodward Avenue, Suite 130, Bloomfield Hills, MI 48304, Attention of
Joshua Sherbin, General Counsel (Telephone No. (248) 631-5450, Telecopy
No. (248) 631-5413),

with a copy to

Jonathan A. Schaffzin, Esq.

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York

(Telecopy No. (212) 269-5420);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th floor, Houston, Texas 77002 Attention
of Alice Tellis (Telecopy: 713-750-2938), with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, New York, New York 10179, Attention of
Richard Duker (Telecopy No. 212-270-5100);

(c) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Standby Letters
of Credit, 10420 Highland Mn Dr BL2, Tampa, Florida, 33610 4th floor (Telecopy:
813-432-5161) attention of James Alonzo, and in the event that there is more
than one Issuing Bank, to such other Issuing Bank at its address (or telecopy
number) set forth in its Administrative Questionnaire;

(d) if to JPMCB, as Swingline Lender, to it at 1111 Fannin, 10th floor, Houston,
Texas 77002, Attention of Alice Tellis (Telecopy: 713-750-2938);

 

114



--------------------------------------------------------------------------------

(e) if to Comerica, as Swingline Lender, to it at Comerica Tower at Detroit
Center, 500 Woodward Avenue, 9th floor, M/C 3270, Detroit, Michigan 48226,
Attention of Tammy Gurne (Telecopy No. (313) 222-1582); and

(f) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.21, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Parent Borrower, each
Subsidiary Term Borrower (but only to the extent such waiver, amendment or
modification relates to such Subsidiary Term Borrower), each Foreign Subsidiary
Borrower (but only to the extent such waiver, amendment or modification relates
to such Foreign Subsidiary Borrower) and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the written consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or any scheduled date
of payment of the principal amount of any Term Loan under Section 2.10, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any

 

115



--------------------------------------------------------------------------------

interest or fees payable hereunder, or reduce or forgive the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment or postpone the scheduled date of expiration of any Letter of Credit
beyond the Revolving Maturity Date, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(a), (b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document (including this
Section) specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release
Holdings or any Subsidiary Loan Party from its Guarantee under the Guarantee
Agreement (except as expressly provided in the Guarantee Agreement), or limit
its liability in respect of such Guarantee, without the written consent of each
Lender, (vii) release all or substantially all of the Collateral from the Liens
of the Security Documents, without the written consent of each Lender (except as
expressly provided in the Security Documents) or (viii) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each affected Class; provided, further, that (A) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender without the prior written
consent of the Administrative Agent, the Issuing Bank or the Swingline Lender,
as the case may be, and (B) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of a particular Class (but not the Lenders of any other Class) may
be effected by an agreement or agreements in writing entered into by Holdings,
the Parent Borrower, each Subsidiary Term Borrower (but only to the extent such
waiver, amendment or modification relates to such Subsidiary Term Borrower),
each Foreign Subsidiary Borrower (but only to the extent such waiver, amendment
or modification relates to such Foreign Subsidiary Borrower) and requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by Holdings, the Parent Borrower, each Subsidiary Term Borrower (but only
to the extent such waiver, amendment or modification relates to such Subsidiary
Term Borrower), each Foreign Subsidiary Borrower (but only to the extent such
waiver, amendment or modification relates to such Foreign Subsidiary Borrower),
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank and the Swingline Lender) if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement.

 

116



--------------------------------------------------------------------------------

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) or (viii) of paragraph (b) of this Section, the consent
of at least 50% in interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Parent Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (a) the Parent Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank and Swingline Lender), which consent shall not
be unreasonably withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (c) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b), (d) such assignee shall consent
to such Proposed Change and (e) if such Non-Consenting Lender is acting as the
Administrative Agent, it will not be required to assign and delegate its
interests, rights and obligations as Administrative Agent under this Agreement.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) Holdings, the Parent
Borrower, each Subsidiary Term Borrower and each Foreign Subsidiary Borrower,
jointly and severally, shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of one counsel in each applicable jurisdiction for
each of the Agents, in connection with the syndication of the credit facilities
provided for herein, due diligence investigation, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Agents, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

117



--------------------------------------------------------------------------------

(b) Holdings, the Parent Borrower, each Subsidiary Term Borrower and each
Foreign Subsidiary Borrower, jointly and severally, shall indemnify the Agents,
the Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any Mortgaged Property or any other property currently or formerly
owned or operated by Holdings, the Parent Borrower or any Subsidiary, or any
Environmental Liability related in any way to Holdings, the Parent Borrower or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

(c) To the extent that any of Holdings, the Parent Borrower, any of the
Subsidiary Term Borrowers or any of the Foreign Subsidiary Borrowers fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section
(and without limiting such party’s obligation to do so), each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such; provided further that to the extent
indemnification of (i) the Issuing Bank in respect of a Letter of Credit or
(ii) the Swingline Lender is required pursuant to this Section 10.03(c), such
obligation will be limited to Class A Revolving Lenders only. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at the time.

 

118



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, none of Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

(f) Neither Heartland nor any director, officer, employee, stockholder or
member, as such, of any Loan Party or Heartland shall have any liability for the
Obligations or for any claim based on, in respect of or by reason of the
Obligations or their creation; provided that the foregoing shall not be
construed to relieve any Loan Party of its Obligations under any Loan Document.

(g) For the avoidance of doubt, this Section 9.3 shall not apply to any Taxes,
except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that, subject to
Section 10.15(g), none of Holdings, the Parent Borrower, any Subsidiary Term
Borrower or any Foreign Subsidiary Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Holdings, the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender, a Lender Affiliate or an Approved Fund,
each of the Parent Borrower, each Subsidiary Term Borrower (but only to the
extent such assignment relates to a Term Loan made to such Subsidiary Term
Borrower), each Foreign Subsidiary Borrower and the Administrative Agent (and,
in the case of an assignment of all or a portion of a Class A Revolving
Commitment or any Lender’s obligations in respect of its LC Exposure or
Swingline Exposure, the Issuing Bank and the Swingline Lender) must

 

119



--------------------------------------------------------------------------------

give their prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) no assignment of Revolving Loans or
Revolving Commitments may be made to Holdings, the Parent Borrower, any
Subsidiary Term Borrower, any Foreign Subsidiary Borrower or any Affiliate of
any of the foregoing and (iii) the aggregate principal amount of all Term Loans
collectively held by Holdings, the Parent Borrower, any Subsidiary Term
Borrower, any Foreign Subsidiary Borrower and any Affiliate of any of the
foregoing shall not at any time exceed 15% of the aggregate principal amount of
all Term Loans outstanding at such time; provided, further, that the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers
shall be deemed to have consented to any such assignment of Term Loans unless
they shall object thereto by written notice to the Administrative Agent within
five Business Days after having received notice thereof, (ii) except in the case
of an assignment to a Lender, a Lender Affiliate or an Approved Fund or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) in the case of Revolving Commitments and Revolving Loans,
$5,000,000, and (y) in the case of Tranche B Term Loans, $1,000,000 unless each
of the Parent Borrower and the Administrative Agent otherwise consent,
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (iii) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided, further,
that any consent of the Parent Borrower or any Subsidiary Term Borrower or any
Foreign Subsidiary Borrower otherwise required under this paragraph shall not be
required if an Event of Default under Article VII has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

120



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Holdings, the Parent Borrower, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers, the Administrative Agent, the
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower, the Subsidiary Term Borrowers,
the Foreign Subsidiary Borrowers, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Parent Borrower, any Subsidiary
Term Borrower or any Foreign Subsidiary Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and its Deposit owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Holdings, the Parent Borrower, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the limitations and requirements therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a

 

121



--------------------------------------------------------------------------------

Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that such Participant agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
With respect to any Loan made to an Applicable U.S. Borrower (as defined in
Section 2.17(f)(i)), each Lender that sells a Participation shall, acting solely
for this purpose as an agent of such Applicable U.S. Borrower, as applicable,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or in connection with any income tax audit or other income tax
proceeding of the Applicable U.S. Borrower. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Parent Borrower and, to the extent applicable, each relevant
Subsidiary Term Borrower and Foreign Subsidiary Borrower. A Participant that
would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Parent Borrower and, to the extent
applicable, each relevant Foreign Subsidiary Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Parent Borrower and, to the extent applicable, each relevant
Foreign Subsidiary Borrower, to comply with Section 2.17(f) as though it were a
Lender.

(g) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

122



--------------------------------------------------------------------------------

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
against any of and all the obligations of the Parent

 

123



--------------------------------------------------------------------------------

Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against Holdings, the Parent Borrower, any of the Subsidiary Term
Borrowers, any of the Foreign Subsidiary Borrowers or their properties in the
courts of any jurisdiction.

(c) Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

124



--------------------------------------------------------------------------------

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Lender
Affiliates and to its and its Lender Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory or quasi-regulatory authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Parent Borrower,
any Subsidiary Term Borrower, any Foreign Subsidiary Borrower and their
respective obligations, (g) with the consent of the Parent Borrower or (h) to
the extent such Information (i) is publicly available at the time of disclosure
or becomes publicly available other than as a result of a breach of this Section
or (ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Holdings, the Parent
Borrower or any Subsidiary (including the Receivables Subsidiary). For the
purposes of this Section, “Information” means all information received from
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) relating to Holdings, the Parent Borrower or any Subsidiary
(including the Receivables Subsidiary) or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Holdings, the
Parent Borrower or any Subsidiary (including the Receivables Subsidiary);
provided that, in the

 

125



--------------------------------------------------------------------------------

case of information received from Holdings, the Parent Borrower or any
Subsidiary (including the Receivables Subsidiary) after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Judgment Currency. (a) The obligations hereunder of the Parent
Borrower, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers and
under the other Loan Documents to make payments in dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Collateral Agent or a Lender of the full amount of
dollars expressed to be payable to the Administrative Agent, Collateral Agent or
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against the Parent Borrower, any Subsidiary Term
Borrower, any Foreign Subsidiary Borrower or any other Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in dollars, each party hereto agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which, in accordance with normal banking procedures in the
relevant jurisdiction, the first currency could be purchased with such other
currency, as of the date immediately preceding the day on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Parent Borrower, each Subsidiary Term Borrower and each Foreign Subsidiary
Borrower, as the case may be, covenants and agrees to pay, or cause to be paid,
such

 

126



--------------------------------------------------------------------------------

additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial award at the rate of
exchange prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the dollar equivalent of the Judgment Currency,
such amounts shall include any premium and costs payable in connection with the
purchase of dollars.

SECTION 10.15. Obligations Joint and Several. (a) Each Term Borrower agrees that
it shall, jointly with the other Term Borrowers and severally, be liable for all
the Obligations in respect of the Term Loans and Term Loan Commitments (the
“Term Loan Obligations”). Each Term Borrower further agrees that the Term Loan
Obligations of the other Term Borrowers may be extended and renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its agreement hereunder notwithstanding any extension or renewal of
any Term Loan Obligation of the other Term Borrowers.

(b) Each Term Borrower waives presentment to, demand of payment from and protest
to the other Term Borrowers of any of the Term Loan Obligations or the other
Term Borrowers of any Term Loan Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The Term
Loan Obligations of a Term Borrower hereunder shall not be affected by (i) the
failure of any Term Lender or the Issuing Bank or the Administrative Agent or
the Collateral Agent to assert any claim or demand or to enforce any right or
remedy against the other Term Borrowers under the provisions of this Agreement
or any of the other Loan Documents or otherwise; (ii) any rescission, waiver,
amendment or modification of any of the terms or provisions of this Agreement,
any of the other Loan Documents or any other agreement; or (iii) the failure of
any Term Lender or the Issuing Bank to exercise any right or remedy against any
other Term Borrower.

(c) Each Term Borrower further agrees that its agreement hereunder constitutes a
promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Term Lender or the Issuing Bank to any
balance of any deposit account or credit on the books of any Term Lender or the
Issuing Bank in favor of any other Term Borrower or any other person.

(d) The Term Loan Obligations of each Term Borrower hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Term Loan Obligations of the other Term
Borrowers or otherwise. Without limiting the generality of the foregoing, the
Term Loan Obligations of each Term Borrower hereunder shall not be discharged or
impaired or otherwise affected by

 

127



--------------------------------------------------------------------------------

the failure of the Administrative Agent, the Collateral Agent or any Term Lender
or the Issuing Bank to assert any claim or demand or to enforce any remedy under
this Agreement or under any other Loan Document or any other agreement, by any
waiver or modification in respect of any thereof, by any default, failure or
delay, willful or otherwise, in the performance of the Term Loan Obligations of
the other Term Borrowers or by any other act or omission which may or might in
any manner or to any extent vary the risk of such Term Borrower or otherwise
operate as a discharge of such Term Borrower as a matter of law or equity.

(e) Each Term Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Term Loan
Obligation of the other Term Borrowers is rescinded or must otherwise be
restored by the Administrative Agent, the Collateral Agent or any Term Lender or
the Issuing Bank upon the bankruptcy or reorganization of any of the other Term
Borrowers or otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent, the Collateral Agent or any Term Lender or the
Issuing Bank may have at law or in equity against any Term Borrower by virtue
hereof, upon the failure of a Term Borrower to pay any Term Loan Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, each other Term Borrower hereby promises to
and will, upon receipt of written demand by the Administrative Agent, forthwith
pay, or cause to be paid, in cash the amount of such unpaid Term Loan
Obligations, and thereupon each Term Lender shall, in a reasonable manner,
assign the amount of the Term Loan Obligations of the other Term Borrowers owed
to it and paid by such Term Borrower pursuant to this Section 10.15 to such Term
Borrower, such assignment to be pro tanto to the extent to which the Term Loan
Obligations in question were discharged by such Term Borrower or make such
disposition thereof as such Term Borrower shall direct (all without recourse to
any Term Lender and without any representation or warranty by any Term Lender).

(g) Notwithstanding any other provision herein, the Parent Borrower shall be
entitled, at any time and in its sole discretion, to designate any Term Borrower
(including itself) to replace any other Term Borrower as a borrower hereunder
with respect to any outstanding Term Loans.

SECTION 10.16. USA PATRIOT Act. Each Lender hereby notifies Holdings and the
Parent Borrower that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”),
it is required, or will be required in the future, to obtain, verify and record
information that identifies Holdings, the Borrower and the other Loan Parties,
which information includes the name and address of Holdings, the Borrower and
the other Loan Parties and other information that will allow such Lender to
identify Holdings, the Borrower and the other Loan Parties in accordance with
the PATRIOT Act.

 

128



--------------------------------------------------------------------------------

SECTION 10.17. Intercreditor Agreement. Each Lender hereby authorizes the Agents
to become party to the Intercreditor Agreement and to enter into any amendments
and any other agreements necessary to effectuate each Agent’s joinder thereto,
and each Lender agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement.

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRIMAS CORPORATION, By:   /s/ A. Mark Zeffiro   Name: A. Mark Zeffiro   Title:
Chief Financial Officer TRIMAS COMPANY LLC, By:   /s/ Joshua A. Sherbin   Name:
Joshua A. Sherbin   Title: Vice President & Secretary

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Individually and as Administrative Agent, and Collateral Agent,

by   /s/ Richard W. Duker   Name: Richard W. Duker   Title:   Managing Director

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, Bank of America NA by   /s/ Phillip J. Lynch   Name: Phillip J.
Lynch   Title: Vice President For any Lender requiring a second signature line:
by       Name:   Title:

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, Comerica Bank by   /s/ Tomoko Hoffman   Name: Tomoko Hoffman  
Title: Account Officer For any Lender requiring a second signature line: by    
  Name:   Title:

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH by   /s/ Shaheen Malik  
Name: Shaheen Malik   Title: Vice President For any Lender requiring a second
signature line: by   /s/ Kevin Buddhdew   Name: Kevin Buddhdew   Title:
Associate

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, Deutsche Bank Trust Company Americas by   /s/ Evelyn Thierry  
Name: Evelyn Thierry   Title:   Director For any Lender requiring a second
signature line: by   /s/ Michael Getz   Name: Michael Getz   Title:   Vice
President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, JEFFERIES FINANCE LLC, as a Lender by   /s/ E. Joseph Hess  
Name: E. Joseph Hess   Title: Managing Director

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, KEYBANK NATIONAL ASSOCIATION by   /s/ Suzannah Harris   Name:
Suzannah Harris   Title: Vice President For any Lender requiring a second
signature line: by       Name:   Title:

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, RAYMOND JAMES BANK, FSB by   /s/ Alex L. Rody   Name: Alex L.
Rody   Title: Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

RBS Citizens N.A. by   /s/ Philip C. Robbins   Name: Philip C. Robbins   Title:
Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

TERM LOAN LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

RBS Citizens N.A. by   /s/ Philip C. Robbins   Name: Philip C. Robbins   Title:
Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

REVOLVING LENDER

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

 

Name of Lender, ROYAL BANK OF CANADA by   /s/ Meredith Majesty   Name: Meredith
Majesty   Title: Authorized Signatory

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

Schedule 1.01(a)

EXISTING LETTERS OF CREDIT

Attached.



--------------------------------------------------------------------------------

TRIMAS

LETTERS OF CREDIT

REVOLVER FACILITY

As of 6/21/2011

 

#

  

SUBSIDIARY/DIVISION

  

ISSUING BANK

  

APPLICATION
TYPE

  

LETTER OF
CREDIT NUMBER

  

BENEFICIARY

   OUTSTANDING
AMOUNT   1    TriMas Company LLC-Lamons    JPMorgan Chase, N.A.    Stand-By   
P-226325    MB Texas BP Portfolio Ltd c/o Inland Real Estate Acquisitions     
434,750.00    2    TriMas Company LLC-Plymouth    JPMorgan Chase, N.A.   
Stand-By    P-226326    LaSalle Bank, NA c/o Midland Loan Services     
51,840.00    3    TriMas Company LLC-KeoCutters    JPMorgan Chase, N.A.   
Stand-By    P-226327    LaSalle Bank, NA c/o Midland Loan Services     
57,024.00    4    TriMas Company LLC-Reska    JPMorgan Chase, N.A.    Stand-By
   P-226328    LaSalle Bank, NA c/o Midland Loan Services      21,496.00    5   
TriMas Company LLC-Starke    JPMorgan Chase, N.A.    Stand-By    P-226329   
LaSalle Bank, NA c/o Midland Loan Services      46,310.00    6    TriMas Company
LLC -Entegra    JPMorgan Chase, N.A.    Stand-By    P-226331    MB BP Portfolio
Ltd c/o Inland Real Estate Acquisitions      318,266.00    7    TriMas Company
LLC-Lamons    JPMorgan Chase, N.A.    Stand-By    P-226341    PNC Bank and
successors      4,378,583.00    8    TriMas Company LLC -Entegra    JPMorgan
Chase, N.A.    Stand-By    P-226342    PNC Bank and successors      2,885,307.00
   9    TriMas Company LLC-Ft. Erie    JPMorgan Chase, N.A.    Stand-By   
P-226345    Kojaian Mgmt Corporation      261,198.00    10    TriMas Company
LLC-Starke    JPMorgan Chase, N.A.    Stand-By    P-226347    LaSalle Bank, NA
c/o Midland Loan Services      349,557.00    11    TriMas Company LLC-Plymouth
   JPMorgan Chase, N.A.    Stand-By    P-226350    LaSalle Bank, NA c/o Midland
Loan Services      415,827.00    12    TriMas Company LLC-Reska    JPMorgan
Chase, N.A.    Stand-By    P-226352    LaSalle Bank, NA c/o Midland Loan
Services      155,167.00    13    TriMas Company LLC-KeoCutters    JPMorgan
Chase, N.A.    Stand-By    P-226353    LaSalle Bank, NA c/o Midland Loan
Services      504,187.00    14    TriMas Company LLC-Sarnia    JPMorgan Chase,
N.A.    Stand-By    P-226354    Kojaian Mgmt Corporation      124,241.00    15
   TriMas Company LLC-Hi-Vol    JPMorgan Chase, N.A.    Stand-By    P-237291   
Kojaian Mgmt Corporation      87,006.00   

 



--------------------------------------------------------------------------------

TRIMAS

LETTERS OF CREDIT

REVOLVER FACILITY

As of 6/21/2011

 

#

  

SUBSIDIARY/DIVISION

  

ISSUING BANK

  

APPLICATION
TYPE

  

LETTER OF
CREDIT NUMBER

  

BENEFICIARY

   OUTSTANDING
AMOUNT   16    TriMas Company LLC    JPMorgan Chase, N.A.    Stand-By   
P-239788    Self-Insurance Plans, State of Ohio      91,000.00    17    TriMas
Company LLC-Tekonsha    JPMorgan Chase, N.A.    Stand-By    P-241662    Conyers
Limited Partnership      69,630.00    18    TriMas Company LLC-Monogram   
JPMorgan Chase, N.A.    Stand-By    P-242073    Feldman Properties, Ltd     
107,256.00    19    TriMas Company LLC-Cequent Towing    JPMorgan Chase, N.A.   
Stand-By    P-243155    TriNet Essential Facilities X, Inc c/o Istar Financial
Inc      100,000.00    20    TriMas Company LLC-CPP    JPMorgan Chase, N.A.   
Stand-By    P-247002    Stag GI Goshen LLC      470,310.00    21    TriMas
Company LLC-Rieke    JPMorgan Chase, N.A.    Stand-By    P-248790    Flagstar
Bank      234,696.63    22    TriMas Company LLC-Fulton    JPMorgan Chase, N.A.
   Stand-By    P-226324    MB BP Portfolio Ltd c/o Inland Real Estate
Acquisitions      295,740.00    23    TriMas Company LLC-Fulton    JPMorgan
Chase, N.A.    Stand-By    P-226343    PNC Bank and successors      2,536,110.00
   24    TriMas Company LLC    JPMorgan Chase, N.A.    Stand-By    P-625033   
Westchester Fire Insurance      200,000.00    25    TriMas Company LLC-WoodDale
Location    JPMorgan Chase, N.A.    Stand-By    TPTS-638446    Constellation New
Energy Gas Division LLC      35,000.00    26    TriMas Company LLC-NI Industries
   JPMorgan Chase, N.A.    Stand-By    TPTS-643975    Sempra Energy Solutions   
  150,000.00    27    TriMas Company LLC-Monogram    JPMorgan Chase, N.A.   
Stand-By    TPTS-216111    LA County CUPA      85,000.00   

 



--------------------------------------------------------------------------------

TRIMAS

LETTERS OF CREDIT

REVOLVER FACILITY

As of 6/21/2011

 

#

  

SUBSIDIARY/DIVISION

  

ISSUING BANK

  

APPLICATION
TYPE

  

LETTER OF
CREDIT NUMBER

  

BENEFICIARY

   OUTSTANDING
AMOUNT   28    TriMas Company LLC - Monogram    JPMorgan Chase, N.A.    Stand-By
   TPTS-267659    Sempra Energy Solutions      75,000.00    29    TriMas Company
LLC    JPMorgan Chase, N.A.    Stand-By    P-227260    ACE American Insurance
Company      8,824,304.00                                              $
23,364,805.63                           

 



--------------------------------------------------------------------------------

Schedule 1.01(b)

MORTGAGED PROPERTY

 

Mortgagor

 

Address

Rieke Corporation  

500 West 7th Street

Auburn, Indiana

Norris Cylinder Company  

4818 W. Loop 281

Longview, Texas



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

Class A Revolving Commitments

 

Lender

   Revolving  

JPMorgan Chase Bank, N.A.

   $ 20,000,000.00   

Comerica Bank

   $ 17,500,000.00   

Bank of America NA

   $ 15,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 12,500,000.00   

Raymond James Bank, FSB

   $ 10,000,000.00   

Deutsche Bank Trust Company Americas

   $ 10,000,000.00   

Royal Bank of Canada

   $ 10,000,000.00   

KeyBank National Association

   $ 5,000,000.00   

RBS Citizens N.A.

   $ 5,000,000.00            

TOTAL:

   $ 105,000,000.00            

Class B Revolving Commitments

 

Lender

   Revolving  

Jefferies Finance LLC

   $ 5,000,000.00            

TOTAL:

   $ 5,000,000.00            

Term Commitments

 

Lender

   Term Loan  

JPMorgan Chase Bank, N.A.

   $ 215,000,000.00   

RBS Citizens N.A.

   $ 10,000,000.00            

TOTAL:

   $ 225,000,000.00            



--------------------------------------------------------------------------------

Schedule 3.05

REAL PROPERTY

 

SUB-UNIT NAME

 

ADDRESS LINE 1

 

CITY

  STATE /
PROVINCE   ZIP /POSTAL
CODE   COUNTRY
CODE   Owned Arrow Engine   2301 E. Independence   Tulsa   OK   74110   USA   x
Arrow Engine   1224 North Lewis   Tulsa   OK   74110   USA   Arrow Engine   1212
N. Rockford   Tulsa   OK   74110   USA   Arrow Engine   1306 N. Rockford   Tulsa
  OK   74110   USA   Canadian Gasket & Supply Inc.   835 Upper Canada Drive  
Sarnia   Ontario   N71 717   CAN   Canadian Gasket & Supply Inc.   240 Jarvis
Street   Ft. Erie L2A 3T9   Ontario   L2A 3T9   CAN   Canadian Gasket & Supply
Inc.   4111 & 4107 53rd Ave   Edmonton   Alta   T6N 3R5   CAN   Cequent Consumer
Products, Inc.   29000-2 Aurora Road   Solon   OH   44139   USA   Cequent
Consumer Products, Inc.   3310 William Richardson Dr.   South Bend   IN   46628
  USA   Cequent Electrical Products de Mexico, S. de R.L. de C.V.   Industrial
Drive s/n Edificio 11 Parque Industrial Puente Pharr   Reynosa   Tam.   88780  
MEX   Cequent Group (Taiwan) Co. Ltd.   No. 273 Lungping South Road  
Changhua City   Changhua
County   50090   TWN   Cequent Performance Products, Inc.   105 LM Gaines Blvd.
  Starke   FL   32091   USA   Cequent Performance Products, Inc.   1205 Post &
Paddock, Ste 100   Grand Praire   TX   75050   USA   Cequent Performance
Products, Inc.   DDG-116 Bulding, 3181 S. Willow Ave.   Fresno   CA   93725  
USA   Cequent Performance Products, Inc.   2602 College Ave.   Goshen   IN  
46526   USA   Cequent Performance Products, Inc.   1525 South Tenth   Goshen  
IN   46526   USA   Cequent Performance Products, Inc.   84 Commercial Road,
Bldg. #3   Huntington   IN   46750   USA   Cequent Performance Products, Inc.  
2 Bishop Place, Camp Hill   Camp Hill   PA   17011   USA  

 



--------------------------------------------------------------------------------

SUB-UNIT NAME

 

ADDRESS LINE 1

 

CITY

 

STATE /
PROVINCE

  ZIP /POSTAL
CODE   COUNTRY
CODE   Owned   Cequent Performance Products, Inc.   47912 Halyard Drive, Suite
100   Plymouth   MI   48170   USA   Cequent Performance Products, Inc.   101
Spires Parkway   Tekonsha   MI   49092   USA   Cequent Performance Products,
Inc.   8460 Gran Vista Drive   El Paso   TX   79907   USA   Cequent Performance
Products, Inc.   1050 Indianhead Dr.   Mosinee   WI   54455   USA   Cequent
Towing Products of Canada Ltd.   1549 Yorkton Court Unit #3   Burlington  
Ontario   L7P
5B7   CAN   Cequent Trailer Products, S.A. de C.V.   Enrique Pinoncelli #9578
Col Puente Alto   CD. Juarez   Chihuahua   CP
32695   MEX   Compac Corporation   103 Bilby Road   Hackettstown   NJ   07840  
USA   Hi-Vol Products LLC   12955 Inkster Road   Livonia   MI   48150   USA  
Hi-Vol Products LLC   36975 Schoolcraft   Livonia   MI   48150   USA   Keo
Cutters, Inc.   25040 Easy Street   Warren   MI   48089   USA   Keo Cutters,
Inc.   25125 Easy Street   Warren   MI   48089   USA     x    Lake Erie Products
Corporation   39400 Woodward Ave, Ste 130   Bloomfield Hills   MI   48304   USA
  Lamons Gasket (Hangzhou) Co., Ltd.   #4 Building, Hangzhou Export Processing
Zone   Hangzhou   Zhejiang Province   310018   CHN   Lamons Gasket
(Zhangjiagang) Co., Ltd.   #2 Chen Gang Road   Jun Gang Twn   Jiana Su PVC
ZhangJ (Jia Gang)   215431   CHN   Lamons Gasket Company   7300 Airport Blvd.  
Houston   TX   77061   USA   Lamons Gasket Company   109 Dennis Road   Westlake
  LA   70669   USA   Lamons Gasket Company   1060 Fannin   Beaumont   TX   77701
  USA   Lamons Gasket Company   4 Creek Parkway - Suite B   Boothwyn   PA  
19061   USA   Lamons Gasket Company   603 Jaco   Clute   TX   77531   USA  
Lamons Gasket Company   13959 River Road   Luling   LA   70070   USA   Lamons
Gasket Company   189 Arthur Rd.   Martinez   CA   94553   USA   Lamons Gasket
Company   20009 S. Rancho Way   Rancho Dominguez   CA   90220   USA  

 

-2-



--------------------------------------------------------------------------------

SUB-UNIT NAME

 

ADDRESS LINE 1

 

CITY

 

STATE /
PROVINCE

  ZIP /POSTAL
CODE   COUNTRY
CODE   Owned Lamons Gasket Company   2005 Division   Bellingham   WA   98266  
USA   Lamons Gasket Company   1231 Channahon Rd   Joliet   IL   60436   USA  
Lamons Gasket Company   7150 Exchequer Drive   Baton Rouge   LA   70809   USA  
Lamons Gasket Company   805 & 807B, Pershing Street   Midland   MI   48640   USA
  Lamons Gasket Company   2050 N. Redwood Road Suites 80 & 94   Salt lake City  
UT   84116   USA   Lamons Gasket Company (previously South Bolt & Fittings)  
4845 Homestead #500   Houston   TX   77028   USA   Lamons Nederland B.V.  
Distriport Benelux, 3196 KC Vondelingenplaat Rt   Rotterdam   Butaanweg 5b    
NLD   Lamons Singapore Pte. Ltd.   3 Tuas Avenue 10   Singapore     639127   SGP
  Lamons UK Limited   Units 4-8 Pegasus Sq Innovation Way Eucopalc   Grimsby, UK
    DN37 9
TJ   GBR   Monogram Aerospace Fasteners, Inc.   No. 36 Xiaoyun Road   Chaoyand
District   Beijing     CHN   Monogram Aerospace Fasteners, Inc.   3423 S.
Garfield Ave   Commerce   CA   90040   USA   NI Industries, Inc.   1 Rock Island
Arsenal, Bldg 332, Room 1, Suite 104   Rock Island   IL   61299   USA   NI
Industries, Inc.   921 8TH Street Drive   Moline   IL   61265   USA   NI
Industries, Inc.   332 Cass Ave., Ste A   Mt. Clemens   MI   48043   USA   x
Norris Cylinder   4818 W. Loop 281   Longview   TX   75603   USA   x Norris
Cylinder   521 Green Cove Road   Huntsville   AL   35803   USA   x Richards
Micro-Tool, Inc.   250 Cherry Street   Plymouth   MA   2360   USA   Rieke
Corporation   500 W. 7th Street   Auburn   IN   46706   USA   x Rieke
Corporation   2855 East Belle Fontaine Road   Hamilton   IN   46742   USA  
Rieke de Mexico, S.A.   Satumo 22, Nueva Industrial Vallejo   Mexico City    
07700   MEX   Rieke Germany GmbH   In der Au 13   Neunkirchen     D-57290   DEU
  x Rieke Italia S.r.L.   Via Lecco, 11   Valmadrera LC     I-23868   ITA   x
Rieke Packaging Systems (Hangzhou) Co., Ltd.   #6 Building, Hangzhou Export
Processing Zone   Hangzhou   Zhejiang Province   310018   CHN   Rieke Packaging
Systems (Hangzhou) Co., Ltd.   2402, Qiang Sheng Tower, 145 Pujian Rd.   Pudong
  Shanghai   200127   CHN   Englass   Scudamore Road   Leicester     LE3
1UG   GBR   Top Emballage S.A.S.   4 Avenue Le Verrier Zi Les Bruyeres   Trappes
    78190   FRA  

 

-3-



--------------------------------------------------------------------------------

SUB-UNIT NAME

 

ADDRESS LINE 1

 

CITY

 

STATE /
PROVINCE

  ZIP /POSTAL
CODE   COUNTRY
CODE   Owned   TriMas Corporation Pty. Ltd.   PO Box 4, Main St. PO   Healsville
  Victoria     AUS   TriMas Corporation   39400 Woodward Ave, Ste 130  
Bloomfield Hills   MI   48304   USA   TriMas Corporation Pty. Ltd.   20-50
Watherview Close   Dandenong South   Victoria     AUS     x    TriMas
Corporation Pty. Ltd.   306 - 318 Abbotts Road   Lyndhurst   Victoria     AUS  
  x    TriMas Company LLC   211 Perimeter Center Parkway, Ste # 1000   Atlanta  
GA   30346   USA   TriMotive Asia Pacific Limited   Amata Nakorn Industrial
Estate 700/665 Moo 1, Tambon Phanthong   Amphoe Phanthong   Chonburi   20160  
THA   Asian Sourcing Office   Suite 2403 Qiang Sheng Tower, 145 Pujian Rd.  
Pudong   Shanghai     CHN   TriMas Global Sourcing Operation and Supply India
Private Limited   Office No. 702, Sector-19, Vashi Navi   Mumbai   Tal & Dist.
Thane   400705   IND  

 

-4-



--------------------------------------------------------------------------------

Schedule 3.06

DISCLOSED MATTERS

None.



--------------------------------------------------------------------------------

Schedule 3.12

SUBSIDIARIES

 

Corporate Name

  

Ownership Interest of Borrower

   Is Subsidiary a
Subsidiary Loan
Party? Arrow Engine Company    100% owned by TriMas Company LLC    Yes Canadian
Gasket & Supply, Inc.    100% owned by Rieke-Lamons Nederland Holdings BV    No
Cequent Bermuda Holdings Ltd.    100% owned by Cequent Nederland Holdings B.V.
   No Cequent Consumer Products, Inc.    100% owned by TriMas Company LLC    Yes
Cequent Group (Taiwan) Co. Ltd.    100% owned by TriMas Company LLC    No
Cequent Electrical Products de Mexico, S. de R.L. de C.V.    99% owned by
Cequent Nederland Holdings B.V. and 1% owned by Cequent Trailer Products, S.A.
de C.V.    No Cequent Nederland Holdings B.V.    100% owned by TriMas Nederland
Holdings BV    No Cequent Performance Products, Inc.    100% owned by TriMas
Company LLC    Yes Cequent Towing Products of Canada, Ltd.    100% owned by
Cequent Nederland Holdings BV    No Cequent Trailer Products, S.A. de C.V.   
99.56% owned by Cequent Nederland Holdings B.V. and .44% Cequent Bermuda
Holdings Ltd.    No Compac Corporation    100% owned by TriMas Company LLC   
Yes Dew Technologies, Inc.    100% owned by TriMas Company LLC    Yes Englass
Group Limited    100% owned by TriMas Corporation Limited    No HammerBlow
Company LLC, The    100% owned by Cequent Performance Products, Inc.    Yes
Hi-Vol Products LLC    100% owned by Lake Erie Products Corporation    Yes Keo
Cutters, Inc.    100% owned by TriMas Company LLC    Yes Lake Erie Products
Corporation    100% owned by TriMas Company LLC    Yes Lamons Gasket Company   
100% owned by TriMas Company LLC    Yes Lamons Gasket (Hangzhou) Co., Ltd.   
100% owned by TriMas Hong Kong Holdings Ltd.    No Lamons Gasket (Zhangjiagang)
Co., Ltd.    100% owned by TriMas Hong Kong Holdings Ltd.    No Lamons Nederland
B.V.    100% owned by Rieke-Lamons Nederland Holdings BV    No Lamons Singapore
Pte. Ltd.    100% owned by Rieke-Lamons Nederland Holdings BV    No Lamons UK
Limited    100% owned by TriMas Corporation Limited    No Monogram Aerospace
Fasteners, Inc.    100% owned by TriMas Company LLC    Yes Monogram Aerospace
Fasteners India Private Limited    99.0% owned by Rieke-Lamons Nederland
Holdings B.V. and 1.0% owned by Rieke-Lamons Bermuda Holdings Ltd.    No NI
Industries, Inc.    100% owned by TriMas Company LLC    Yes Norris Cylinder
Company    100% owned by TriMas Company LLC    Yes Parkside Towbars Pty. Ltd.   
100% owned by TriMas Corporation Pty. Ltd.    No Richards Micro-Tool, Inc.   
100% owned by TriMas Company LLC    Yes Rieke Canada Limited    100% owned by
Rieke-Lamons Nederland Holdings BV    No Rieke Corporation    100% owned by
TriMas Company LLC    Yes



--------------------------------------------------------------------------------

Corporate Name

  

Ownership Interest of Borrower

   Is Subsidiary a
Subsidiary Loan
Party? Rieke de Mexico, S.A. de C.V.    99.7% owned by Rieke-Lamons Nederland
Holdings B.V. and 0.3% owned by Rieke-Lamons Bermuda Holdings Ltd.    No Rieke
Germany GmbH    100% owned by Rieke-Lamons Nederland Holdings BV    No Rieke
Italia S.r.L.    100% owned by TriMas Corporation Limited    No Rieke-Lamons
Bermuda Holdings Ltd.    100% owned by Rieke-Lamons Nederland Holdings BV    No
Rieke-Lamons Nederland Holdings B.V.    100% owned by TriMas Nederland Holdings
BV    No Rieke Leasing Co., Incorporated    100% owned by Rieke Corporation   
Yes Rieke of Mexico, Inc.    100% owned by Rieke Corporation    Yes Rieke
Packaging Systems (Hangzhou) Co., Ltd.    100% owned by TriMas Hong Kong
Holdings Ltd.    No Rieke Packaging Systems Australia Pty. Ltd.    100% owned by
TriMas Holdings Australia Pty. Ltd.    No Rieke Packaging Systems Limited   
100% owned by TriMas Corporation Limited    No Rieke Russia LLC    100% owned by
Rieke Corporation    No Rieke Trading (Hangzhou) Co. Ltd.    100% owned by
TriMas Hong Kong Holdings Limited    No Top Emballage S.A.S.    100% owned by
Rieke Packaging Systems Limited    No Towing Holding LLC    100% owned by
Cequent Performance Products, Inc.    Yes TriMas Company LLC    100% owned by
TriMas Corporation    No TriMas Corporation Limited    100% owned by
Rieke-Lamons Bermuda Holdings Ltd.    No TriMas Corporation Pty Ltd    100%
owned by TriMas Holdings Australia Pty. Ltd.    No TriMas Holdings Australia Pty
Ltd    100% owned by Cequent Bermuda Holdings Ltd.    No TriMas Hong Kong
Holdings Limited    100% owned by TriMas Corporation Limited    No TriMas Global
Sourcing Operations & Supply India Private Limited    99.0% owned by
Rieke-Lamons Nederland Holdings B.V. and 1.0% owned by Rieke-Lamons Bermuda
Holdings Ltd.    No TriMas International Holdings LLC    100 % owned by TriMas
Company LLC [+ various minority group affiliates]    Yes TriMas Nederland
Holdings B.V.    100% owned by TriMas International Holdings LLC    No TriMotive
Asia Pacific Limited    100% owned by TriMas Holdings Australia Pty Ltd (and 7
de minimus holders)    No TSPC, Inc.    100% owned by TriMas Company LLC    No

 

-2-



--------------------------------------------------------------------------------

Schedule 3.13

INSURANCE

Attached.



--------------------------------------------------------------------------------

   LOGO [g200493g10n13.jpg]    LOGO [g200493g37o58.jpg]

Schedule of Insurance

 

COVERAGE

 

POLICY
TERM

 

CARRIER

  BEST
RATING  

POLICY NO.

 

MAXIMUM RETENTION

 

MAXIMUM LIMITS

  ANNUALIZED
PREMIUM Commercial Property /Boiler   12/15/10-11  
Allianz Global Risk US Ins Co   A+g XV   CLP3012039   $250K Real/Personal   $175
MM Property (TIV=$1,055,397,728)   $440,116 Earthquake- California   12/15/10-11
  Mt. Hawley Insurance Co   A+ g X   MQE0400396   per underlying policy   DIC-CA
EQ $10M xs $5M   $144,704   12/15/10-11   Endurance American Specialty Ins Co  
AgXV   CPN10002904800   per underlying policy   DIC CA EQ $15M xs $15M   $82,754
  12/15/10-11   Empire Indemnity Ins. Co & Princeton Excess   AgXV  
B2A31M000/312755XQ   per underlying policy   DIC-CA EQ $15M xs $30M   $44,491  
              Total Property Program               $712,065                
Directors & Officers - Primary   6/30/10-11   National Union Fire Insurance Co
of Pittsburgh   Ap XV   23095813   $750,000   $15MM   $247,250 Excess Directors
and Officers   6/30/10-11   AXIS Insurance Company   A g XV   MNN732754012010  
per underlying policy   $10MM x $15MM   $101,371 Excess Directors and Officers  
6/30/10-11   Zurich American Ins Co   A+g XV   DOC654805601   per underlying
policy   $10MM x $25MM   $75,823 Excess Directors and Officers   6/30/10-11  
Twin City Fire Insurance Co.   A+pXV   00DA024303010   per underlying policy  
$10MM x $35MM   $64,903 Excess Directors and Officers   6/30/10-11   Hudson
Insurance Company   A+p XV   HN03032464063010   per underlying policy   $10MM x
$45MM   $61,009 Excess Directors and Officers   6/30/10-11   Navigators Ins. Co.
  AgX   NY09DOL247273NV   per underlying policy   $10MM x $55MM   $58,000 Excess
Side A Only   6/30/10-11   XL Specialty Ins.   Ap XV   ELU11769310   per
underlying policy   $15MM x $65MM   $115,000                 Total Management
Liability Program           $723,356                 Employment Practices Liab  
6/30/10-11   National Union Fire Insurance Co of Pittsburgh   Ap XV   23102852  
$2.5MM   $25MM   $125,000 Commercial Crime   6/30/10-11   Hartford Fire
Insurance Co.   A+pXV   00FA025145110   $250,000   $10MM   $30,870 Fiduciary
Liability   6/30/10-11   National Union Fire Insurance Co of Pittsburgh   Ap XV
  23177479   $250,000   $10MM   $20,200 Executive Risk   06/30/10-13   Federal
Insurance Company     82084306   Nil   $10M   $15,750 Foreign Liability  
6/30/10-11   XL insurance America Inc   Ap XV   US00006813LI10A   $10,000   $2M
Occ   $55,996 General Liability-Products   6/30/10-11   ACE American Insurance
Co   A+p XV   HDOG25519334   $1M SIR   $6M/$2M/$2M   $248,373 Legacy Liability  
06/09/10-15   Illinois Union Insurance Company   A+p XV   HDOG25519334      
$242,250 General Liability-Premises   6/30/10-11   ACE American Insurance Co  
A+p XV   HDOG25519346   $250,000 SIR   $5M/$2M/$2M   $11,718 Automobile
Liability   6/30/10-11   ACE American Insurance Co   A+p XV   ISA H08625128  
$250,000 per accident   $2MM CSL   $40,317 Workers Compensation-AOS   6/30/10-11
  ACE American Insurance Co   A+p XV   WLRC46137322   $500,000 per occ.  
Statutory / $1MM EL   $283,289 Excess Workers’ Compensation-CA   6/30/10-11  
ACE American Insurance Co   A+p XV   WCUC46137243   $500,000 per occ.  
Statutory / $1MM EL   $824 Products (DEW Technologies)   6/30/10-15   Columbia
Casualty Co   AgXV   ADT20974557932   $125,000 SIR   $10MM Occ/Agg   $160,000
Umbrella Liability   6/30/10-11   ACE Property & Casualty Ins Co   A+p XV  
XOOG24907697   $100,000 SIR   $25MM per occ / agg   $350,000 Excess Liability  
6/30/10-11   XL Insurance America Inc.   Ag XV   US00012126LI10A   N/A   $25MM
XS $25MM   $116,800 Excess Liability   6/30/10-11   Allied World Assurance Co.
Ltd. (Bermuda)   AgXV   C003671/007   N/A   $50MM XS $50MM   $165,000 Excess
Liability   6/30/10-11   Chubb Atlantic Indemnity Ltd. (Bermuda)   A++VIII  
3310-12-89   N/A   $50MM XS $100MM   $134,000                 Total
Umbrella/Excess               $765,800                

 

Page 1



--------------------------------------------------------------------------------

COVERAGE

 

POLICY
TERM

 

CARRIER

  BEST
RATING  

POLICY NO.

 

MAXIMUM RETENTION

 

MAXIMUM LIMITS

  ANNUALIZED
PREMIUM Marine Cargo   08/1/10-11   Indemnity Ins Co of North America (ACE)  
A+p XV   497932   NA   $4MM vessel/air   $24,000 Aircraft Products Liab  
7/01/10-11   Commerce & Industry Ins Co   Ap XV   API85752305   NA   $100MM per
occ / agg   $57,289 Aircraft Hull & Liability   7/01/10-11   Commerce & Industry
Ins Co   Ap XV   GM185752205   NA   $100MM Liab per occ   $25,000 Underground
Storage Tank   07/01/10-11   ACE USA   A+p XV   G24655775 003   $10,000  

$1MM Liab Incident Limit

$1MM Defense Expense Amount

  $3,037 Business Travel Accident   7/01/08-2013   ACE American Insuracne Co  
A+p XV   ADDN0424879A     $6.1MM per Aircraft Accident Limit   $4,750 Pollution
Legal Liability   11/26/08-2018   Illinois Union Ins Co   A+rXV  
PPLG24894149001   $500,000 SIR   $20MM Occ/Agg   $329,655 Pollution Legal
Liability-Galco   11/02/09-2019   Illinois Union Ins Co   A+rXV  
PPLG2488403A001   $100,000 SIR   $20MM Occ/Agg   $346,988                 Total
Premium               $4,226,527                

 

* This summary is only intended as an overview, the actual policies supercede
all information above.

* Excludes TAXES & FEES

 

Page 2



--------------------------------------------------------------------------------

Schedule 3.17(d)

MORTGAGE FILING OFFICE

 

Mortgagor

 

Mortgaged Property

 

Mortgage Filing Office

Rieke Corporation  

500 West 7th Street

Auburn, Indiana

  DeKalb County, Indiana Norris Cylinder Company  

4818 W. Loop 281

Longview, Texas

  Gregg County, Texas



--------------------------------------------------------------------------------

Schedule 6.01

EXISTING INDEBTEDNESS

 

Company

 

Bank

 

Amount

TriMas Corporation Pty. Ltd.   National Australia Bank Ltd, Australia  
Aud$500,000

Note: Schedule lists all foreign based debt and lines of credit currently in
place



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

Liens on the non-U.S. assets of the following entities to secure Existing
Indebtedness listed on Schedule 6.01:

 

1. TriMas Corporation Pty. Ltd. in favor of National Australia Bank Ltd,
Australia.



--------------------------------------------------------------------------------

Schedule 6.04

EXISTING INVESTMENTS

A. Qualified Foreign Investments

1. Investments by Cequent Electrical Products de Mexico, S. de R.L. de C.V. in
certificates of deposit, banker’s acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, Comerica Bank,
Grand Cayman, and in each case such investments shall be in Mexican Pesos.

2. Investments by Cequent Trailer Products, S.A. de C.V. in certificates of
deposit, banker’s acceptances and time deposits maturing within one year from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, Comerica Bank, Grand Cayman,
and in each case such investments shall be in Mexican Pesos.

3. Investments by Rieke de Mexico S.A. de C.V. in certificates of deposit,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, Comerica Bank, Grand Cayman, and in each
case such investments shall be in Mexican Pesos.

B. Other Investments

1. TriMas Corporation’s partnership interest in NI West, Inc.’s oil and gas
wells in Oklahoma

2. Cequent Performance Products, Inc.’s contribution of machinery, equipment and
inventory located in the Juarez, Mexico facility to TriMas International
Holdings LLC, the subsequent contribution by TriMas International Holdings LLC
to TriMas Nederland Holdings B.V., the subsequent contribution by TriMas
Nederland Holdings B.V. to Cequent Nederland Holdings B.V. and the subsequent
contribution by Cequent Nederland Holdings B.V. to a newly formed third-tier
foreign subsidiary, in each case in exchange for equity interests in such
entity.

3. Cequent Performance Products, Inc.’s contribution of machinery, equipment and
inventory located in the Reynosa, Mexico facility to TriMas International
Holdings LLC, the subsequent contribution by TriMas International Holdings LLC
to TriMas Nederland Holdings B.V., the subsequent contribution by TriMas
Nederland Holdings B.V. to Cequent Nederland Holdings B.V. and the subsequent
contribution by Cequent Nederland Holdings B.V. to a newly formed third-tier
foreign subsidiary, in each case in exchange for equity interests in such
entity.

C. Acquisitions

1. Acquisition of Innovative Molding (California Corporation)

2. Acquisition of machinery, equipment and assets of X-Cel India (India)



--------------------------------------------------------------------------------

Schedule 6.05

ASSET SALES

 

1. Hi-Vol Products, LLC – Sale of business, facilities and related assets

 

2. Keo Cutters, Inc. – Sale of business, facilities and related assets

 

3. Richards Micro-Tool, Inc. – Sale of business, facilities and related assets

 

4. Cequent Performance Products, Inc. – Intercompany sale for cash of machinery,
equipment and inventory located in Juarez, Mexico facility to a newly formed
third-tier foreign subsidiary

 

5. Cequent Performance Products, Inc. – Intercompany sale for cash of machinery,
equipment and inventory located in Reynosa, Mexico facility to a newly formed
third-tier foreign subsidiary



--------------------------------------------------------------------------------

Schedule 6.09

EXISTING AFFILIATE TRANSACTIONS

 

1. Cequent Performance Products, Inc. – Intercompany sale for cash of machinery,
equipment and inventory located in Juarez, Mexio facility to a newly formed
third-tier foreign subsidiary

 

2. Cequent Performance Products, Inc. – Intercompany sale for cash of machinery,
equipment and inventory located in Reynosa, Mexico facility to a newly formed
third-tier foreign subsidiary



--------------------------------------------------------------------------------

Schedule 6.10

EXISTING RESTRICTIONS

None.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Parent Borrower, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent. Capitalized terms used but
not otherwise defined herein shall have the meanings specified in the Credit
Agreement. The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

The Assignor named on the reverse hereof hereby irrevocably sells and assigns,
without recourse, to the Assignee named on the reverse hereof, and the Assignee
hereby irrevocably purchases and assumes, without recourse, from the Assignor,
subject to and in accordance with the Standard Terms and the Credit Agreement
and the laws of the jurisdiction of their incorporation, effective as of the
Assignment Date (as defined below), the interests set forth on the reverse
hereof (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth on
the reverse hereof in the Commitments of the Assignor on the Assignment Date and
the Loans owing to the Assignor that are outstanding on the Assignment Date,
together with the participations in Letters of Credit, LC Disbursements and
Swingline Loans held by the Assignor on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date. The Assignee
hereby acknowledges receipt of a copy of the Credit Agreement. From and after
the Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement (and, in the case that
this Assignment and Assumption covers all or the remaining portion of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03 thereof).

This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Non-U.S. Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.

 



--------------------------------------------------------------------------------

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

[and is an Affiliate/Approved Fund of [identify Lender] Select as applicable.]

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):

 

Facility

   Principal Amount
Assigned      Percentage Assigned of
Applicable Loans/
Commitments thereunder
(set forth, to at least 8
decimals, as a percentage
of the facility and the
aggregate Commitments
of all Lenders
thereunder)  

Tranche B Term Loans:

   $                                       % 

Tranche B Commitments:

     

Class A Revolving Loans:

     

Class A Revolving Credit Commitments:

     

Class B Revolving Loans:

     

Class B Revolving Credit Commitments:

     

LC Disbursements:

     

Letters of Credit:

     

Swingline Loans:

     

[Remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

                                                         , as Assignor by      
Name:   Title:                                                          , as
Assignee by       Name:   Title:

[Signature Page to Assignment & Assumption]

 



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:1

TriMas Company LLC,

as the Parent Borrower,

by       Name:   Title:

 

1 

Consents to be included to the extent required by Section 10.04(b) of the Credit
Agreement.

[Signature Page to Assignment & Assumption]

 



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

by       Name:   Title:

JPMorgan Chase Bank, N.A.,

as Issuing Bank,

by       Name:   Title:

JPMorgan Chase Bank, N.A.,

as Swingline Lender,

by       Name:   Title:

[Signature Page to Assignment & Assumption]

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Parent Borrower, any of the Subsidiaries or their Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Parent Borrower, any of the
Subsidiaries or their Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 of the Credit Agreement,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (b) agrees that it will
(i) independently and without reliance on the Administrative Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

c/o JPMorgan Loan & Agency Services

111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Alice Tellis (Telecopy No. 713-750-2938)

Copy to:

JPMorgan Chase Bank, N.A.,

as Administrative Agent

383 Madison Avenue, New York

New York, New York 10179

Attention: Richard Duker (Telecopy No. 212-270-5100)

[DATE]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes a Borrowing Request and the Parent Borrower hereby gives
you notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in that connection the Parent Borrower
specifies the following information with respect to such Borrowing:

 

  (A) Type of Borrowing:2____________________________________

 

  (B) Aggregate principal amount of Borrowing: $_________________

 

  (C) Date of Borrowing (which is a Business Day): ________________

 

  (D) Type of Borrowing:3 ____________________________________

 

2  Specify whether requested Borrowing is to be a Revolving Borrowing, a Tranche
B Term Borrowing or an Incremental Term Borrowing of a particular Series.

3  Specify ABR Borrowing or Eurocurrency Borrowing. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.

 



--------------------------------------------------------------------------------

  (E) Interest Period and the last day thereof:4 _____________________

 

  (F) Location and number of the Parent Borrower’s or the applicable Foreign
Subsidiary Borrower’s account to which proceeds of the requested Borrowing are
to be disbursed: [NAME OF BANK] (Account No.: ______________)

The Parent Borrower hereby certifies that the conditions specified in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement have been satisfied.

[Remainder of page intentionally left blank; signature page follows]

 

Very truly yours, TRIMAS COMPANY LLC by       Name:   Title:

 

4  Applicable to Eurocurrency Borrowings only. Shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months (or, if agreed to by each Lender participating in the requested
Borrowing, nine or 12 months). If an Interest Period is not specified, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] FOREIGN SUBSIDIARY BORROWING AGREEMENT dated as of [—], 2011, among
TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”),
[            ] a [            ] corporation (the “New Foreign Subsidiary
Borrower”) and JPMORGAN CHASE BANK, a New York banking corporation (“JPMCB”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders (as defined herein).

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”), the Administrative
Agent and JPMCB as collateral agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers (collectively,
the “Borrowers”) and the Issuing Bank has agreed to issue Letters of Credit for
the account of certain of the Borrowers. The Borrowers and the New Foreign
Subsidiary Borrower desire that the New Foreign Subsidiary Borrower become a
Foreign Subsidiary Borrower. Each of Holdings, the Borrowers and the New Foreign
Subsidiary Borrower represent and warrant that the representations and
warranties of the Borrowers in the Credit Agreement relating to the New Foreign
Subsidiary Borrower and this Agreement are true and correct on and as of the
date hereof. The Borrowers and the New Foreign Subsidiary Borrower represent and
warrant that there is no income, stamp, or other tax of any country, or any
taxing authority thereof or therein, in the nature of a withholding tax or
otherwise, which is imposed on any payment to be made by the New Foreign
Subsidiary Borrower pursuant to this Agreement or the Credit Agreement, or is
imposed in respect of the execution, delivery or enforcement of this Agreement
or the Credit Agreement. Holdings and the Borrowers agree that the Guarantees of
Holdings and the Borrowers contained in the Credit Agreement will apply to the
Obligations of the New Foreign Subsidiary Borrower.

Upon execution of this Agreement by each of Holdings, the Parent Borrower, the
New Foreign Subsidiary Borrower and the Administrative Agent, the New Foreign
Subsidiary Borrower shall be a party to the Credit Agreement and a “Foreign
Subsidiary Borrower” and a “Borrower” for all purposes thereof, and the New
Foreign Subsidiary Borrower hereby agrees to be bound by all provisions of the
Credit Agreement; provided that this Agreement shall not become effective if it
shall be unlawful for the New Foreign Subsidiary Borrower to become a “Borrower”
thereunder or for any Lender to make Loans or otherwise extend credit to the New
Foreign Subsidiary Borrower as provided therein.

 



--------------------------------------------------------------------------------

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

TRIMAS CORPORATION, by       Name:   Title: TRIMAS COMPANY LLC by       Name:  
Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent, by       Name:  
Title:

[Signature page to Foreign Subsidiary Borrowing Agreement]

 

1



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] GUARANTEE AGREEMENT dated as of [•], 2011 (this “Agreement”), among
TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Term Borrower party to the Credit Agreement referred to below (the
“Subsidiary Term Borrowers”), each of the other subsidiaries of the Parent
Borrower listed on Schedule I hereto (each such subsidiary and each Subsidiary
Term Borrower individually, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Parent
Borrower are referred to collectively as the “Guarantors”) and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement).

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers (as defined in the Credit Agreement)
party thereto, the lenders from time to time party thereto and JPMCB, as
administrative agent and Collateral Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers and the
Subsidiaries, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Guarantors acknowledges that it
will derive substantial benefit from the making of the Loans by the Lenders, and
the issuance of the Letters of Credit by the Issuing Bank. The obligations of
the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit are
conditioned on, among other things, the execution and delivery by the Guarantors
of a Guarantee Agreement in the form hereof. As consideration therefor and in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit, the Guarantors are willing to execute this Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (a) the due and punctual payment by each Borrower of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of each Borrower to the Secured
Parties under the Credit Agreement and the

 



--------------------------------------------------------------------------------

other Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of each Borrower and each Loan Party
under or pursuant to the Credit Agreement and the other Loan Documents, (c) the
due and punctual payment and performance of all obligations of each Borrower
under each Hedging Agreement entered into with any counterparty that was a
Lender or Lender Affiliate at the time such Hedging Agreement was entered into
and (d) the due and punctual payment and performance of all obligations in
respect of overdrafts and related liabilities owed to any Lender, any Lender
Affiliate, the Administrative Agent or the Collateral Agent arising from
treasury, depositary and cash management services or in connection with any
automated clearinghouse transfer of funds (all the monetary and other
obligations described in the preceding clauses (a) through (d) being
collectively called the “Obligations”). Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
any Borrower of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Collateral Agent or any other Secured
Party to assert any claim or demand or to enforce or exercise any right or
remedy against any Borrower or any other Guarantor under the provisions of the
Credit Agreement, any other Loan Document or otherwise, (b) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document, any Guarantee or any
other agreement, including with respect to any other Guarantor under this
Agreement, (c) the failure to perfect any security interest in, or the release
of, any of the security held by or on behalf of the Collateral Agent or any
other Secured Party or (d) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

SECTION 3. Security. Each of the Guarantors authorizes the Collateral Agent (on
behalf of itself and the other Secured Parties) to (a) take and hold security
for the payment of this Guarantee and the Obligations and exchange, enforce,
waive and release any such security, (b) apply such security and direct the
order or manner of sale thereof as it in its sole discretion may determine and
(c) release or substitute any one or more endorsees, other guarantors or other
obligors, all without affecting the obligations of any Guarantor hereunder.

SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual of collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Collateral Agent or any other Secured Party in favor of the
Borrowers or any other person. Each Guarantor agrees that its guarantee
hereunder is continuing in nature and applies to all Obligations, whether
currently existing or hereafter incurred.

SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense (other than a defense of payment) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or

 

2



--------------------------------------------------------------------------------

unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, wilful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

SECTION 6. Defenses of the Borrowers Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of any Borrower or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any Borrower, other than the final and indefeasible payment in full
in cash of the Obligations. The Collateral Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other
guarantor or exercise any other right or remedy available to them against any
Borrower or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each of the Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Borrower or any other Guarantor or guarantor, as the
case may be, or any security.

SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent or such other
Secured Party as designated thereby in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Collateral Agent
or any Secured Party as provided above, all rights of such Guarantor against any
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the prior payment in full in cash of the Obligations. If any
amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Borrower, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Collateral
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

SECTION 8. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Collateral
Agent or the other Secured Parties will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

3



--------------------------------------------------------------------------------

SECTION 9. Representations and Warranties. Each of the Guarantors represents and
warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

SECTION 10. Termination. The Guarantees made hereunder (a) shall terminate when
all the Obligations have been paid in full in cash and the Lenders have no
further commitment to lend under the Credit Agreement, the LC Exposure has been
reduced to zero and the Issuing Bank has no further obligation to issue Letters
of Credit under the Credit Agreement and (b) shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be restored by any Secured
Party or any Guarantor upon the bankruptcy or reorganization of any Borrower,
any Guarantor or otherwise. In connection with the foregoing, the Collateral
Agent shall execute and deliver to such Guarantor or such Guarantor’s designee,
at such Guarantor’s expense, any documents or instruments which such Guarantor
shall reasonably request from time to time to evidence such termination and
release.

SECTION 11. Binding Effect; Several Agreement; Assignments; Release. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof (or a Supplement referred to in
Section 20) executed on behalf of such Guarantor shall have been delivered to
the Collateral Agent, and a counterpart hereof (or a Supplement referred to in
Section 20) shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Guarantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Guarantor, the Collateral Agent and the other Secured Parties, and their
respective successors and assigns, except that no Guarantor shall have the right
to assign its rights or obligations hereunder or any interest herein (and any
such attempted assignment shall be void). If all of the capital stock of a
Subsidiary Guarantor is sold, transferred or otherwise disposed of pursuant to a
transaction permitted by Section 6.05 of the Credit Agreement, such Subsidiary
Guarantor shall be released from its obligations under this Agreement without
further action. This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.

SECTION 12. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances. Without
limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

 

4



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Collateral Agent, with the prior written consent of the Required Lenders
(except as otherwise provided in the Credit Agreement).

SECTION 13. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Parent Borrower at the Parent Borrower’s address set forth in
Section 10.01 of the Credit Agreement.

SECTION 15. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Bank regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Commitments have not been terminated.

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 16. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 11), and shall become
effective as provided in Section 11. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement. It
is also understood and agreed that to the extent a Guarantor hereunder is also a
Borrower, the provisions herein, when applied with respect to such Guarantor in
its capacity as such, shall be construed so as to apply to the other Borrowers
and not to such Guarantor in its capacity as a Borrower.

SECTION 18. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.

 

5



--------------------------------------------------------------------------------

Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Collateral Agent or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Guarantor or its properties in
the courts of any jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

SECTION 20. Additional Guarantors. Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not such a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
into this Agreement as a Guarantor upon becoming a Subsidiary Loan Party. Upon
execution and delivery after the date hereof by the Collateral Agent and such a
Subsidiary of an instrument (“Supplement”) in the form of Annex 1, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
Supplement adding an additional Guarantor as a party to this Agreement shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

SECTION 21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Secured Party under this Section 21 are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party may have.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION, by       Name:   Title: TRIMAS COMPANY LLC, by       Name:  
Title: EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO, by       Name:  
Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

by       Name:   Title:

[Signature Page to Guarantee Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE I TO THE

GUARANTEE AGREEMENT

 

Guarantor

  

Address

     

 



--------------------------------------------------------------------------------

ANNEX 1 TO THE

GUARANTEE AGREEMENT

SUPPLEMENT NO. [ ] dated as of [            ] (this “Supplement”), to the
Guarantee Agreement (the “Guarantee Agreement”) dated as of [—], 2011, among
TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Term Borrower party to the Credit Agreement referred to below (the
“Subsidiary Term Borrowers”), each of the other subsidiaries of the Parent
Borrower listed on Schedule I thereto (each such subsidiary and each Subsidiary
Term Borrower individually, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Parent
Borrower are referred to collectively as the “Guarantors”), and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement).

A. Reference is made to the Credit Agreement dated as of June 21, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers party
thereto, the lenders from time to time party thereto and JPMCB, as
administrative agent and Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Pursuant to Section 5.12 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Subsidiary Loan Party on the date of the
Credit Agreement is required to enter into the Guarantee Agreement as a
Guarantor upon becoming a Subsidiary Loan Party. Section 20 of the Guarantee
Agreement provides that additional Subsidiaries of Holdings may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of
Holdings (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 20 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.

 



--------------------------------------------------------------------------------

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it in care of the
Parent Borrower at the Parent Borrower’s address set forth in Section 10.01 of
the Credit Agreement.

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the fees, disbursements and other charges of counsel for the Collateral Agent.

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[Name of New Guarantor], by       Name:   Title:

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

by       Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of [—],
2011 (this “Agreement”), among TRIMAS COMPANY LLC, a Delaware limited liability
company (the “Parent Borrower”), TRIMAS CORPORATION, a Delaware corporation
(“Holdings”), each Subsidiary Term Borrower party to the Credit Agreement
referred to below (the “Subsidiary Term Borrowers”), each of the other
subsidiaries of the Parent Borrower listed on Schedule I hereto (each such
subsidiary and each Subsidiary Term Borrower individually, a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors, Holdings and the Parent Borrower are referred to collectively as the
“Guarantors”) and JPMORGAN CHASE BANK, N.A (“JPMCB”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement).

Reference is made to (a) the Credit Agreement dated as of June 21, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in the
Credit Agreement) party thereto, the lenders from time to time party thereto and
JPMCB, as administrative agent and Collateral Agent, and (b) the Guarantee
Agreement dated as of June 21, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term Borrowers
party thereto, the Subsidiary Guarantors and the Collateral Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers and the
Subsidiaries, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Borrowers, Holdings and the
Subsidiary Guarantors has agreed to guarantee, among other things, all the
obligations of the Borrowers under the Credit Agreement (upon the terms
specified in the Guarantee Agreement). Certain Guarantors have granted Liens on
and security interests in certain of their assets to secure such guarantees. The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned on, among other things, the execution and
delivery by the Borrower and the Guarantors of an agreement in the form hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under, and to the extent required by, the
Guarantee Agreement, such Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Guarantor shall be sold pursuant
to any Security Document to satisfy a claim of any Secured Party, such Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.

 



--------------------------------------------------------------------------------

SECTION 2. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under, and to the extent required by, the Guarantee
Agreement or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy a claim of any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the applicable Borrower as provided in Section 1, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 12, the date of the Supplement hereto executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 12, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 2 shall be subrogated to the rights
of such Claiming Guarantor under Section 1 to the extent of such payment.

SECTION 3. Subordination. (a) Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 1 and 2 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 1 and 2 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to, or to it by, any other Guarantor or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.

SECTION 4. Termination. This Agreement shall survive and be in full force and
effect so long as any Obligation is outstanding and has not been indefeasibly
paid in full in cash, and so long as the LC Exposure has not been reduced to
zero or any of the Commitments under the Credit Agreement have not been
terminated, and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Secured Party or any Guarantor upon the
bankruptcy or reorganization of any Borrower, any Guarantor or otherwise. In
connection with the foregoing, the Collateral Agent shall execute and deliver to
such Guarantor or such Guarantor’s designee, at such Guarantor’s expense, any
documents or instruments which such Guarantor shall reasonably request from time
to time to evidence such termination and release.

SECTION 5. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 6. No Waiver; Amendment. (a) No failure on the part of the Collateral
Agent or any Guarantor to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Collateral Agent or
any Guarantor preclude any other or

 

2



--------------------------------------------------------------------------------

further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. None of the Collateral Agent and the Guarantors shall
be deemed to have waived any rights hereunder unless such waiver shall be in
writing and signed by such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Collateral Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in the Guarantee Agreement and addressed as specified
therein.

SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns. Neither the
Borrowers nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the prior written consent of the Required Lenders. Notwithstanding
the foregoing, at the time any Guarantor is released from its obligations under
the Guarantee Agreement in accordance with such Guarantee Agreement and the
Credit Agreement, such Guarantor will cease to have any rights or obligations
under this Agreement.

SECTION 9. Survival of Agreement; Severability. (a) All covenants and agreements
made by the Borrowers and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Loan Documents shall be considered to have been relied upon by the Collateral
Agent, the other Secured Parties and each Guarantor and shall survive the making
by the Lenders of the Loans and the issuance of the Letters of Credit by the
Issuing Bank, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loans or any other fee or amount
payable under the Credit Agreement or this Agreement or under any of the other
Loan Documents is outstanding and unpaid or the LC Exposure does not equal zero
and as long as the Commitments have not been terminated.

(b) In case any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, no party hereto shall
be required to comply with such provision for so long as such provision is held
to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
when a counterpart bearing the signature of such Guarantor shall have been
delivered to the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 11. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement. It
is also understood and agreed that to the extent a Guarantor hereunder is also a
Borrower the provisions herein, when applied with respect to such Guarantor in
its capacity as such, shall be construed so as to apply to the other Borrowers
and not to such Guarantor in its capacity as a Borrower.

SECTION 12. Additional Guarantors. Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not such a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
into the Guarantee Agreement as a Guarantor upon becoming such a Subsidiary Loan
Party. Upon execution and delivery after the date hereof, by the Collateral
Agent and such a Subsidiary of an instrument (“Supplement”) in the form of
Annex 1 hereto such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor hereunder. The execution
and delivery of any Supplement adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

TRIMAS CORPORATION,   by         Name:     Title: TRIMAS COMPANY LLC,   by      
  Name:     Title:

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE 1 HERETO, AS A

GUARANTOR,

  by         Name:     Title:

JPMORGAN CHASE BANK, N.A., as

Collateral Agent,

  by         Name:     Title:

[Signature Page to Indemnity, Subrogation & Contribution Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE I

TO THE INDEMNITY SUBROGATION

AND CONTRIBUTION AGREEMENT

Guarantors

 

Name

  

Address

       

 



--------------------------------------------------------------------------------

ANNEX 1 TO

THE INDEMNITY, SUBROGATION AND

CONTRIBUTION AGREEMENT

SUPPLEMENT NO. [    ] dated as of [                    ] (this “Supplement”), to
the Indemnity, Subrogation and Contribution Agreement dated as of [—], 2011 (the
“Indemnity, Subrogation and Contribution Agreement”), among TRIMAS COMPANY LLC,
a Delaware limited liability company (the “Parent Borrower”), TRIMAS
CORPORATION, a Delaware corporation (“Holdings”), each Subsidiary Term Borrower
party to the Credit Agreement referred to below (the “Subsidiary Term
Borrowers”), each of the other subsidiaries of the Borrower listed on Schedule I
thereto (each such subsidiary and each Subsidiary Term Borrower individually, a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Parent Borrower are referred to
collectively as the “Guarantors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
collateral agent (the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement).

A. Reference is made to (a) the Credit Agreement dated as of June 21, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in the
Credit Agreement) party thereto, the lenders from time to time party thereto and
JPMCB, as administrative agent and Collateral Agent, and (b) the Guarantee
Agreement dated as of June 21, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term Borrowers
party thereto, the Subsidiary Guarantors and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indemnity, Subrogation and Contribution
Agreement and the Credit Agreement.

C. Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the other
Guarantors have entered into the Indemnity, Subrogation and Contribution
Agreement in order to induce the Lenders to make Loans and the Issuing Bank to
issue Letters of Credit. Pursuant to Section 5.12 of the Credit Agreement, each
Subsidiary Loan Party that was not in existence or not such a Subsidiary Loan
Party on the date of the Credit Agreement is required to enter into the
Guarantee Agreement as a Guarantor upon becoming a Subsidiary Loan Party.
Section 12 of the Indemnity, Subrogation and Contribution Agreement provides
that additional Subsidiaries may become Guarantors under the Indemnity,
Subrogation and Contribution Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Bank to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

 



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a Guarantor in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

SECTION 5. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement.

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

[Name of New Guarantor],   by         Name:     Title:

JPMORGAN CHASE BANK, N.A., as

Collateral Agent,

  by         Name:     Title:

 



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ] TO THE INDEMNITY

SUBROGATION AND CONTRIBUTION AGREEMENT

Guarantors

 

Name

  

Address

       

 



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

MORTGAGE

From

[            ],

a [            ]

To

JPMORGAN CHASE BANK, N.A.

 

 

Dated: [                    ], 2011

Premises: [            ]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page  

ARTICLE I

 

Representations, Warranties and Covenants

of Mortgagor

  

SECTION 1.01. Title

     8   

SECTION 1.02. Credit Agreement; Certain Amounts

     9   

SECTION 1.03. Payment of Taxes, Liens and Charges

     9   

SECTION 1.04. Payment of Closing Costs

     10   

SECTION 1.05. Plans; Alterations and Waste; Repairs

     10   

SECTION 1.06. Insurance

     11   

SECTION 1.07. Casualty; Condemnation/Eminent Domain

     11   

SECTION 1.08. Assignment of Leases and Rents

     11   

SECTION 1.09. Restrictions on Transfers and Encumbrances

     13   

SECTION 1.10. Security Agreement

     13   

SECTION 1.11. Filing and Recording

     13   

SECTION 1.12. Further Assurances

     14   

SECTION 1.13. Additions to Mortgaged Property

     14   

SECTION 1.14. No Claims Against Mortgagee

     14   

SECTION 1.15. Fixture Filing

     15   

ARTICLE II

 

Defaults and Remedies

  

SECTION 2.01. Events of Default

     15   

SECTION 2.02. Demand for Payment

     15   

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues

     15   

 

2



--------------------------------------------------------------------------------

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform

     16   

SECTION 2.05. Right to a Receiver

     17   

SECTION 2.06. Foreclosure and Sale

     17   

SECTION 2.07. Other Remedies

     18   

SECTION 2.08. Application of Sale Proceeds and Rents

     18   

SECTION 2.09. Mortgagor as Tenant Holding Over

     19   

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws

     19   

SECTION 2.11. Discontinuance of Proceedings

     19   

SECTION 2.12. Suits To Protect the Mortgaged Property

     19   

SECTION 2.13. Filing Proofs of Claim

     19   

SECTION 2.14. Possession by Mortgagee

     20   

SECTION 2.15. Waiver

     20   

SECTION 2.16. Remedies Cumulative

     20   

ARTICLE III

 

Miscellaneous

  

SECTION 3.01. Partial Invalidity

     21   

SECTION 3.02. Notices

     21   

SECTION 3.03. Successors and Assigns

     21   

SECTION 3.04. Satisfaction and Cancelation

     21   

SECTION 3.05. Definitions

     21   

SECTION 3.06. Multisite Real Estate Transaction

     22   

ARTICLE IV

 

Particular Provisions

  

SECTION 4.01. Applicable Law; Certain Particular Provisions

     23   

Exhibit A       Description of Land

Schedule A     Description of Certain Leases

Appendix A    Local Law Provisions

 

3



--------------------------------------------------------------------------------

THIS MORTGAGE dated as of [                    ], 2011 (this “Mortgage”), by
[            ], [            ], having an office at [            ] (the
“Mortgagor”), to JPMORGAN CHASE BANK, N.A., having an office at 383 Madison
Avenue, New York, New York 10179 (the “Mortgagee”) as Collateral Agent (in such
capacity, the “Collateral Agent”) for the benefit of the Secured Parties (as
such terms are defined below);

WITNESSETH THAT:

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TriMas Corporation, a Delaware corporation
(“Holdings”), TriMas Company LLC, a Delaware limited liability company (the
“Parent Borrower”), the Subsidiary Term Borrowers party thereto, the Foreign
Subsidiary Borrowers party thereto, the lenders from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A. as Administrative Agent for the
Lenders and Collateral Agent. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”) and the Issuing Bank has agreed to issue
Letters of Credit for the account of the Borrowers, pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement.

[Mortgagor is a wholly owned Subsidiary of one of the Borrowers and will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank.] In order to induce the Lenders to
make Loans and the Issuing Bank to issue Letters of Credit, the Mortgagor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrowers under the Credit
Agreement pursuant to the terms of the Guarantee Agreement.

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure (a) the
due and punctual payment by any Borrower of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by any Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency,

 

4



--------------------------------------------------------------------------------

receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of any Borrower to the Secured Parties under the
Credit Agreement and the other Loan Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of any
Borrower and each Loan Party under or pursuant to the Credit Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of any Borrower under each Hedging Agreement entered into with any
counterparty that was a Lender or Lender Affiliate at the time such Hedging
Agreement was entered into and (d) the due and punctual payment and performance
of all obligations in respect of overdrafts and related liabilities owed to the
Administrative Agent or the Collateral Agent arising from treasury, depositary
and cash management services or in connection with any automated clearinghouse
transfer of funds (all the monetary and other obligations described in the
preceding clauses (a) through (b) being collectively called the “Loan Document
Obligations” and all obligations described in the preceding clauses (a) and
(d) being collectively called the “Obligations”).

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) the Collateral Agent, (d) the Issuing Bank,
(e) each counterparty to a Hedging Agreement entered into with any Borrower if
such counterparty was a Lender or Lender Affiliate at the time the Hedging
Agreement was entered into, (f) the beneficiaries of each indemnification
obligation undertaken by any Borrower or Subsidiary Loan Party under any Loan
Document, (g) the Administrative Agent or the Collateral Agent in respect of
obligations owed to the Administrative Agent or the Collateral Agent arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfer of funds and (h) the successors and assigns of
each of the foregoing.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is entering
into this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as defined herein) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain
Mortgaged Properties other than the Mortgaged Property to secure the performance
of the Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a security interest in, all the following described
property (the “Mortgaged Property”) whether now owned or held or hereafter
acquired; provided, that (i) the maximum principal debt or obligation which is,
or under any contingency may be secured at the date of execution hereof or any
time thereafter by this Mortgage is $[            ] (the “Secured Amount”),
(ii) this Mortgage shall also secure amounts other than the principal debt or
obligation to the extent permitted by the Tax Law without payment of additional
recording tax and (iii) so long as the aggregate amount of the Obligations
exceeds the Secured Amount, any payments and repayments of the Obligations shall
not be deemed to be applied against, or to reduce, the Secured Amount:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

 

5



--------------------------------------------------------------------------------

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

 

6



--------------------------------------------------------------------------------

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

 

7



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Permitted Collateral Liens (as defined below) and to satisfaction
and cancelation as provided in Section 3.04.

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01. Title. (a) Mortgagor has good and marketable title to:

(i) an indefeasible fee estate in the Land and Improvements; and

(ii) all of the Personal Property;

in the case of (i) and (ii) above subject only to the Permitted Encumbrances and
Liens permitted by Section 6.02 of the Credit Agreement (collectively,
“Permitted Collateral Liens”).

(c) There are no Leases affecting the Land or the Improvements except for
(i) Leases which (x) in the aggregate do not affect more than 5% of the total
area of the Land or 5% of the gross building area of the Improvements and
(y) are subordinate to the lien of this Mortgage or (ii) Leases which are
described on Schedule A to this Mortgage and, in either case, do not interfere
in any material respect with the business of the Mortgagor and its Affiliates as
presently conducted at the Mortgaged Property.

(d) Mortgagor is not obligated under, and the Mortgaged Property is not bound by
or subject to, any right, of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.

(e) The granting of this Mortgage is within Mortgagor’s corporate powers and has
been duly authorized by all necessary corporate, and, if required, stockholder
action. This Mortgage has been duly executed and delivered by Mortgagor and
constitutes a legal, valid and binding obligation of Mortgagor, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(f) This Mortgage, when duly recorded in the appropriate public records and when
financing statements are duly filed in the appropriate public records, will
create a valid, perfected and enforceable lien upon and security interest in all
the Mortgaged Property. As of the date hereof, there are no defenses or offsets
to this Mortgage that will be asserted by Mortgagor or its Affiliates (or any
third party defense or offset now known to Mortgagor or its Affiliates) or to
any of the Obligations secured hereby for so long as any portion of the
Obligations is outstanding. Mortgagor will forever warrant and defend its title
to the Mortgaged Property, the rights of Mortgagee therein under this Mortgage
and the validity and priority of the lien of this Mortgage thereon against the
claims of all persons and parties except those having rights under Permitted
Collateral Liens to the extent of those rights.

 

8



--------------------------------------------------------------------------------

SECTION 1.02. Credit Agreement; Certain Amounts. (a) This Mortgage is given
pursuant to the Credit Agreement. Each and every term and provision of the
Credit Agreement (excluding the governing law provisions thereof), including the
rights, remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties thereto shall be considered as if
a part of this Mortgage. Mortgagor expressly covenants and agrees to pay when
due, and to timely perform, and to cause the other Loan Parties to pay when due,
and to timely perform, the Obligations in accordance with the terms of the Loan
Documents.

(b) To the extent the representations and covenants contained in this Mortgage
are more stringent or expansive than comparable representations and covenants
contained in the Credit Agreement, the representations and covenants contained
herein shall be construed to supplement the representations and covenants in the
Credit Agreement without creating a conflict or inconsistency therewith, and
Mortgagor shall be bound by the more stringent or expansive representations and
covenants hereunder.

(c) If Mortgagee exercises any of its rights or remedies under this Mortgage, or
if any actions or proceedings (including any bankruptcy, insolvency or
reorganization proceedings) are commenced in which Mortgagee is made a party and
is obliged to defend or uphold or enforce this Mortgage or the rights of
Mortgagee hereunder or the terms of any Lease, or if a condemnation proceeding
is instituted affecting the Mortgaged Property, Mortgagor will pay all
reasonable sums, including reasonable attorneys’ fees and disbursements,
incurred by Mortgagee related to the exercise of any remedy or right of
Mortgagee pursuant hereto and the reasonable expenses of any such action or
proceeding together with all statutory or other costs, disbursements and
allowances, interest thereon from the date of demand for payment thereof at the
lesser of (i) the Prime Rate plus 2% and (ii) the Maximum Rate (the “Default
Interest Rate”), and such sums and the interest thereon shall, to the extent
permissible by law, be a lien on the Mortgaged Property prior to any right,
title to, interest in or claim upon the Mortgaged Property attaching or accruing
subsequent to the recording of this Mortgage and shall be secured by this
Mortgage to the extent permitted by law. Any payment of amounts due under this
Mortgage not made on or before the due date for such payments shall accrue
interest daily without notice from the due date until paid at the Default
Interest Rate, and such interest at the Default Interest Rate shall be
immediately due upon demand by Mortgagee.

SECTION 1.03. Payment of Taxes, Liens and Charges. (a) Except as may be
permitted by the Credit Agreement, Mortgagor will pay and discharge from time to
time prior to the time when the same shall become delinquent, and before any
interest or penalty accrues thereon or attaches thereto, all taxes of every kind
and nature, all general and special assessments, levies, permits, inspection and
license fees, all water and sewer rents, all vault charges, and all other public
charges, and all service charges, common area charges, private maintenance
charges, utility charges and all other private charges, whether created or
evidenced by recorded or unrecorded documents or of a like or different nature,
imposed upon or assessed against the Mortgaged Property or any part thereof or
upon the Rents from the Mortgaged Property or arising in respect of the
occupancy, use or possession thereof.

 

9



--------------------------------------------------------------------------------

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Loan Documents, or requiring an amount of taxes to be withheld or deducted
therefrom, Mortgagor will promptly notify Mortgagee of such event. In such event
Mortgagor shall (i) agree to enter into such further instruments as may be
reasonably necessary or desirable to obligate Mortgagor to make any applicable
additional payments and (ii) Mortgagor shall make such additional payments.

(c) At any time that an Event of Default shall occur hereunder and be
continuing, or if required by any law applicable to Mortgagor or to Mortgagee,
Mortgagee shall have the right to direct Mortgagor to make an initial deposit on
account of real estate taxes and assessments, insurance premiums and common area
charges, levied against or payable in respect of the Mortgaged Property in
advance and thereafter on a quarterly basis, each such deposit to be equal to
one-quarter of any such annual charges estimated in a reasonable manner by
Mortgagee in order to accumulate with Mortgagee sufficient funds to pay such
taxes, assessments, insurance premiums and charges.

SECTION 1.04. Payment of Closing Costs. Mortgagor shall pay all costs in
connection with, relating to or arising out of the preparation, execution and
recording of this Mortgage, including title company premiums and charges,
inspection costs, survey costs, recording fees and taxes, reasonable attorneys’,
engineers’, appraisers’ and consultants’ fees and disbursements and all other
similar reasonable expenses of every kind.

SECTION 1.05. Plans, Alterations and Waste; Repairs. (a) To the extent the same
exist on the date hereof or are obtained in connection with future permitted
alterations, Mortgagor shall maintain a complete set of final plans,
specifications, blueprints and drawings for the Mortgaged Property either at the
Mortgaged Property or in a particular office at the headquarters of Mortgagor to
which Mortgagee shall have access upon reasonable advance notice and at
reasonable times.

(b) Mortgagor shall not:

(i) demolish or remove all or any material portion of the Improvements which
would diminish in any material respect the utility of Mortgaged Property in the
conduct of the business of the Mortgagor or its Affiliates as conducted thereon
on the date hereof;

(ii) erect any additions to the Improvements or any other structures on the
Premises which would interfere in any material respect with the use and
operation of the Improvements as conducted on the date hereof;

 

10



--------------------------------------------------------------------------------

(iii) commit any waste on the Mortgaged Property or make any alterations to the
Mortgaged Property which would diminish in any material respect the utility of
Mortgaged Property in the conduct of the business of the Mortgagor or its
Affiliates as conducted thereon on the date hereof; or

(iv) change the use of the Mortgaged Property or take any other action with
respect to the Mortgaged Property if it would materially increase the risk of
fire or any other hazard or violate the terms of any insurance policy required
by Section 1.06 hereof;

without the consent of the Mortgagee in each instance which consent shall not be
unreasonably withheld, conditioned or delayed.

(c) Mortgagor will keep and maintain the Improvements and the Personal Property
in good repair, working order and condition, reasonable wear and tear excepted,
and will schedule and perform preventive maintenance thereon in accordance with
the current and prior practice of the Mortgagor.

SECTION 1.06. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Schedule 3.13 to the Credit Agreement and shall purchase
such additional insurance as may be required from time to time pursuant to
Section 5.07 of the Credit Agreement. Additionally, Federal Emergency Management
Agency Standard Flood Hazard Determination Forms will be purchased by Mortgagor
for the Mortgaged Property on which Improvements are located. If any portion of
Improvements constituting part of the Mortgaged Property is located in an area
identified as a special flood hazard area by Federal Emergency Management Agency
or other applicable agency, Mortgagor will purchase flood insurance in an amount
reasonably satisfactory to Mortgagee, but in no event less than the maximum
limit of coverage available under the National Flood Insurance Act of 1968, as
amended.

SECTION 1.07. Casualty Condemnation/Eminent Domain. Mortgagor, in accordance
with Section 5.08 of the Credit Agreement, shall give Mortgagee prompt written
notice of any casualty or other damage to the Mortgaged Property that equals or
exceeds $1,000,000 or any proceeding for the taking of the Mortgaged Property or
any portion thereof or interest therein, having a book value or fair market
value that equals or exceeds $1,000,000, under power of eminent domain or by
condemnation or any similar proceeding. Any Net Proceeds received by or on
behalf of the Mortgagor in respect of any casualty, damage or taking (regardless
of whether notice is required pursuant to the preceding sentence) shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to restoration of the Mortgaged Property or, if a
Prepayment Event shall occur with respect to any such Net Proceeds, to be
applied in accordance with Section 2.11 of the Credit Agreement.

SECTION 1.08. Assignment of Leases and Rents. (a) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Mortgagor of the
Obligations. Mortgagor has not assigned or executed any assignment of, and will
not assign or execute any assignment of, any other Lease or their respective
Rents to anyone other than Mortgagee.

 

11



--------------------------------------------------------------------------------

(b) Without Mortgagee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Mortgagor will not enter into,
modify, amend, terminate or consent to the cancelation or surrender of any Lease
if (i) such Lease, as entered into, modified or amended will not be subordinate
to the lien of this Mortgage or (ii) such alteration could reasonably be
expected to interfere in any material respect with the business of the
Mortgagor.

(c) Subject to Section 1.08(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.08(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.08(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

(d) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.08(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant’s successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Mortgagee. Each tenant or
any of such tenant’s successors in interest from whom Mortgagee or any officer,
agent, attorney or employee of Mortgagee shall have collected any Rents, shall
be authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest.

(e) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

 

12



--------------------------------------------------------------------------------

(f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals or license fees payable thereunder.

SECTION 1.09. Restrictions on Transfers and Encumbrances. Except as permitted by
the Credit Agreement, Mortgagor shall not directly or indirectly sell, convey,
alienate, assign, lease, sublease, license, mortgage, pledge, encumber or
otherwise transfer, create, consent to or suffer the creation of any lien,
charges or any form of encumbrance upon any interest in or any part of the
Mortgaged Property, or be divested of its title to the Mortgaged Property or any
interest therein in any manner or way, whether voluntarily or involuntarily
(other than resulting from a condemnation), or engage in any common,
cooperative, joint, time-sharing or other congregate ownership of all or part
thereof; provided, that Mortgagor may in the ordinary course of business within
reasonable commercial standards, enter into easement or covenant agreements that
relate to and/or benefit the operation of the Mortgaged Property and that do not
materially or adversely affect the use and operation of the same without the
consent of or notice to the Mortgagee.

SECTION 1.10. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagee has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence (i) upon the
occurrence and during the continuance of an Event of Default or (ii) after
Mortgagor is given reasonable notice of and opportunity and fails or refuses to
do the same. Mortgagee shall have all rights with respect to the part of the
Mortgaged Property that is the subject of a security interest afforded by the
UCC in addition to, but not in limitation of, the other rights afforded
Mortgagee hereunder and under the Security Agreement.

SECTION 1.11. Filing and Recording. Mortgagor will cause this Mortgage, any
other security instrument creating a security interest in or evidencing the lien
hereof upon the Mortgaged Property and each instrument of further assurance to
be filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property. Mortgagor will pay all filing, registration and

 

13



--------------------------------------------------------------------------------

recording fees, all Federal, state, county and municipal recording, documentary
or intangible taxes and other taxes, duties, imposts, assessments and charges,
and all reasonable expenses incidental to or arising out of or in connection
with the execution, delivery and recording of this Mortgage, any mortgage
supplemental hereto, any security instrument with respect to the Personal
Property or any instrument of further assurance.

SECTION 1.12. Further Assurances. Upon demand by Mortgagee, Mortgagor will, at
the cost of Mortgagor and without expense to Mortgagee, do, execute, acknowledge
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee as its
true and lawful attorney-in-fact and agent, for Mortgagor and in its name, place
and stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

SECTION 1.13. Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

SECTION 1.14. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

 

14



--------------------------------------------------------------------------------

SECTION 1.15. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage.

ARTICLE II

Defaults and Remedies

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including attorneys’ fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Mortgagor shall, upon demand of
Mortgagee, forthwith surrender to Mortgagee actual possession of the Mortgaged
Property and, if and to the extent not prohibited by applicable law, Mortgagee
itself, or by such officers or agents as it may appoint, may then enter and take
possession of all the Mortgaged Property without the appointment of a receiver
or an application therefor, exclude Mortgagor and its agents and employees
wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

 

15



--------------------------------------------------------------------------------

(b) If Mortgagor shall for any reason fail to surrender or deliver the Mortgaged
Property or any part thereof after such demand by Mortgagee, Mortgagee may to
the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
Default Interest Rate; and all such expenses and compensation shall, until paid,
be secured by this Mortgage.

(c) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property,
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of Mortgagor to the
same extent as Mortgagor could in their own name or otherwise with respect to
the same, or (v) enter into any and all agreements with respect to the exercise
by others of any of the powers herein granted Mortgagee, all as may from time to
time be directed or determined by Mortgagee to be in its best interest, and
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Mortgaged Property,
including those past due as well as those accruing thereafter, and, after
deducting (i) all expenses of taking, holding, managing and operating the
Mortgaged Property (including compensation for the services of all persons
employed for such purposes), (ii) the costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Obligations, and second, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

(d) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), upon Notice to Mortgagor, Mortgagee may pay, perform or
observe the same, and all payments made or costs or expenses incurred by
Mortgagee in connection therewith shall be secured hereby and shall be, without
demand, immediately repaid by Mortgagor to Mortgagee with interest thereon at
the Default Interest Rate. Mortgagee shall be the judge using reasonable
discretion of the necessity for any such actions and of the amounts to be paid.
Upon Notice

 

16



--------------------------------------------------------------------------------

to the Mortgagor, Mortgagee is hereby empowered to enter and to authorize others
to enter upon the Premises or the Improvements or any part thereof for the
purpose of performing or observing any such defaulted term, covenant or
condition without having any obligation to so perform or observe and without
thereby becoming liable to Mortgagor, to any person in possession holding under
Mortgagor or to any other person.

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable expenses, including receiver’s fees,
reasonable attorney’s fees and disbursements, costs and agent’s compensation
incurred pursuant to the provisions of this Section 2.05; and all such expenses
shall be secured by this Mortgage and shall be, without demand, immediately
repaid by Mortgagor to Mortgagee with interest thereon at the Default Interest
Rate.

SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Mortgagee may elect to sell the Mortgaged Property or any part of
the Mortgaged Property by exercise of the power of foreclosure or of sale
granted to Mortgagee by applicable law or this Mortgage. In such case, Mortgagee
may commence a civil action to foreclose this Mortgage, or it may proceed and
sell the Mortgaged Property to satisfy any Obligation. Mortgagee or an officer
appointed by a judgment of foreclosure to sell the Mortgaged Property, may sell
all or such parts of the Mortgaged Property as may be chosen by Mortgagee at the
time and place of sale fixed by it in a notice of sale, either as a whole or in
separate lots, parcels or items as Mortgagee shall deem expedient, and in such
order as it may determine, at public auction to the highest bidder. Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged Property
may postpone any foreclosure or other sale of all or any portion of the
Mortgaged Property by public announcement at such time and place of sale, and
from time to time thereafter may postpone such sale by public announcement or
subsequently noticed sale. Without further notice, Mortgagee or an officer
appointed to sell the Mortgaged Property may make such sale at the time fixed by
the last postponement, or may, in its discretion, give a new notice of sale. Any
person, including Mortgagor or Mortgagee or any designee or affiliate thereof,
may purchase at such sale.

(b) The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Encumbrances, and, after deducting all costs, fees and expenses of Mortgagee
(including costs of evidence of title in connection with the sale), Mortgagee or
an officer that makes any sale shall apply the proceeds of sale in the manner
set forth in Section 2.08.

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

 

17



--------------------------------------------------------------------------------

(d) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Obligations remaining unpaid, with
interest.

SECTION 2.08. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, Mortgagee shall receive and apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by Mortgagee under this Mortgage as
follows:

FIRST, to the payment of the costs and expenses of such sale, including
compensation to Mortgagee’s attorneys and agents, and of any judicial
proceedings wherein the same may be made, and of all expenses, liabilities and
advances made or incurred by Mortgagee under this Mortgage, together with
interest at the Default Interest Rate on all advances made by Mortgagee,
including all taxes or assessments (except any taxes, assessments or other
charges subject to which the Mortgaged Property shall have been sold) and the
cost of removing any Permitted Collateral Lien (except any Permitted Lien
subject to which the Mortgaged Property was sold);

SECOND, to the Mortgagee for the distribution to the Secured Parties for the
satisfaction of the Obligations owed to the Secured Parties; and

THIRD, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.

 

18



--------------------------------------------------------------------------------

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

 

19



--------------------------------------------------------------------------------

SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

(b) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgaged Property, to the extent such sale or transfer is permitted by the
Credit Agreement, Mortgagee is hereby authorized and empowered to deal with any
vendee or transferee with reference to the Mortgaged Property secured hereby, or
with reference to any of the terms, covenants, conditions or agreements hereof,
as fully and to the same extent as it might deal with the original parties
hereto and without in any way releasing or discharging any liabilities,
obligations or undertakings.

SECTION 2.16. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

 

20



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall be null and void when all the Loan Document Obligations (other than
contingent obligations for indemnification, expense reimbursement, tax gross-up
or yield protection as to which no claim has been made) have been indefeasibly
paid in full in accordance with the terms of the Loan Documents and the Lenders
have no further commitment to make Loans under the Credit Agreement, no Letters
of Credit are outstanding and the Issuing Bank has no further obligation to
issue Letters of Credit under the Credit Agreement.

(b) Upon a sale or financing by Mortgagor of all or any portion of the Mortgaged
Property that is permitted by the Credit Agreement and the application of the
Net Proceeds of such sale or financing in accordance with the Credit Agreement,
the lien of this Mortgage shall be released from the applicable portion of the
Mortgaged Property. Mortgagor shall give the Mortgagee reasonable written notice
of any sale or financing of the Mortgaged Property prior to the closing of such
sale or financing.

(c) In connection with any termination or release pursuant to paragraph (a), the
Mortgage shall be marked “satisfied” by the Mortgagee, and this Mortgage shall
be canceled of record at the request and at the expense of the Mortgagor.
Mortgagee shall execute any documents reasonably requested by Mortgagor to
accomplish the foregoing or to accomplish any release contemplated by this
Section 3.04 and Mortgagor will pay all costs and expenses, including reasonable
attorneys’ fees, disbursements and other charges, incurred by Mortgagee in
connection with the preparation and execution of such documents.

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) ”including” shall mean “including but not
limited to”; (b) ”provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) ”lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) ”obligation” shall mean

 

21



--------------------------------------------------------------------------------

“obligation, duty, covenant and/or condition”; and (e) ”any of the Mortgaged
Property” shall mean “the Mortgaged Property or any part thereof or interest
therein”. Any act that Mortgagee is permitted to perform hereunder may be
performed at any time and from time to time by Mortgagee or any person or entity
designated by Mortgagee. Any act that is prohibited to Mortgagor hereunder is
also prohibited to all lessees of any of the Mortgaged Property. Each
appointment of Mortgagee as attorney-in-fact for Mortgagor under the Mortgage is
irrevocable, with power of substitution and coupled with an interest. Subject to
the applicable provisions hereof, Mortgagee has the right to refuse to grant its
consent, approval or acceptance or to indicate its satisfaction, in its sole
discretion, whenever such consent, approval, acceptance or satisfaction is
required hereunder.

SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

 

22



--------------------------------------------------------------------------------

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located. The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein. In the event of any conflict between the terms and provisions
contained in the body of this Mortgage and the terms and provisions set forth in
Appendix A, the terms and provisions set forth in Appendix A shall govern and
control.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

[                    ], a [                    ],   by:         Name:     Title:

 

Signed and Acknowledged

in the presence of:

(1)       Witness Signature       Witness Printed Name (2)       Witness
Signature       Witness Printed Name

 

This Document Was Prepared By    Janet Lewis And After Recording Return To:   
Cravath, Swaine & Moore    825 Eighth Avenue    New York, NY 10019

 

24



--------------------------------------------------------------------------------

STATE OF _____________)

                                     )

COUNTY OF _____________)

The foregoing instrument was acknowledged before me on ________, by ________,
the ________________, of ________, a ________ corporation, on behalf of the
corporation.

_____________________

Notary Public, __________ County

My commission expires ______________.

 

25



--------------------------------------------------------------------------------

Exhibit A

to Mortgage

Description of the Land

 

26



--------------------------------------------------------------------------------

Schedule A

to Mortgage

Description of Leases

 

27



--------------------------------------------------------------------------------

Appendix A

to Mortgage

Local Law Provisions

 

28



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] PLEDGE AGREEMENT dated as of [—], 2011 (this“Agreement”), among TRIMAS
COMPANY LLC, a Delaware limited liability company (the “Parent Borrower”),
TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each Subsidiary Term
Borrower party to the Credit Agreement referred to below (the “Subsidiary Term
Borrowers”), each of the other subsidiaries of the Parent Borrower listed on
Schedule I hereto (each such subsidiary and each Subsidiary Term Borrower
individually a “Subsidiary Pledgor” and, collectively, the “Subsidiary
Pledgors”; the Parent Borrower, Holdings and the Subsidiary Pledgors are
referred to collectively herein as the “Pledgors”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below).

Reference is made to (a) the Credit Agreement dated as of June 21, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in the
Credit Agreement) party thereto, the lenders from time to time party thereto and
JPMCB, as administrative agent and Collateral Agent, and (b) the Guarantee
Agreement dated as of June 21, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term Borrowers
party thereto, the other Subsidiary Pledgors party thereto and the Collateral
Agent.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers and the
Subsidiaries, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Borrowers, Holdings and the
Subsidiary Pledgors has agreed to guarantee, among other things, all the
obligations of the Borrowers under the Credit Agreement (upon the terms
specified in the Guarantee Agreement). The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit are conditioned upon,
among other things, the execution and delivery by the Pledgors of a Pledge
Agreement in the form hereof to secure (a) the due and punctual payment by each
Borrower of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by any Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Borrower to the Secured Parties under the Credit Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of each Borrower and each Loan Party
under or pursuant to the Credit Agreement and the other Loan Documents, (c) the
due and punctual payment and performance of all obligations of each Borrower
under each Hedging Agreement entered into with any counterparty that was a
Lender or Lender Affiliate at the time

 



--------------------------------------------------------------------------------

such Hedging Agreement was entered into and (d) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to any Lender, any Lender Affiliate, the Administrative Agent or the
Collateral Agent arising from treasury, depositary and cash management services
or in connection with any automated clearinghouse transfer of funds (all the
monetary and other obligations described in the preceding clauses (a) through
(b) being collectively called the “Loan Document Obligations” and in the
preceding clauses (a) through (d) being collectively called the “Obligations”).
Capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Credit Agreement.

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

SECTION 1. Pledge. As security for the payment and performance, as the case may
be, in full of the Obligations, each Pledgor hereby transfers, grants, bargains,
sells, conveys, hypothecates, pledges, sets over and delivers unto the
Collateral Agent, its successors and assigns, and hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in all of such Pledgor’s right, title and
interest in, to and under (a) the shares of capital stock or equity interest
owned by it and listed on Schedule II hereto and any shares of capital stock of
the Parent Borrower or any Subsidiary obtained in the future by such Pledgor and
the certificates representing all such shares (the “Pledged Stock”); provided
that the Pledged Stock under this Agreement shall not include (i) more than 65%
of the issued and outstanding shares of voting stock or equity interest of any
Foreign Subsidiary or any Domestic Subsidiary that has no material assets other
than equity interests of one or more Foreign Subsidiaries or (ii) to the extent
that applicable law requires that a Subsidiary of the Pledgor issue directors’
qualifying shares, such qualifying shares, (b)(i) the debt securities listed
opposite the name of such Pledgor on Schedule II hereto, (ii) any debt
securities in the future issued to such Pledgor and (iii) the promissory notes
and any other instruments evidencing such debt securities (the “Pledged Debt
Securities”), (c) all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms hereof, (d) subject to Section 5, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the securities referred to in clauses (a) and (b) above,
(e) subject to Section 5, all rights and privileges of the Pledgor with respect
to the securities and other property referred to in clauses (a), (b), (c) and
(d) above and (f) all proceeds of any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the
“Collateral”). Upon delivery to the Collateral Agent, (a) any stock
certificates, notes or other securities now or hereafter included in the
Collateral (the “Pledged Securities”) shall be accompanied by stock powers duly
executed in blank or other instruments of transfer satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request and (b) all other property comprising part of the
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities theretofore and
then being pledged hereunder, which schedule shall be attached hereto as
Schedule II and made a part hereof. Each schedule so delivered shall supersede
any prior schedules so delivered. The security interest granted herein shall
also secure all future advances and re-advances that may be made by the Secured
Parties to, or for the benefit of, any of the Borrowers or any Pledgor.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

2



--------------------------------------------------------------------------------

SECTION 2. Delivery of the Collateral. (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.

(b) Each Pledgor will cause any Indebtedness for borrowed money in an aggregate
principal amount that exceeds $500,000 owed to such Pledgor by any person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent pursuant to the terms thereof.

(c) Each Pledgor acknowledges and agrees that (i) each interest in any limited
liability company or limited partnership controlled by such Pledgor, pledged
hereunder and represented by a certificate shall be a “security” within the
meaning of Article 8 of the New York UCC and shall be governed by Article 8 of
the New York UCC and (ii) each such interest shall at all times hereafter be
represented by a certificate.

(d) Each Pledgor further acknowledges and agrees that (i) each interest in any
limited liability company or limited partnership controlled by such Pledgor,
pledged hereunder and not represented by a certificate shall not be a “security”
within the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the New York UCC, and (ii) such Pledgor shall at no time elect to
treat any such interest as a “security” within the meaning of Article 8 of the
New York UCC or issue any certificate representing such interest, unless such
Pledgor provides prior written notification to the Collateral Agent of such
election and immediately delivers any such certificate to the Collateral Agent
pursuant to the terms hereof.

SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:

(a) the Pledged Stock represents that percentage as set forth on Schedule II of
the issued and outstanding shares of each class of the capital stock and equity
interests of the issuer with respect thereto;

(b) except for the security interest granted hereunder, such Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule II, (ii) holds the same free and
clear of all Liens, other than Liens expressly permitted by Section 6.02 of the
Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Collateral, other than pursuant hereto or as otherwise expressly
permitted by the Credit Agreement, and (iv) subject to Section 5, will cause any
and all Collateral, whether for value paid by the Pledgor or otherwise, to be
forthwith deposited with the Collateral Agent and pledged or assigned hereunder;

(c) the Pledgor (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated and (ii) will defend its title or interest
thereto or therein against any and all Liens (other than the Lien created by
this Agreement and Liens expressly permitted by Section 6.02 of the Credit
Agreement), however arising, of all persons whomsoever;

 

3



--------------------------------------------------------------------------------

(d) no consent of any other person (including securityholders or creditors of
any Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby;

(e) by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing such Collateral are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a valid and perfected
first lien upon and security interest in such Pledged Securities as security for
the payment and performance of the Obligations;

(f) the pledge effected hereby is effective to vest in the Collateral Agent, on
behalf of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

(g) all of the Pledged Stock has been duly authorized and validly issued and is
fully paid and nonassessable;

(h) all information set forth herein relating to the Pledged Stock is accurate
and complete in all material respects as of the date hereof; and

(i) the pledge of the Pledged Stock pursuant to this Agreement does not violate
Regulation T, U or X of the Federal Reserve Board or any successor thereto as of
the date hereof.

SECTION 4. Registration in Nominee Name; Denominations. The Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its reasonable
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the Pledgors,
endorsed or assigned in blank or in favor of the Collateral Agent. Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. The Collateral Agent shall at all times have the right
to exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement and the other Loan Documents. Each Pledgor agrees that it shall
not exercise any such right for any purpose prohibited by the terms of, or if
the result thereof could materially and adversely affect the rights inuring to a
holder of the Pledged Securities or the rights and remedies of any of the
Secured Parties under, this Agreement or the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same;

(ii) The Collateral Agent shall execute and deliver to each Pledgor, or cause to
be executed and delivered to each Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and to receive the
cash dividends it is entitled to receive pursuant to subparagraph (iii) below;
and

 

4



--------------------------------------------------------------------------------

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such dividends, interest and principal are permitted
by, and otherwise paid in accordance with, the terms and conditions of the
Credit Agreement, the other Loan Documents and applicable laws; provided that
all noncash dividends, interest, principal, and other distributions that would
constitute Pledged Securities, whether resulting from a subdivision, combination
or reclassification of the outstanding capital stock of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral, and, if received by any
Pledgor, shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Collateral Agent and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, and
upon and after notice by the Collateral Agent to the Pledgors, all rights of any
Pledgor to dividends, interest or principal that such Pledgor is authorized to
receive pursuant to paragraph (a)(iii) above shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends, interest
or principal. All dividends, interest or principal received by the Pledgor
contrary to the provisions of this Section 5 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Pledgor and shall be forthwith delivered to the Collateral Agent
upon demand in the same form as so received (with any necessary endorsement).
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 7. After all Events of Default have been cured or
waived, the Collateral Agent shall, within five Business Days after all such
Events of Default have been cured or waived, repay to each Pledgor all cash
dividends, interest or principal (without interest), that such Pledgor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii)
above and which remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, and
upon and after notice by the Collateral Agent to the Pledgors, all rights of any
Pledgor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 5, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 5, shall cease,
and all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers during the continuance of such Event of
Default; provided that unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, all rights vested
in the Collateral Agent pursuant to this clause (c) shall cease and such Pledgor
will have the right to exercise the voting and consensual rights and powers that
it would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 5.

 

5



--------------------------------------------------------------------------------

SECTION 6. Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, subject to applicable regulatory and legal requirements,
the Collateral Agent may sell the Collateral, or any part thereof, at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Pledgor, and, to the extent permitted by applicable law, the Pledgors hereby
waive all rights of redemption, stay, valuation and appraisal any Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

The Collateral Agent shall give a Pledgor 10 days’ prior written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-611 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of such Pledgor’s Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid in full by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 6, any Secured Party
may bid for or purchase, free from any right of redemption, stay or appraisal on
the part of any Pledgor (all said rights being also hereby waived and released),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to it from such Pledgor
as a credit against the purchase price, and it may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to such Pledgor therefor. For purposes hereof, (a) a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof, (b) the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and (c) such Pledgor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Collateral and to sell the Collateral or any portion
thereof pursuant to a

 

6



--------------------------------------------------------------------------------

judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 6 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the Uniform Commercial
Code as in effect in the State of New York or its equivalent in other
jurisdictions.

SECTION 7. Application of Proceeds of Sale. The proceeds of any sale of
Collateral pursuant to Section 6, as well as any Collateral consisting of cash,
shall be applied by the Collateral Agent as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or the Collateral Agent in connection with such sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations, including all court costs and the reasonable fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Loan Document on behalf of any
Pledgor and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 8. Reimbursement of Collateral Agent. (a) Each Pledgor agrees to pay
upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, other charges and disbursements of its
counsel and of any experts or agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder or (iv) the failure by such Pledgor to perform or
observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor agrees to indemnify the Collateral Agent and the
Indemnitees (as defined in Section 10.03(b) of the Credit Agreement) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, other
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations thereunder or the

 

7



--------------------------------------------------------------------------------

consummation of the Transactions and the other transactions contemplated thereby
or (ii) any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not any Indemnitee is a party thereto; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee or
any of its Affiliates.

(c) Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 8 shall remain operative and in full force and effect regardless of the
termination of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 8 shall be payable
on written demand therefor and shall bear interest at the rate specified in
Section 2.06 of the Credit Agreement.

SECTION 9. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Pledgor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to sign
the name of any Pledgor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Pledgor to notify, Account Debtors to make
payment directly to the Collateral Agent and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

SECTION 10. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to

 

8



--------------------------------------------------------------------------------

enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Collateral Agent hereunder and of the other Secured Parties under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provisions of this Agreement or
consent to any departure by any Pledgor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Pledgor in any case
shall entitle such Pledgor to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 10.02 of the Credit Agreement.

SECTION 11. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Securities at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

SECTION 12. Registration, etc. Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default hereunder, if for any reason the
Collateral Agent desires to sell any of the Pledged Securities at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its reasonable efforts to take or to cause the issuer of
such Pledged Securities to take such action and prepare, distribute and/or file

 

9



--------------------------------------------------------------------------------

such documents, as are reasonably required or advisable to permit the public
sale of such Pledged Securities. Each Pledgor further agrees to indemnify,
defend and hold harmless the Collateral Agent, each other Secured Party, any
underwriter and their respective officers, directors, affiliates and controlling
persons from and against all loss, liability, expenses, costs of counsel
(including, without limitation, reasonable fees and expenses to the Collateral
Agent of legal counsel), and claims (including the costs of investigation) that
they may incur insofar as such loss, liability, expense or claim arises out of
or is based upon any alleged untrue statement of a material fact contained in
any prospectus (or any amendment or supplement thereto) or in any notification
or offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Pledgor or the issuer of such Pledged Securities by the
Collateral Agent or any other Secured Party expressly for use therein. Each
Pledgor further agrees, upon such written request referred to above, to use
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Securities to qualify, file or register, any of the Pledged Securities
under the Blue Sky or other securities laws of such states as may be requested
by the Collateral Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Pledgor will bear all costs
and expenses of carrying out its obligations under this Section 12. Each Pledgor
acknowledges that there is no adequate remedy at law for failure by it to comply
with the provisions of this Section 12 and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section 12 may be specifically enforced.

SECTION 13. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to or departure from any guaranty,
for all or any of the Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Obligations).

SECTION 14. Termination or Release. (a) This Agreement and the security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent obligations for indemnification, expense reimbursement,
tax gross-up or yield protection as to which no claim has been made) have been
paid in full and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero and the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement.

(b) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.02(b) of the
Credit Agreement, the security interest in such Collateral shall be
automatically released.

 

10



--------------------------------------------------------------------------------

(c) In connection with any termination or release pursuant to paragraph (a) or
(b), the Collateral Agent shall (i) promptly deliver to Pledgor all Collateral
pledged to the Collateral Agent herein and (ii) execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request from time to time to evidence such termination or release.
Any execution and delivery of documents pursuant to this Section 14 shall be
without recourse to or warranty by the Collateral Agent.

SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the Parent Borrower at the Parent Borrower’s address set forth in
Section 10.01 of the Credit Agreement.

SECTION 16. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.

SECTION 17. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Pledgor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of such Pledgor, the Collateral Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Pledgor shall have the right to assign its rights hereunder or any interest
herein or in the Collateral (and any such attempted assignment shall be void),
except as expressly contemplated by this Agreement or the other Loan Documents.
If all of the capital stock of a Pledgor is sold, transferred or otherwise
disposed of to a person that is not an Affiliate of the Parent Borrower pursuant
to a transaction permitted by Section 6.05 of the Credit Agreement, such Pledgor
shall be released from its obligations under this Agreement without further
action. This Agreement shall be construed as a separate agreement with respect
to each Pledgor and may be amended, modified, supplemented, waived or released
with respect to any Pledgor without the approval of any other Pledgor and
without affecting the obligations of any other Pledgor hereunder

SECTION 18. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by each Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Bank, regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Commitments and the LC Commitments have not been terminated.

 

11



--------------------------------------------------------------------------------

(b) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract (subject to Section 17), and
shall become effective as provided in Section 17. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of, this
Agreement.

SECTION 21. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.
Section headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement.

SECTION 22. Jurisdiction; Consent to Service of Process. (a) Each Pledgor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any Pledgor or its properties in the courts of any
jurisdiction.

(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

12



--------------------------------------------------------------------------------

SECTION 23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 24. Additional Pledgors. Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
in this Agreement as a Subsidiary Pledgor upon becoming a Subsidiary Loan Party
if such Subsidiary owns or possesses property of a type that would be considered
Collateral hereunder. Upon execution and delivery by the Collateral Agent and a
Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall become
a Subsidiary Pledgor hereunder with the same force and effect as if originally
named as a Subsidiary Pledgor herein. The execution and delivery of such
instrument shall not require the consent of any Pledgor hereunder. The rights
and obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Pledgor as a party to this
Agreement.

SECTION 25. Execution of Financing Statements. Pursuant to Section 9-509 of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions, each Pledgor authorizes the Collateral Agent to file
financing statements with respect to the Collateral owned by it without the
signature of such Pledgor in such form and in such filing offices as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. A carbon, photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION, by       Name:   Title: TRIMAS COMPANY LLC, by       Name:  
Title: THE SUBSIDIARY PLEDGORS LISTED ON SCHEDULE I HERETO, by       Name:  
Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

by       Name:   Title:

[Signature Page to Pledge Agreement]

 



--------------------------------------------------------------------------------

Schedule I to the

Pledge Agreement

SUBSIDIARY PLEDGORS

 

Name

  

Address

 



--------------------------------------------------------------------------------

Schedule II to the

Pledge Agreement

CAPITAL STOCK

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of Shares    Percentage of
Shares

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

 

16



--------------------------------------------------------------------------------

Annex 1 to the

Pledge Agreement

SUPPLEMENT NO. [ ] dated as of [            ] (this “Supplement”), to the PLEDGE
AGREEMENT dated as of [—], 2011, among TRIMAS COMPANY LLC, a Delaware limited
liability company (the “Parent Borrower”), TRIMAS CORPORATION., a Delaware
corporation (“Holdings”), each Subsidiary Term Borrower party to the Credit
Agreement referred to below (the “Subsidiary Term Borrowers”) and each of the
other subsidiaries of the Parent Borrower listed on Schedule I thereto (each
such Subsidiary and each Subsidiary Term Borrower individually a “Subsidiary
Pledgor” and, collectively, the “Subsidiary Pledgors”; the Parent Borrower,
Holdings and the Subsidiary Pledgors are referred to collectively herein as the
“Pledgors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below).

A. Reference is made to (a) the Credit Agreement dated as of June 21, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers party
thereto, the lenders from time to time party thereto and JPMCB, as
administrative agent and Collateral Agent, and (b) the Guarantee Agreement dated
as of June 21, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”), among the Parent
Borrower, Holdings, the Subsidiary Term Borrowers party thereto, the other
Subsidiary Pledgors party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Pursuant
to Section 5.12 of the Credit Agreement, each Subsidiary Loan Party that was not
in existence or not a Subsidiary Loan Party on the date of the Credit Agreement
is required to enter into the Pledge Agreement as a Subsidiary Pledgor upon
becoming a Subsidiary Loan Party if such Subsidiary owns or possesses property
of a type that would be considered Collateral under the Pledge Agreement.
Section 24 of the Pledge Agreement provides that such Subsidiaries may become
Subsidiary Pledgors under the Pledge Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Pledgor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Pledgor under the Pledge Agreement
in order to induce the Lenders to make additional Loans and the Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

SECTION 1. In accordance with Section 24 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and

 



--------------------------------------------------------------------------------

(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Obligations (as defined in the Pledge Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Pledgor’s right, title and
interest in and to the Collateral (as defined in the Pledge Agreement) of the
New Pledgor. Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the
Pledge Agreement shall be deemed to include the New Pledgor. The Pledge
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it in care of the Parent
Borrower at the Parent Borrower’s address set forth in Section 10.01 of the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

[Name of New Pledgor], by       Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

by       Name:   Title:

 

4



--------------------------------------------------------------------------------

   

Schedule I to

   

Supplement No.

   

to the Pledge Agreement

Pledged Securities of the New Pledgor

CAPITAL STOCK

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of Shares    Percentage of
Shares

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

 



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] SECURITY AGREEMENT dated as of [—], 2011 (this “Agreement”), among
TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Term Borrower party to the Credit Agreement referred to below (the
“Subsidiary Term Borrowers”), each of the other subsidiaries of the Parent
Borrower listed on Schedule I hereto (each such subsidiary and each Subsidiary
Term Borrower individually a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Parent
Borrower are referred to collectively herein as the “Grantors”) and JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

Reference is made to (a) the Credit Agreement dated as of June 21, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers party
thereto, the lenders from time to time party thereto (the “Lenders”), JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and the Collateral Agent and (b) the Guarantee Agreement dated as of
June 21, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”), among the Parent
Borrower, Holdings, the Subsidiary Term Borrowers party thereto, the other
Subsidiary Guarantors and the Collateral Agent.

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of the Borrowers, Holdings and the Subsidiary Guarantors has
agreed to guarantee, among other things, all the obligations of the Borrowers
under the Credit Agreement (upon the terms specified in the Guarantee
Agreement). The obligations of the Lenders to make Loans and of the Issuing Bank
to issue Letters of Credit are conditioned upon, among other things, the
execution and delivery by the Grantors of an agreement in the form hereof to
secure (a) the due and punctual payment by each Borrower of (i) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and

 



--------------------------------------------------------------------------------

indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of each Borrower to the Secured
Parties under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of each Borrower and each Loan Party under or pursuant to the Credit Agreement
and the other Loan Documents, (c) the due and punctual payment and performance
of all obligations of each Borrower under each Hedging Agreement entered into
with any counterparty that was a Lender or Lender Affiliate at the time such
Hedging Agreement was entered into and (d) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to any Lender, any Lender Affiliate, the Administrative Agent or the
Collateral Agent arising from treasury, depositary and cash management services
or in connection with any automated clearinghouse transfer of funds (all the
monetary and other obligations described in the preceding clauses (a) through
(b) being collectively called the “Loan Document Obligations” and in the
preceding clauses (a) through (d) being collectively called the “Obligations”).

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

ARTICLE I

Definitions

Section 1.01. Definition of Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement. Each term defined in the New York
UCC (as defined herein) and not defined in this Agreement shall have the meaning
specified therein and all references to the Uniform Commercial Code shall mean
the Uniform Commercial Code in effect in the State of New York from time to
time.

Section 1.02. Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Collateral” shall mean, collectively, any and all of the following assets and
properties now owned or at any time hereafter acquired by any Grantor or in
which any Grantor now has or at any time in the future may acquire any right,
title or interest: (a) Accounts; (b) Chattel Paper; (c) Documents;
(d) Equipment; (e) General Intangibles; (f) Instruments; (g) all Inventory;
(h) Investment Property; (i) Letter-of-Credit rights; (j) Commercial Tort Claims
specifically described on Schedule VI hereto; (k) all books and records
pertaining to the foregoing Collateral and (l) to the extent not otherwise
included, all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term “Collateral” shall not include any
Excluded Assets.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right now or hereafter under any
Copyright now or hereafter owned by any Grantor or that such Grantor otherwise
has the right to license, or granting any right to such Grantor under any
Copyright now or hereafter owned by any third party, or that a third party now
or hereafter otherwise has the right to license and all rights of such Grantor
under any such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
similar office in any other country), including those listed on Schedule II.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Excluded Assets” shall mean (a) any asset, including, without limitation,
Accounts and proceeds of Inventory, of any kind, to the extent that (i) such
asset is (x) sold or contributed to the Receivables Subsidiary pursuant to and
in accordance with a Receivables Purchase Agreement or (y) such asset is sold
pursuant to any Specified Vendor Receivables Financing and in accordance with
the applicable Specified Vendor Receivables Financing Documents and (ii) such
sale or intended sale is permitted by clause (i) or (iii), as applicable, of
Section 6.05(c) of the Credit Agreement, (b) any asset acquired, constructed or
improved pursuant to a capital lease or purchase money indebtedness permitted by
Section 6.01(a)(ix) of the Credit Agreement, (c) Excluded Contracts, (d) any
Trademark applications filed in the United States Patent and Trademark Office on
the basis of such Grantor’s “intent-to-use” such trademark solely to the extent
that, and solely during the period in which, granting a Security Interest in
such Trademark application prior to such filing would adversely affect the
enforceability or validity or result in the voiding thereof, unless and until
acceptable evidence of use of the Trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), whereupon such
trademark application will, without any further action taken on the part of such
Grantor or the Collateral Agent, be deemed to constitute Collateral and (e) any
shares of voting stock or equity interests of any Foreign Subsidiary in excess
of 65% of the issued and outstanding shares of voting stock or equity interests
of such Foreign Subsidiary or any Domestic Subsidiary that has no material
assets other than equity interests of one ore more Foreign Subsidiaries.

 

3



--------------------------------------------------------------------------------

“Excluded Contract” shall mean any contract or agreement to which a Grantor is a
party or any governmental permit held by a Grantor to the extent that (a) the
terms of such contract, agreement or permit prohibit or restrict the creation,
incurrence or existence of the Security Interest therein or the assignment
thereof without the consent of any party thereto other than such Grantor and
(b) such prohibition or restriction is permitted under Section 6.10 of the
Credit Agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC or any other applicable law or principles of equity); provided that (i) the
term “Excluded Contract” shall not include any rights for any amounts due or to
become due pursuant to any Excluded Contract and (ii) the Security Interest
shall attach immediately at such time as the condition causing such
unenforceability shall be remedied and, to the extent severable, shall attach
immediately to any portion of such contract or agreement in which the creation,
incurrence or existence of the Security Interest, or the assignment thereof, as
the case may be, is not so prohibited or restricted; provided, further, that
such Grantor shall use commercially reasonable efforts to obtain all consents or
waivers necessary to permit the grant of the Security Interest in such Excluded
Contract.

“General Intangibles” shall mean all choses in action and causes of action and
all other assignable intangible personal property of any Grantor of every kind
and nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including all rights and interests in partnerships, limited partnerships,
limited liability companies and other unincorporated entities, corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts, including
all goodwill, going concern value (other than any of the foregoing which relates
to any Excluded Assets).

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party, including those
listed on Schedule III (other than those license agreements in existence on the
date hereof and listed on Schedule III and those license agreements entered into
after the date hereof, which by their terms prohibit assignment or a grant of a
security interest by such Grantor as licensee thereunder).

 

4



--------------------------------------------------------------------------------

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor now or
hereafter otherwise has the right to license, is in existence, or granting to
any Grantor any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any third party, is in existence, and all rights of any
Grantor under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or the equivalent hereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or the equivalent thereof in any similar offices in any
other country, including those listed on Schedule IV and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of Holdings and
the Parent Borrower respectively.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the Issuing Bank, (e) each counterparty to a
Hedging Agreement entered into with any Borrower if such counterparty was a
Lender or a Lender Affiliate at the time the Hedging Agreement was entered into,
(f) the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Loan Document, (g) the Administrative Agent or the Collateral
Agent in respect of obligations owed to the Administrative Agent or the
Collateral Agent arising from treasury, depository and cash management services
or in connection with any automated clearinghouse transfer of funds and (h) the
successors and assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 2.01.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party or that a third party now or hereafter
otherwise has the right to license, and all rights of any Grantor under any such
agreement.

 

5



--------------------------------------------------------------------------------

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule V, (b) all goodwill associated therewith or symbolized
thereby and (c) all other assets, rights and interests that uniquely reflect or
embody such goodwill.

Section 1.03. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

ARTICLE II

Security Interest

Section 2.01. Security Interest. As security for the payment or performance, as
the case may be, in full of the Obligations, each Grantor hereby bargains,
sells, conveys, assigns, sets over, mortgages, pledges, hypothecates and
transfers to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
the Collateral (the “Security Interest”). Without the foregoing, the Collateral
Agent is hereby authorized to file one or more financing statements (including
fixture filings), continuation statements, filings with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) or other documents for the purpose
of perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

Section 2.02. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

 

6



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

Section 3.01. Title and Authority. Each Grantor has good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained.

Section 3.02. Filings. (a) The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein is correct and
complete. Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Collateral have been delivered to
the Collateral Agent for filing in each governmental, municipal or other office
specified in Schedule 6 to the Perfection Certificate (or specified by notice
from the Parent Borrower to the Collateral Agent after the Closing Date in the
case of filings, recordings or registrations required by Section 5.12 or 5.13 of
the Credit Agreement), which are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Collateral consisting of United States Patents, Trademarks
and Copyrights) that are necessary to publish notice of and protect the validity
of and to establish a legal, valid and perfected security interest in favor of
the Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. The foregoing shall apply to cash and cash accounts
only to the extent that such cash or cash account may be perfected by filing.

(b) Each Grantor represents and warrants that fully executed security agreements
in the form hereof (or a fully executed short-form agreement in form and
substance reasonable satisfactory to the Collateral Agent) and containing a
description of all Collateral consisting of Intellectual Property with respect
to United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights have been delivered to the Collateral Agent for recording
by the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, or in any other necessary jurisdiction, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than the financing statements referred to
above in Section 3.02(a) and such actions as are necessary to perfect the
Security Interest with respect to any Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).

 

7



--------------------------------------------------------------------------------

Section 3.03. Validity of Security Interest. The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Obligations, (b) subject to the filings described
in Section 3.02 above, a perfected security interest in all Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (c) a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable. The Security Interest is and shall be prior to any other
Lien on any of the Collateral, other than Liens expressly permitted to be prior
to the Security Interest pursuant to Section 6.02 of the Credit Agreement. The
foregoing shall apply to cash and cash accounts only to the extent that such
cash or cash accounts may be perfected by filing.

Section 3.04. Absence of Other Liens. The Collateral is owned by the Grantors
free and clear of any Lien, except for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. None of the Grantors has filed or
consented to the filing of (a) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Collateral, (b) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (c) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. None of the Grantors holds any commercial
tort claim except as indicated on the Perfection Certificate.

ARTICLE IV

Covenants

Section 4.01. Change of Name; Location of Collateral; Records; Place of
Business. (a) Each Grantor agrees promptly to notify the Collateral Agent in
writing of any change (i) in its corporate name, (ii) in the location of its
chief executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in its identity or corporate
structure, (iv) in its Federal Taxpayer Identification Number or (v) in its
jurisdiction of organization. Each Grantor agrees not to effect or permit any
change

 

8



--------------------------------------------------------------------------------

referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all the Collateral. Each
Grantor agrees promptly to notify the Collateral Agent if any material portion
of the Collateral owned or held by such Grantor is damaged or destroyed.

(a) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned by it as is consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Collateral, and, at such time or times as the Collateral Agent may reasonably
request, promptly to prepare and deliver to the Collateral Agent a duly
certified schedule or schedules in form and detail satisfactory to the
Collateral Agent showing the identity, amount and location of any and all
Collateral.

Section 4.02. Periodic Certification. Each year, at the time of delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.01 of the Credit Agreement, Holdings and the Parent Borrower shall
deliver to the Collateral Agent a certificate executed by a Financial Officer of
Holdings and the Parent Borrower respectively (a) setting forth the information
required pursuant to Section 2 of the Perfection Certificate or confirming that
there has been no change in such information since the date of such certificate
or the date of the most recent certificate delivered pursuant to this
Section 4.02 and (b) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (a) above to the extent necessary to
protect and perfect the Security Interest for a period of not less than 18
months after the date of such certificate (except as noted therein with respect
to any continuation statements to be filed within such period). Each certificate
delivered pursuant to this Section 4.02 shall identify in the format of Schedule
II, III, IV or V, as applicable, all Intellectual Property of any Grantor in
existence on the date thereof and not then listed on such Schedules or
previously so identified to the Collateral Agent.

Section 4.03. Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

Section 4.04. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security

 

9



--------------------------------------------------------------------------------

Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be immediately pledged and
delivered to the Collateral Agent, duly endorsed in a manner satisfactory to the
Collateral Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II, III, IV or V hereto or adding
additional schedules hereto to specifically identify any asset or item that the
Collateral Agent reasonably believes constitute Copyrights, Licenses, Patents or
Trademarks; provided, however, that any Grantor shall have the right,
exercisable within 10 days after it has been notified by the Collateral Agent of
the specific identification of such Collateral, to advise the Collateral Agent
in writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use reasonable efforts to take such action as shall be necessary in order
that all representations and warranties hereunder shall be true and correct with
respect to such Collateral within 30 days after the date it has been notified by
the Collateral Agent of the specific identification of such Collateral.

Section 4.05. Inspection and Verification. In accordance with Section 5.09 of
the Credit Agreement, the Collateral Agent and such persons as the Collateral
Agent may reasonably designate shall have the right, at the Grantors’ own cost
and expense, to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent accountants and to verify under reasonable
procedures, the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral, including, in the case of
Accounts or Collateral in the possession of any third person, by contacting
Account Debtors or the third person possessing such Collateral for the purpose
of making such a verification (except with respect to Excluded Assets). The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party (it being understood
that any such information shall be deemed to be “Information” subject to the
provisions of Section 10.12 of the Credit Agreement).

Section 4.06. Taxes; Encumbrances. At its option, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization;

 

10



--------------------------------------------------------------------------------

provided, however, that nothing in this Section 4.06 shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

Section 4.07. Assignment of Security Interest. If at any time any Grantor shall
take a security interest in any property of an Account Debtor or any other
person to secure payment and performance of an Account (except with respect to
Excluded Assets), such Grantor shall promptly assign such security interest to
the Collateral Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other person granting
the security interest.

Section 4.08. Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

Section 4.09. Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made an assignment for security, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral, except as
expressly permitted by Section 6.02 of the Credit Agreement. None of the
Grantors shall make or permit to be made any transfer of the Collateral and each
Grantor shall remain at all times in possession of the Collateral owned by it,
except that (a) Inventory may be sold in the ordinary course of business and
(b) unless and until the Collateral Agent shall notify the Grantors that an
Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Collateral (which notice may be given by telephone
if promptly confirmed in writing), the Grantors may use and dispose of the
Collateral in any lawful manner not prohibited by this Agreement, the Credit
Agreement or any other Loan Document.

Section 4.10. Limitation on Modification of Accounts. Except with respect to
Excluded Assets, none of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof or
allow any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged.

 

11



--------------------------------------------------------------------------------

Section 4.11. Insurance. The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.07 of the Credit Agreement.
Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Collateral
Agent may, without waiving or releasing any obligation or liability of the
Grantors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section 4.11,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

Section 4.12. Chattel Paper. Each Grantor shall maintain, in form and manner
reasonably satisfactory to the Collateral Agent, records of its Chattel Paper
and its books, records and documents evidencing or pertaining thereto.

Section 4.13. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, nor will it permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.

(a) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

(b) Each Grantor (either itself or through licensees) will, for each work
covered by a material Copyright, continue to publish, reproduce, display, adopt
and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.

 

12



--------------------------------------------------------------------------------

(c) Each Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of its business may become abandoned, lost or dedicated to the public,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

(d) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent, Trademark or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, unless it promptly informs the Collateral
Agent, and, upon request of the Collateral Agent, executes and delivers any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Patent, Trademark or Copyright, and each Grantor hereby appoints the Collateral
Agent as its attorney-in-fact to execute and file such writings for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.

(e) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties.

(f) In the event that any Grantor has reason to believe that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Collateral.

(g) Upon and during the continuance of an Event of Default, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all of such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.

 

13



--------------------------------------------------------------------------------

Section 4.14. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Collateral, each Grantor agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper with a value in excess
of $500,000, such Grantor shall promptly endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
request.

(b) Investment Property. If any Grantor shall at any time hold or acquire any
certificated securities with a value in excess of $500,000, such Grantor shall
promptly notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, such Grantor shall promptly endorse, assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent, shall take such action as the Collateral Agent
may reasonably request to vest in the Collateral Agent control under UCC §9-105
of such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Collateral Agent agrees with such
Grantor that the Collateral Agent will arrange, pursuant to procedures
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Grantor to make
alterations to the electronic chattel paper or transferable record permitted
under UCC §9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Grantor with respect to such electronic chattel
paper or transferable record.

 

14



--------------------------------------------------------------------------------

(d) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor with a value
in excess of $500,000, such Grantor shall promptly notify the Collateral Agent
thereof and, at the request and option of the Collateral Agent, such Grantor
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of the letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

(e) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim having a value in excess of $500,000 for which such
Grantor has filed a complaint in a court of competent jurisdiction, the Grantor
shall promptly notify the Collateral Agent thereof in a writing signed by such
Grantor, including a summary description of such claim, and grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

ARTICLE V

Remedies

Section 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale

 

15



--------------------------------------------------------------------------------

thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted. Any sale pursuant to the provisions of this Section 5.01
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the Uniform Commercial Code as in effect in the State of
New York or its equivalent in other jurisdictions.

The Collateral Agent shall give the Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have

 

16



--------------------------------------------------------------------------------

entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

Section 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in its capacity as such hereunder
or under any other Loan Document) in connection with such collection or sale or
otherwise in connection with this Agreement or any of the Obligations, including
all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Loan Document on behalf of any Grantor and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

Section 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this Article
at such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Grantors) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral

 

17



--------------------------------------------------------------------------------

Agent shall be exercised, at the option of the Collateral Agent, upon the
occurrence and during the continuation of an Event of Default; provided that any
license, sub-license or other transaction entered into by the Collateral Agent
in accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default.

ARTICLE VI

Miscellaneous

Section 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Parent Borrower
at the Parent Borrower’s address set forth in Section 10.01 of the Credit
Agreement.

Section 6.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

Section 6.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the making by the Lenders of the Loans, and the execution and
delivery to the Lenders of any notes evidencing such Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until this Agreement shall terminate.

Section 6.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Grantor and the Collateral Agent and their
respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be null and void) except
as

 

18



--------------------------------------------------------------------------------

expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

Section 6.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

Section 6.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) Each
Grantor jointly and severally agrees to pay upon demand to the Collateral Agent
the amount of any and all reasonable expenses, including the reasonable fees,
disbursements and other charges of its counsel and of any experts or agents,
which the Collateral Agent may incur in connection with (i) the administration
of this Agreement (including the customary fees and charges of the Collateral
Agent for any monitoring or audits conducted by it or on its behalf with respect
to the Accounts or Inventory), (ii) the custody or preservation of, or the sale
of, collection from or other realization upon any of the Collateral, (iii) the
exercise, enforcement or protection of any of the rights of the Collateral Agent
hereunder or (iv) the failure of any Grantor to perform or observe any of the
provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 6.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any Lender. All amounts due under this Section 6.06
shall be payable on written demand therefor.

 

19



--------------------------------------------------------------------------------

Section 6.07. Governing Law. This agreement shall be construed in accordance
with and governed by the laws of the State of New York.

Section 6.08. Waivers; Amendment. (a) No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the Collateral Agent, the Issuing Bank, the Administrative Agent and the Lenders
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provisions
of this Agreement or any other Loan Document or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.02 of the Credit Agreement.

Section 6.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.09.

Section 6.10. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

20



--------------------------------------------------------------------------------

Section 6.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract (subject to Section 6.04), and
shall become effective as provided in Section 6.04. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

Section 6.12. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.

Section 6.13. Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent, the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against any Grantor or its properties in the courts of any jurisdiction.

(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 6.14. Termination. (a) This Agreement and the Security Interest shall
terminate when all the Loan Document Obligations (other than contingent
obligations for indemnification, expense reimbursement, tax gross-up or yield
protection as to which no claim has been made) have been indefeasibly paid in
full, the Lenders

 

21



--------------------------------------------------------------------------------

have no further commitment to lend, the LC Exposure has been reduced to zero and
the Issuing Bank has no further commitment to issue Letters of Credit under the
Credit Agreement, at which time the Collateral Agent shall execute and deliver
to the Grantors or the Grantors’ designee, at the Grantors’ expense, all Uniform
Commercial Code termination statements and similar documents which the Grantors
shall reasonably request from time to time to evidence such termination. Any
execution and delivery of termination statements or documents pursuant to this
Section 6.14(a) shall be without recourse to or warranty by the Collateral
Agent.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary
Guarantor shall be automatically released in the event that all the capital
stock of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a person that is not an Affiliate of the Parent Borrower in
accordance with the terms of the Credit Agreement; provided that the Required
Lenders (or, if required by the terms of the Credit Agreement, such greater
percentage of the Lenders specified in the Credit Agreement) shall have
consented to such sale, transfer or other disposition (to the extent required by
the Credit Agreement) and the terms of such consent did not provide otherwise.
The Security Interest in any Collateral that is sold, transferred or otherwise
disposed of in accordance with this Agreement, the Credit Agreement and the
other Loan Documents (including pursuant to a waiver or amendment of the terms
thereof) shall automatically terminate and be released, and such Collateral
shall be sold free and clear of the Lien and Security Interest created hereby.
In connection with any of the foregoing, the Collateral Agent shall execute and
deliver to the Grantors or the Grantors’ designee, at the Grantors’ expense, all
Uniform Commercial Code termination statements and similar documents (including
any such documents as may be reasonably necessary in connection with the entry
into by any Grantor of a Specified Vendor Receivables Financing) that the
Grantors shall reasonably request from time to time to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 6.14(b) shall be without recourse to or warranty by the
Collateral Agent.

Section 6.15. Additional Grantors. Upon execution and delivery by the Collateral
Agent and a Subsidiary of an instrument in the form of Annex 2 hereto, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any Grantor hereunder. The rights
and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

Section 6.16. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such

 

22



--------------------------------------------------------------------------------

Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral, (d) to send verifications of Accounts
Receivable to any Account Debtor, (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral, (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral, (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent and (h) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRIMAS CORPORATION, by       Name:   Title: TRIMAS COMPANY LLC, by       Name:  
Title: EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO, by      
Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

by       Name:   Title:

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GUARANTORS

 



--------------------------------------------------------------------------------

SCHEDULE II

COPYRIGHTS

 



--------------------------------------------------------------------------------

SCHEDULE III

LICENSES

 



--------------------------------------------------------------------------------

SCHEDULE IV

PATENTS

 



--------------------------------------------------------------------------------

SCHEDULE V

TRADEMARKS

 



--------------------------------------------------------------------------------

Annex 1 to the

Security Agreement

PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TriMas Corporation (“Holdings”), TriMas Company LLC
(the “Parent Borrower”), the Subsidiary Term Borrowers party thereto, the
Foreign Subsidiary Borrowers party thereto, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used but not defined herein have the meanings assigned
in the Credit Agreement or the Security Agreement referred to therein, as
applicable.

The undersigned, a Financial Officer of Holdings and of the Parent Borrower,
respectively, hereby certify to the Collateral Agent and each other Secured
Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation, is as follows:

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

(c) Except as set forth on Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include on Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:1

 

1  Only necessary for filing in North Dakota and South Dakota.

 



--------------------------------------------------------------------------------

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

  

Mailing Address

  

County

  

State

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts (with each
location at which chattel paper, if any, is kept being indicated by an “*”):

 

Grantor

  

Mailing Address

  

County

  

State

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor

  

Jurisdiction

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified
above:

 

Grantor

  

Mailing Address

  

County

  

State

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

  

Mailing Address

  

County

  

State

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

  

Name/Mailing Address

  

County

  

State

 



--------------------------------------------------------------------------------

3. Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of Holdings, the Parent Borrower and each Subsidiary and the record and
beneficial owners of such stock, partnership interests, membership interests or
other equity interests. Also set forth on Schedule 7 is each equity investment
of Holdings, the Parent Borrower or any Subsidiary that represents 50% or more
of the equity of the entity in which such investment was made.

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all instruments, including any promissory notes and other evidence of
indebtedness held by Holdings, the Parent Borrower and each Subsidiary that are
required to be pledged under the Pledge Agreement, including all intercompany
notes between Holdings and each Subsidiary of Holdings and each Subsidiary of
Holdings and each other such Subsidiary.

9. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
advances made by Holdings to any Subsidiary of Holdings or made by any
Subsidiary of Holdings to Holdings or to any other Subsidiary of Holdings (other
than those identified on Schedule 8), which advances will be on and after the
date hereof evidenced by one or more intercompany notes pledged to the
Collateral Agent under the Pledge Agreement and (b) a true and correct list of
all unpaid intercompany transfers of goods sold and delivered by or to Holdings
or any Subsidiary of Holdings.

10. Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.

 



--------------------------------------------------------------------------------

11. Intellectual Property. Attached hereto as Schedule 11(A) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s Patents, Patent Licenses, Trademarks and Trademark
Licenses, including the name of the registered owner, the registration number
and the expiration date of each Patent, Patent License, Trademark and Trademark
License owned by any Grantor. Attached hereto as Schedule 11(B) in proper form
for filing with the United States Copyright Office is a schedule setting forth
all of each Grantor’s Copyrights and Copyright Licenses, including the name of
the registered owner, the registration number and the expiration date of each
Copyright or Copyright License owned by any Grantor.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $50,000 held by any Grantor,
including a brief description thereof.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
____ day of ________________, 2011.

 

TRIMAS COMPANY LLC By:       Name:   Title: TRIMAS CORPORATION By:       Name:  
Title:

 



--------------------------------------------------------------------------------

Annex 2 to the

Security Agreement

SUPPLEMENT NO. [ ] dated as of [            ], to the Security Agreement dated
as of [—], 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among TRIMAS COMPANY LLC,
a Delaware limited liability company (the “Parent Borrower”), TRIMAS
CORPORATION, a Delaware corporation (“Holdings”), each Subsidiary Term Borrower
party to the Credit Agreement referred to below (the “Subsidiary Term
Borrowers”), each of the other subsidiaries of the Borrower listed on Schedule I
thereto (each such subsidiary and each Subsidiary Term Borrower individually a
“Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Parent Borrower are referred to
collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A., a New York
banking corporation (“JPMCB”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

A. Reference is made to (a) the Credit Agreement dated as of June 21, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers party thereto, the Foreign Subsidiary Borrowers party
thereto, the lenders from time to time party thereto (the “Lenders”), JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and the Collateral Agent and (b) the Guarantee Agreement dated as of
June 21, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Subsidiary Guarantee Agreement”), among the
Parent Borrower, Holdings, the Subsidiary Term Borrowers party thereto, the
other Subsidiary Guarantors and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Section 6.15 of the Security Agreement provides that additional Subsidiaries of
Holdings may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.15 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Obligations (as defined in the Security Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Grantor’s right, title and interest in
and to the Collateral (as defined in the Security Agreement) of the New Grantor.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include the New Grantor. The Security Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Grantor.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. This supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 



--------------------------------------------------------------------------------

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it in care of the
Parent Borrower at the Parent Borrower’s address as set forth in Section 10.01
of the Credit Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[Name of New Grantor], by       Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

by       Name:   Title:

 



--------------------------------------------------------------------------------

SCHEDULE I

to Supplement No.___ to the

Security Agreement

LOCATION OF COLLATERAL

 

Description

  

Location

 



--------------------------------------------------------------------------------

EXHIBIT K-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders that Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Parent Borrower, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Holdings within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to Holdings as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Parent Borrower and the Administrative Agent and (2) the undersigned shall
have at all times furnished the Parent Borrower and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT K-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Parent Borrower, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of Holdings
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to Holdings as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Parent
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished the Parent Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date: ________ __, 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT K-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Parent Borrower, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Holdings within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to Holdings as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: ________ __, 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT K-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of June 21, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Parent Borrower, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of Holdings within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to Holdings as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date: ________ __, 20[    ]

 